 



Exhibit 10.1
(ASHRST LOGO) [c71365c7136500.gif]
Joint Venture Contribution Agreement
GrowHow UK Limited
and
Terra International (Canada), Inc.
and
Kemira GrowHow Oyj
and
Terra Industries Inc.
for the contribution of certain companies to GrowHow UK Limited
14 September 2007

 

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE    
1.    INTERPRETATION
    1  
2.    SALE AND PURCHASE
    7  
3.    COMPLETION
    8  
4.    KEMIRA WARRANTIES, COVENANT AND UNDERTAKINGS
    10  
5.    TERRA WARRANTIES, COVENANT AND UNDERTAKINGS
    10  
6.    JVCO WARRANTIES AND UNDERTAKINGS
    11  
7.    ENVIRONMENTAL INDEMNITIES
    12  
8.    FACILITY RATIONALISATION
    12  
9.    SCRUBBING SYSTEM
    17  
10.  CONFIDENTIAL INFORMATION
    18  
11.  KEMIRA POST-COMPLETION UNDERTAKINGS
    19  
12.  TERRA POST-COMPLETION UNDERTAKINGS
    20  
13.  ANNOUNCEMENTS
    21  
14.  PARENT COMPANY GUARANTEE
    22  
15.  ASSIGNMENT
    22  
16.  COSTS
    22  
17.  EFFECT OF COMPLETION
    23  
18.  FURTHER ASSURANCES
    23  
19.  ENTIRE AGREEMENT
    23  
20.  VARIATIONS
    23  
21.  WAIVER
    24  
22.  INVALIDITY
    24  
23.  NOTICES
    24  
24.  COUNTERPARTS
    25  
25.  ARBITRATION, GOVERNING LAW AND JURISDICTION
    25  
26.  THIRD PARTY RIGHTS
    26  
 
       
SCHEDULE 1
    27  
Kemira Completion Obligations
    27  
SCHEDULE 2
    29  
Terra Completion Obligations
    29  
SCHEDULE 3
    31  
JVCo Completion Obligations
    31  
SCHEDULE 4
    32  
Particulars relating to the Kemira Companies
    32  
SCHEDULE 5
    34  
Particulars relating to the Terra Company
    34  
SCHEDULE 6
    35  
The Kemira Warranties
    35  
SCHEDULE 7
    54  
The Terra Warranties
    54  
SCHEDULE 8
    73  
Kemira’s Limitations on Liability
    73  
SCHEDULE 9
    76  
Terra’s Limitations on Liability
    76  
SCHEDULE 10
    79  
Part I — The Kemira Properties
    79  
Part II — The Kemira Occupational Leases
    81  
SCHEDULE 11
    83  
Part I — The Terra Properties
    83  
Part II — The Terra Occupational Leases
    86  
SCHEDULE 12
    87  
Balancing Consideration
    87  
SCHEDULE 13
    95  

 

 



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE    
Environmental Contamination Indemnities
    95  
SCHEDULE 14
    103  
Kemira Working Capital and Debt
    103  
SCHEDULE 15
    109  
Terra Working Capital and Debt
    109  
SCHEDULE 16
    115  
Documents in Agreed Terms
    115  
SCHEDULE 17
    116  
Kemira Tax Deed
    116  
SCHEDULE 18
    123  
Terra Tax Deed
    123  

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as a deed on 14 September 2007
BETWEEN:

(1)  
GROWHOW UK LIMITED, a private company incorporated in England (No. 6311363),
whose registered office is at One Silk Street, London EC2Y 8HQ (“JVCo"); and

(2)  
TERRA INTERNATIONAL (CANADA), INC., a corporation incorporated in Ontario,
Canada, whose registered office is at PO Box 1900, 161 Bickford Line,
Courtright, Ontario NON 1HO, Canada (“Terra"); and

(3)  
KEMIRA GROWHOW OYJ, a company incorporated in Finland, whose registered office
is at Mechelininkatu 1a, PO Box 900, FIN-00181, Helsinki, Finland (“Kemira");
and

(4)  
TERRA INDUSTRIES INC., a corporation incorporated in Maryland, USA, whose
registered office is at 600 Fourth Street, PO Box 6000, Sioux City, Iowa, SII01
(the “Guarantor").

THE PARTIES AGREE AS FOLLOWS:

1.  
INTERPRETATION

1.1  
In this agreement the following words and expressions and abbreviations have the
following meanings, unless the context otherwise requires:

   
“Actual Tax Liability” has the meaning given to it in the Kemira Tax Deed and
the Terra Tax Deed;
     
“Articles” means the articles of association of JVCo as at the date hereof;
     
“A Shares” means A ordinary shares of 10 pence each in the capital of JVCo with
the rights and subject to the restrictions set out in the Articles;
     
“Associated Company” has the meaning given to it in the Shareholders’ Agreement;
     
“B Shares” means B ordinary shares of 10 pence each in the capital of JVCo with
the rights and subject to the restrictions set out in the Articles;
     
“Branded Materials” means materials that bear any branding including signage,
advertising, promotional and sales materials, product literature, software,
stationery, including correspondence and other materials printed from templates,
business cards and websites;
     
“Budget” means the budget of JVCo in the agreed terms;
     
“Business Day” means a day (excluding Saturdays and Sundays) on which banks
generally are open in London for the transaction of normal banking business;
     
“Business Plan” means the business plan of JVCo in the agreed terms;
     
“Commercially Reasonable Expenses” means those costs and expenses which a
reasonable person engaged in the same type of undertaking acting in a
commercially prudent manner, without the benefit of indemnification and taking
into account the need to minimise his expenditure but also considering the
results of a cost benefit analysis, would expend to mitigate or discharge any
liability under Environmental Law;
     
“Completion” means the completion of the sale and purchase of the Kemira Shares
and the Terra Shares in accordance with clause 3;

 

1



--------------------------------------------------------------------------------



 



   
“Confidential Information” means all information relating to any Group Company’s
business, financial or other affairs (including future plans and targets of any
Group Company) which is not in the public domain;
     
“connected person” means a person who is connected with another for the purpose
of section 839 of the TA;
     
“Data Room Documents” means the documents and data relating to the Group and
made available in the data room as listed in the agreed form index;
     
“Disclosed” means information fairly disclosed in the Kemira Disclosure Letter
or the Terra Disclosure Letter (as the case may be) or the Data Room Documents;
     
“Encumbrance” means any mortgage, charge (fixed or floating), pledge, lien,
hypothecation, trust, right of set off or other third party right or interest
(legal or equitable) including any right of pre-emption, assignment by way of
security, reservation of title or any other security interest of any kind
however created or arising or any other agreement or arrangement (including a
sale and repurchase arrangement) having similar effect;
     
“Environmental Warranties” means the Terra Environmental Warranties and the
Kemira Environmental Warranties;
     
“Group” means JVCo, the Kemira Companies and the Terra Company, and “Group
Company” means any one of them;
     
“GrowHow Trade Mark Licence Agreement” means the trade mark licence agreement
regarding use of the “GrowHow” name between Kemira, JVCo, the Kemira Companies
and the Terra Company in the agreed terms;
     
“HMRC” means Her Majesty’s Revenue and Customs and, where relevant, any
predecessor body which carried out part of its functions;
     
“Intellectual Property” means all rights in or in relation to any and all
patents, utility models, trade and service marks, rights in designs, get-up,
trade, business or domain names, copyrights, topography rights (whether
registered or not and any applications to register or rights to apply for
registration of any of the foregoing), rights in inventions, Knowhow, trade
secrets and other confidential information, rights in databases and all other
intellectual property rights of a similar or corresponding character which may
now or in the future subsist in any part of the world and any rights to receive
any remuneration in respect of such rights;
     
“JVCo Accounts Date” means 30 September 2007;
     
“Kemira Accounts Date” means 31 December 2006;
     
“Kemira Branding” means any trade mark, service mark, trade name, domain name or
logo owned by Kemira Oyj which consists of or incorporates “Kemira”;
     
“Kemira Companies” means the companies details of which are set out in schedule
4 and “Kemira Company” shall mean any one of them;
     
“Kemira Companies Leakage” means any of the following which occur on or after
the date of Completion, but on or before the JVCo Accounts Date:

  (a)  
any dividend, or distribution declared, paid or made by any Kemira Company
(other than to another Kemira Company);

 

2



--------------------------------------------------------------------------------



 



  (b)  
any payments made (including management fees), or agreed to be made, by any
Kemira Company, to (or assets transferred or surrendered to or liabilities
assumed, indemnified, or incurred for the benefit of) JVCo or any of its
connected persons (including, without limitation, any payment or accrual of
interest);

  (c)  
any payments made or agreed to be made by any Kemira Company other than to
another Kemira Company in respect of any share capital or other securities of
any Kemira Company being issued, redeemed, purchased or repaid, or any other
return of capital;

  (d)  
any payments made or agreed to be made by any Kemira Company (other than to
another Kemira Company) to JVCo or any of its connected persons in respect of
any loan capital of any Kemira Company;

  (e)  
the waiver by any Kemira Company of any amount owed to that Kemira Company by
Kemira or any of its connected persons;

  (f)  
any payment by any Kemira Company of any fees or expenses in connection with the
preparation for, negotiation or consummation of the sale and purchase of the
Kemira Shares pursuant to, or the entry into of, this agreement; and

  (g)  
the agreement or undertaking by any Kemira Company to do any of the matters set
out in (a) to (f) above.

   
“Kemira Consideration” has the meaning given in clause 2.1(d);
     
“Kemira Disclosure Letter” means a letter of today’s date together with the
attachments thereto addressed by Kemira to JVCo disclosing exceptions to the
Kemira Warranties;
     
“Kemira Environmental Indemnity” means the indemnities given by Kemira under
clause 7 and schedule 13;
     
“Kemira Group” means Kemira, its holding companies and the subsidiary
undertakings and associated companies from time to time of such holding
companies (but excluding the Kemira Companies), all of them and each of them as
the context admits;
     
“Kemira Incident” means the boiler c-steam incident, further details of which
are set out in the Kemira Disclosure Letter;
     
“Kemira Intellectual Property” means any Intellectual Property owned by any
member of the Kemira Group;
     
“Kemira IT Separation Agreement” means the agreement between Kemira and Kemira
GrowHow UK Limited relating to the provision of IT services post-Completion in
the agreed terms;
     
“Kemira Parental Services Agreement” means the agreement between Kemira and JVCo
relating to the provision of services post-Completion in the agreed terms;
     
“Kemira Permit” means a permit, licence, consent, approval, certificate,
qualification, specification, registration and other authorisation or exemption
and a filing of a notification report or assessment necessary in any
jurisdiction for the proper and efficient operation of each Kemira Company’s
business, its ownership, possession, occupation or use of an asset or the
execution and performance of this agreement;
     
“Kemira Properties” means the properties described in part I of schedule 10 or
any part or parts thereof and “Kemira Property” shall mean any one of them;

 

3



--------------------------------------------------------------------------------



 



   
“Kemira Shares” means all of the issued shares in the capital of Kemira GrowHow
Holdings Limited;
     
“Kemira Tax Deed” means the covenants set out in Schedule 17;
     
“Kemira Warranties” means the warranties set out in schedule 6;
     
“Knowhow” means confidential or proprietary industrial, technical or commercial
information and techniques in any form (including paper, electronically stored
data, magnetic media, files and microfilm) including, without limitation,
drawings, data relating to inventions, formulae, test results, reports, research
reports, project reports and testing procedures, shop practices, instruction and
training manuals, market forecasts, specifications, quotations, lists and
particulars of customers and suppliers, marketing methods and procedures, and
advertising copy;
     
“LCIA” means the London Court of International Arbitration;
     
“Press Announcement” means the press announcement in the agreed terms to be
released by the parties on or about the date of Completion;
     
“Related Person(s)” means in relation to any party its holding companies and the
subsidiary undertakings and associated companies from time to time of such
holding companies, all of them and each of them as the context admits;
     
“Shareholders’ Agreement” means the shareholders’ agreement in the agreed terms
to be entered into at Completion between Kemira, Terra and JVCo;
     
“TA” means the Income and Corporation Taxes Act 1988;
     
“Tax” or “Taxation” means any tax, and any duty, contribution, impost,
withholding, levy or charge in the nature of tax, whether domestic or foreign,
and any fine, penalty, surcharge or interest connected therewith and includes
corporation tax, income tax (including income tax required to be deducted or
withheld from or accounted for in respect of any payment), national insurance
and social security contributions, capital gains tax, inheritance tax, value
added tax, customs excise and import duties, stamp duty, stamp duty reserve tax,
stamp duty land tax, insurance premium tax, air passenger duty, land fill tax,
petroleum revenue tax, advance petroleum revenue tax, gas levy, climate change
levy and any other payment whatsoever which any person is or may be or become
bound to make to any person and which is or purports to be in the nature of
taxation;
     
“Taxation Authority” means any local, municipal, governmental, state, federal or
fiscal, revenue, customs or excise authority, body, agency or official anywhere
in the world having or purporting to have power or authority in relation to Tax
including HMRC;
     
“Taxation Statutes” means all statutes, statutory instruments, orders,
enactments, laws, by-laws, directives and regulations, whether domestic or
foreign decrees, providing for or imposing any Tax;
     
“Terra Accounts Date” means 31 December 2006;
     
“Terra Company” means Terra Nitrogen (UK) Limited details of which are set out
in schedule 5;
     
“Terra Company Leakage” means any of the following which occur on or after the
date of Completion, but on or before the JVCo Accounts Date:

    (a)  
any dividend, or distribution declared, paid or made by the Terra Company;

 

4



--------------------------------------------------------------------------------



 



    (b)  
any payments made (including management fees), or agreed to be made, by the
Terra Company, to (or assets transferred or surrendered to or liabilities
assumed, indemnified, or incurred for the benefit of) JVCo or any of its
connected persons (including, without limitation, any payment or accrual of
interest);

    (c)  
any payments made or agreed to be made by the Terra Company in respect of any
share capital or other securities of the Terra Company being issued, redeemed,
purchased or repaid, or any other return of capital;

    (d)  
any payments made or agreed to be made by the Terra Company to JVCo or any of
its connected persons in respect of any loan capital of the Terra Company;

    (e)  
the waiver by the Terra Company of any amount owed to the Terra Company by Terra
or any of its connected persons;

    (f)  
any payment by the Terra Company of any fees or expenses in connection with the
preparation for, negotiation or consummation of the sale and purchase of the
Terra Shares pursuant to, or the entry into of, this agreement; and

    (g)  
the agreement or undertaking by the Terra Company to do any of the matters set
out in (a) to (f) above.

   
“Terra Consideration” has the meaning given in clause 2.2(d);
     
“Terra Disclosure Letter” means a letter of today’s date together with the
attachments thereto addressed by Terra to JVCo disclosing exceptions to the
Terra Warranties;
     
“Terra Environmental Indemnity” means the indemnities given by Terra under
clause 7 and schedule 13;
     
“Terra Group” means Terra, its holding companies and other subsidiary
undertakings and associated companies from time to time of such holding
companies (but excluding the Terra Company), all of them and each of them as the
context admits;
     
“Terra Incident” means the Billingham accident, further details of which are set
out in the Terra Disclosure Letter;
     
“Terra Intellectual Property” means any Intellectual Property owned by any
member of the Terra Group, including the “Terra” name;
     
“Terra Parental Services Agreement” means the agreement between Terra and JVCo
relating to the provision of insurance services post-Completion in the agreed
terms;
     
“Terra Permit” means a permit, licence, consent, approval, certificate,
qualification, specification, registration and other authorisation or exemption
and a filing of a notification report or assessment necessary in any
jurisdiction for the proper and efficient operation of the Terra Company’s
business, its ownership, possession, occupation or use of an asset or the
execution and performance of this agreement;
     
“Terra Properties” means the properties described in part I of schedule 11 or
any part or parts thereof and “Terra Property” shall mean any one of them;
     
“Terra Shares” means all of the issued shares in the capital of the Terra
Company;
     
“Terra Tax Deed” means the covenants set out in Schedule 18;
     
“Terra Trade Mark Licence Agreement” means the trade mark licence agreement
between Terra, JVCo, the Kemira Companies and the Terra Company in the agreed
terms;

 

5



--------------------------------------------------------------------------------



 



   
“Terra Warranties” means the warranties set out in schedule 7; and
     
“Transaction Documents” has the meaning given in clause 19.
  1.2  
In this agreement, unless otherwise specified, reference to:

    (a)  
a “subsidiary undertaking” is to be construed in accordance with section 258 of
the Companies Act 1985 and a “subsidiary” or “holding company” is to be
construed in accordance with section 736 of that Act;

    (b)  
a document in the “agreed terms” is a reference to that document in the form
approved and for the purposes of identification signed by or on behalf of each
party, such documents being listed in Schedule 16;

    (c)  
“FA” followed by a stated year means the Finance Act of that year;
      (d)  
“includes” and “including” shall mean including without limitation;
      (e)  
a “party” means a party to this agreement and includes its permitted assignees
(if any) and/or the successors in title to that part of its undertaking which
includes this agreement;
      (f)  
a “person” includes any person, individual, company, firm, corporation,
government, state or agency of a state or any undertaking (whether or not having
separate legal personality and irrespective of the jurisdiction in or under the
law of which it was incorporated or exists);
      (g)  
a “statute” or “statutory instrument” or “accounting standard” or any of their
provisions is to be construed as a reference to that statute or statutory
instrument or accounting standard or such provision as the same may have been
amended or re-enacted before the date of this agreement;
      (h)  
“clauses", “paragraphs” or “schedules” are to clauses and paragraphs of and
schedules to this agreement;
      (i)  
“writing” includes any methods of representing words in a legible form (other
than writing on an electronic or visual display screen) or other writing in
non-transitory form;
      (j)  
words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;
      (k)  
any statute, statutory instrument, regulation, by-law or other requirement of
English law and any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, procedure, court, official or
any legal concept or doctrine or other expression shall in respect of any
jurisdiction other than England be deemed to include that which most nearly
approximates in that jurisdiction to the English term; and
      (l)  
the time of day is reference to time in London, England.

1.3  
The schedules form part of the operative provisions of this agreement and
references to this agreement shall, unless the context otherwise requires,
include references to the schedules.

1.4  
The index to and the headings and the descriptive notes in brackets relating to
provisions of Taxation Statutes in this agreement are for information only and
are to be ignored in construing the same.

 

6



--------------------------------------------------------------------------------



 



1.5  
Any question of whether a person is connected with another shall be determined
in accordance with section 839 of the TA (except that in construing section 839
“control” has the meaning given by section 840 or section 416 of the TA so that
there is control whenever section 840 or 416 requires), which shall apply in
relation to this agreement as it applies in relation to the TA.

1.6  
All sums payable by Kemira pursuant to this agreement shall be paid free and
clear of all deductions or withholdings (including Tax) unless the deduction or
withholding is required by law, in which event, or in the event that JVCo or
Terra shall incur any liability for Tax chargeable or assessable in respect of
any payment from Kemira pursuant to this agreement, Kemira shall pay such
additional amounts as shall be required to ensure that the net amount received
and retained by JVCo or Terra (as applicable) (after Tax) will equal the full
amount which would have been received and retained by it had no such deduction
or withholding been made and/or no such liability to Tax been incurred.

1.7  
All sums payable by Terra pursuant to this agreement shall be paid free and
clear of all deductions or withholdings (including Tax) unless the deduction or
withholding is required by law, in which event, or in the event that JVCo or
Kemira shall incur any liability for Tax chargeable or assessable in respect of
any payment from Terra pursuant to this agreement, Terra shall pay such
additional amounts as shall be required to ensure that the net amount received
and retained by JVCo or Kemira (as applicable) (after Tax) will equal the full
amount which would have been received and retained by it had no such deduction
or withholding been made and/or no such liability to Tax been incurred.

1.8  
All sums payable by JVCo pursuant to this agreement shall be paid free and clear
of all deductions or withholdings (including Tax) unless the deduction or
withholding is required by law, in which event, or in the event that Kemira or
Terra shall incur any liability for Tax chargeable or assessable in respect of
any payment from JVCo pursuant to this agreement, JVCo shall pay such additional
amounts as shall be required to ensure that the net amount received and retained
by Kemira or Terra (as applicable) (after Tax) will equal the full amount which
would have been received and retained by it had no such deduction or withholding
been made and/or no such liability to Tax been incurred.

1.9  
If, following a payment of an additional amount under clause 1.6, 1.7 or 1.8
above, the recipient subsequently obtains a saving, reduction, credit or payment
in respect of the deduction or withholding giving rise to such an additional
amount, the recipient shall pay to the payer under clause 1.6, 1.7 or 1.8 (as
applicable) a sum equal to the amount of such saving, reduction, credit or
payment (in each case to the extent of the additional amount), such payment to
be made within seven days of the receipt of the saving, reduction, credit or
payment, as the case may be.

2.  
SALE AND PURCHASE

2.1  
Kemira Shares

    (a)  
Upon the terms and subject to the conditions of this agreement, Kemira as legal
and beneficial owner and with full title guarantee shall sell and JVCo shall
purchase the Kemira Shares with effect from Completion free from any Encumbrance
together with all accrued benefits and rights attached thereto, including the
right to receive and retain all distributions declared or paid on or after the
Kemira Accounts Date.

    (b)  
Kemira waives or agrees to procure the waiver of any rights or restrictions
conferred upon it or any other person which may exist in relation to the Kemira
Shares under the articles of association of Kemira GrowHow Holdings Limited or
otherwise.

 

7



--------------------------------------------------------------------------------



 



  (c)  
JVCo shall not be obliged to complete the purchase of any of the Kemira Shares,
Terra shall not be obliged to complete the sale of any of the Terra Shares and
JVCo shall not be obliged to complete the acquisition of any of the Terra Shares
unless Kemira completes the sale of all of the Kemira Shares simultaneously.

  (d)  
The consideration for such sale and purchase shall be:

  (i)  
the issue of 10 B Shares by JVCo to Kemira on Completion;

  (ii)  
less the amount of any payment by Kemira to JVCo pursuant to paragraph 4 of
schedule 14;

  (iii)  
plus the amount of any payment by JVCo to Kemira pursuant to paragraph 4 of
schedule 14

     
(the “Kemira Consideration").

2.2
Terra Shares

  (a)  
Upon the terms and subject to the conditions of this agreement, Terra as legal
and beneficial owner and with full title guarantee shall sell and JVCo shall
purchase the Terra Shares with effect from Completion free from any Encumbrance
together with all accrued benefits and rights attached thereto, including the
right to receive and retain all distributions declared or paid on or after the
Terra Accounts Date.

  (b)  
Terra waives or agrees to procure the waiver of any rights or restrictions
conferred upon it or any other person which may exist in relation to the Terra
Shares under the articles of association of the Terra Company or otherwise.

  (c)  
JVCo shall not be obliged to complete the purchase of any of the Terra Shares,
Kemira shall not be obliged to complete the sale of any of the Kemira Shares and
JVCo shall not be obliged to complete the acquisition of any of the Kemira
Shares unless Terra completes the sale of all of the Terra Shares
simultaneously.

  (d)  
The consideration for such sale and purchase shall be:

  (i)  
the issue of 10 A Shares by JVCo to Terra on Completion;
    (ii)  
plus the payment by JVCo to Terra of such balancing consideration as is
determined in accordance with the provisions of schedule 12;
    (iii)  
less the amount of any payment by Terra to JVCo pursuant to paragraph 4 of
schedule 15;
    (iv)  
plus the amount of any payment by JVCo to Terra pursuant to paragraph 4 of
schedule 15

     
(the “Terra Consideration").

3.
COMPLETION

3.1
Completion shall take place at the offices of Ashurst, Broadwalk House, 5 Appold
Street, London EC2A 2HA or at such other place as the parties shall agree
immediately after the execution of this agreement.

3.2
On Completion, Kemira shall comply with its obligations set out in schedule 1
and in this clause 3.

 

8



--------------------------------------------------------------------------------



 



3.3  
On Completion, Terra shall comply with its obligations set out in schedule 2 and
in this clause 3.

3.4  
On Completion, Kemira and Terra shall procure that JVCo shall comply with its
obligations set out in schedule 3.

3.5  
On Completion:
     
Kemira and Terra shall procure the passing of board resolutions of JVCo in the
agreed terms, inter alia:

    (a)  
sanctioning the allotment and issue of 10 B Shares to Kemira and 10 A Shares to
Terra;

    (b)  
appointing Frank Meyer, Richard Sanders Jr., Douglas Stone, Heikki Sirvio, Kaj
Friman and Timo Lainto as directors of JVCo (if they are not at Completion
already directors of JVCo);

    (c)  
appointing Carol Devlin as secretary of JVCo;

    (d)  
appointing Heikki Sirvio as chairman and Frank Meyer as vice-chairman of JVCo
(if they are not at Completion already so appointed);

    (e)  
resolving that the register of members of JVCo shall be written up to reflect
the share issues referred to in clauses 2.1(d)(i) and 2.2(d)(i) 3.5(a) and that
share certificates in respect thereof be issued accordingly;

    (f)  
appointing Deloitte & Touche LLP as the auditors of JVCo (if they are not at
Completion already auditors of JVCo); and

    (g)  
adopting the Business Plan and Budget.

3.6  
If in any respect the obligations of Kemira or Terra or JVCo are not complied
with on Completion, the party not in default may:

    (a)  
defer Completion to a date not more than 28 days after Completion should have
taken place but for the said default (and so that the provisions of this clause
3, apart from this clause 3.6, shall apply to Completion as so deferred); or

    (b)  
proceed to Completion so far as practicable (without prejudice to its rights
hereunder); or

    (c)  
terminate this agreement without prejudice to the rights and liabilities which
accrued prior to termination, which shall continue to subsist, including those
under clauses 23 and 25,

   
by means of a notice in writing served on the others.

3.7  
Kemira acknowledges that, immediately following Completion until such time as
the transfers of the Kemira Shares and any shares in any Kemira Company not
registered in the name of another Kemira Company have been registered in the
register of members of the relevant Kemira Companies, Kemira will hold those
shares registered in its name on trust for and as nominee for JVCo and
undertakes to hold all dividends and distributions and exercise all voting
rights available in respect of those shares in accordance with the directions of
JVCo and if Kemira is in breach of the undertakings contained in this clause 3.7
Kemira irrevocably authorises JVCo to appoint some person or persons to execute
all instruments or proxies (including consents to short notice) or other
documents which JVCo may reasonably require and which may be necessary to enable
JVCo to attend and vote at general meetings of each of the Kemira Companies and
to do any thing or things necessary to give effect to the rights contained in
this clause 3.7.

 

9



--------------------------------------------------------------------------------



 



3.8  
Terra acknowledges that, immediately following Completion until such time as the
transfer(s) of the Terra Shares have been registered in the register of members
of the Terra Company, Terra will hold those Terra Shares registered in its name
on trust for and as nominee for JVCo and undertakes to hold all dividends and
distributions and exercise all voting rights available in respect of those Terra
Shares in accordance with the directions of JVCo and if Terra is in breach of
the undertakings contained in this clause 3.8 Terra irrevocably authorises JVCo
to appoint some person or persons to execute all instruments or proxies
(including consents to short notice) or other documents which JVCo may
reasonably require and which may be necessary to enable JVCo to attend and vote
at general meetings of the Terra Company and to do any thing or things necessary
to give effect to the rights contained in this clause 3.8.

4.  
KEMIRA WARRANTIES, COVENANT AND UNDERTAKINGS

4.1  
Kemira warrants to JVCo in the terms of the Kemira Warranties and Kemira
acknowledges and confirms that JVCo is relying upon such warranties in entering
into this agreement.

4.2  
Kemira covenants with JVCo in the terms of the Kemira Tax Deed.

4.3  
Any information supplied by or on behalf of any Kemira Company to or on behalf
of Kemira in connection with the Kemira Warranties, the Kemira Disclosure Letter
or otherwise in relation to the business and affairs of any Kemira Company shall
not constitute a representation or warranty or guarantee as to the accuracy
thereof by any Kemira Company and Kemira undertakes to JVCo and each Kemira
Company (and their respective directors, officers, employees, agents and
advisers) that it will not bring any and all claims which it might otherwise
have against any Kemira Company or any of their respective directors, officers,
employees, agents or advisers in respect thereof.

4.4  
Any claim under the Kemira Warranties and/or the Kemira Tax Deed is subject to
the terms and provisions of this clause 4 and schedule 8.

4.5  
The only warranties given by Kemira in respect of or relating to:

    (a)  
pensions are contained in paragraph 19 of schedule 6;
      (b)  
tax are contained in paragraph 20 of schedule 6; and
      (c)  
environmental and worker health and safety matters are contained in paragraph 21
of schedule 6 (“Kemira Environmental Warranties"),

   
and no claim or proceeding which could be brought within any of the paragraphs
specified in this clause 4.5 shall be brought except under one of those
paragraphs and no liability which arises under one of those paragraphs shall
also arise under any other such paragraph or under any other Kemira Warranty.

4.6  
Any payment due under this agreement from Kemira to JVCo shall for all purposes
be deemed to be and shall take effect as a reduction in the Kemira
Consideration.

4.7  
Each of the Kemira Warranties shall be construed as a separate warranty and
(unless expressly provided to the contrary) shall not be limited by the terms of
any of the other Kemira Warranties or by any other term of this agreement.

5.  
TERRA WARRANTIES, COVENANT AND UNDERTAKINGS

5.1  
Terra warrants to JVCo in the terms of the Terra Warranties and Terra
acknowledges and confirms that JVCo is relying upon such warranties in entering
into this agreement.

 

10



--------------------------------------------------------------------------------



 



5.2  
Terra covenants with JVCo in the terms of the Terra Tax Deed.

5.3  
Any information supplied by or on behalf of the Terra Company to or on behalf of
Terra in connection with the Terra Warranties, the Terra Disclosure Letter or
otherwise in relation to the business and affairs of the Terra Company shall not
constitute a representation or warranty or guarantee as to the accuracy thereof
by the Terra Company and Terra undertakes to JVCo and the Terra Company (and its
directors, officers, employees, agents and advisers) that it will not bring any
and all claims which it might otherwise have against the Terra Company or any of
its directors, officers, employees, agents or advisers in respect thereof.

5.4  
Any claim under the Terra Warranties and/or the Terra Tax Deed is subject to the
terms and provisions of this clause 5 and schedule 9.

5.5  
The only warranties given by Terra in respect of or relating to:

    (a)  
pensions are contained in paragraph 19 of schedule 7;
      (b)  
tax are contained in paragraph 20 of schedule 7; and
      (c)  
environmental and worker health and safety matters are contained in paragraph 21
of schedule 7 (“Terra Environmental Warranties"),

   
and no claim or proceeding which could be brought within any of the paragraphs
specified in this clause 5.5 shall be brought except under one of those
paragraphs and no liability which arises under one of those paragraphs shall
also arise under any other such paragraph or under any other Terra Warranty.

5.6  
Any payment due under this agreement from Terra to JVCo shall for all purposes
be deemed to be and shall take effect as a reduction in the Terra Consideration.

5.7  
Each of the Terra Warranties shall be construed as a separate warranty and
(unless expressly provided to the contrary) shall not be limited by the terms of
any of the other Terra Warranties or by any other term of this agreement.

6.  
JVCO WARRANTIES AND UNDERTAKINGS

6.1  
JVCo warrants to Kemira that the execution and delivery of this agreement and
the completion of the transactions contemplated hereby have, where required,
been duly and validly authorised and no other proceedings or action on the part
of JVCo are necessary to authorise this agreement or to complete the
transactions contemplated hereby.

6.2  
JVCo warrants to Terra that the execution and delivery of this agreement and the
completion of the transactions contemplated hereby have, where required, been
duly and validly authorised and no other proceedings or action on the part of
JVCo are necessary to authorise this agreement or to complete the transactions
contemplated hereby.

6.3  
Subject to clause 6.4, JVCo undertakes to each of Terra and Kemira to procure
that, during the period between the date of Completion and the JVCo Accounts
Date:

    (a)  
no Group Company shall operate its business or activities otherwise than in
their usual course in all material respects as carried out prior to Completion;

    (b)  
no transaction is undertaken between JVCo and any Group Company or between the
Terra Company and any Kemira Company; and

    (c)  
save with the prior written consent of Terra and Kemira, no Group Company shall
make any payment for any of the matters listed in the definition of “Kemira
Companies Leakage” or “Terra Company Leakage",

 

11



--------------------------------------------------------------------------------



 



   
and, in the event that any of the matters listed above occurs, JVCo undertakes
to pay Terra, in the case of any Terra Company Leakage, or Kemira, in the case
of any Kemira Companies Leakage, an amount equal to the difference between the
value of the relevant Group Company on the JVCo Accounts Date and the value that
such Group Company would have been on the JVCo Accounts Date had such matter not
occurred.

6.4  
Nothing in clause 6.3 shall operate so as to prevent or restrict or require the
consent of Terra and Kemira for:

    (a)  
the performance by any Group Company of any of its obligations pursuant to a
contract or arrangement entered into before the date of this agreement;

    (b)  
any action reasonably undertaken by any Group Company in an emergency or
disaster situation with the bona fide intention of mitigating any adverse effect
thereof;

    (c)  
any act, matter or transaction contemplated by any of the Transaction Documents;

    (d)  
any act, matter or transaction undertaken at the written request of Terra and
Kemira;

    (e)  
any payments to Terra or Kemira or any of their respective connected persons for
goods or services in the usual course of business and on an arms’ length basis
of a kind supplied by any of them to persons (other than their connected
persons) in the usual course of their business; or

    (f)  
the commencement of employee consultations in connection with possible future
redundancies of employees of the Terra Company.

7.  
ENVIRONMENTAL INDEMNITIES

   
The provisions of schedule 13 shall apply, save that the provisions of schedule
13 shall not apply and the provisions of clause 8 shall instead apply to the
first Relevant Property following Completion to be the subject of a resolution
by the board of JVCo to cease operations at and dispose of production facilities
at such Relevant Property.

8.  
FACILITY RATIONALISATION

8.1  
If following Completion the board of JVCo resolves in accordance with the terms
of the Shareholders’ Agreement to cease operations at and dispose of a
production facility (at Billingham or Severnside as detailed in schedule 11 or
at Ince as detailed in schedule 10) (each a “Relevant Disposal” or a “Relevant
Property", respectively) the provisions of this clause 8 shall apply to the
first such Relevant Property in respect of which such a resolution is passed.
The party that sold to JVCo the entity with title to the Relevant Property
pursuant to this agreement is referred to in this clause 8 as the “Contributing
Party".

8.2  
JVCo shall, in respect only of the first Relevant Property following Completion
to be the subject of a resolution by the board of JVCo under clause 8.1, give
written notice on each anniversary of such resolution (each a “Facility
Rationalisation Costs Notice") to the relevant Contributing Party of all Costs
incurred during the immediately preceding 12 month period. In addition, JVCo
shall also serve a Facility Rationalisation Costs Notice on the Contributing
Party on the date of completion of that Relevant Disposal covering the period
from the date of the previous Facility Rationalisation Costs Notice until the
date of such Facility Rationalisation Costs Notice. No Facility Rationalisation
Costs Notice shall be served after the date of completion of the Relevant
Disposal. The Contributing Party shall, subject to clause 8.6, pay to JVCo the
amount stated in any Facility Rationalisation Costs Notice validly served in
accordance with this clause 8.2 and such payment shall be made within 30 days of
service of the corresponding Facility Rationalisation Costs Notice. The
aggregate amount of Costs paid by the Contributing Party pursuant to this clause
8.2 is referred to in this clause 8 as the “Aggregate Facility Rationalisation
Costs".

 

12



--------------------------------------------------------------------------------



 



8.3   (a)  
At any time following the later of (i) a resolution of the board of JVCo under
clause 8.1 and (ii) the cessation of operations at the Relevant Property in
question, the relevant Contributing Party may elect to acquire that Relevant
Property from the relevant member of the Group for the sum of £1 and an amount
equal to any Costs incurred by the Group in relation to the Relevant Property
prior to such time (net of any Aggregate Facility Rationalisation Costs paid by
the Contributing Party to JVCo pursuant to clause 8.2) and upon the making of
such an election JVCo shall be bound to procure the transfer of title to and all
rights in the Relevant Property owned or enjoyed by any member of the Group to
the Contributing Party, and the Contributing Party shall be bound to acquire
title to and all rights in the Relevant Property and assume all liabilities in
relation to the Relevant Property, for such consideration.

    (b)  
At any time following the fifth anniversary of a resolution by the board of JVCo
under clause 8.1, the party (other than JVCo) that is not the Contributing Party
in respect of the Relevant Property may elect that the Contributing Party shall
acquire that Relevant Property from the relevant member of the Group for the sum
of £1 and an amount equal to any Costs incurred by the Group in relation to the
Relevant Property prior to such time (net of any Aggregate Facility
Rationalisation Costs paid by the Contributing Party to JVCo pursuant to clause
8.2) and upon the making of such an election JVCo shall be bound to procure the
transfer of title to and all rights in the Relevant Property owned or enjoyed by
any member of the Group to the Contributing Party, and the Contributing Party
shall be bound to acquire title to and all rights in the Relevant Property and
assume all liabilities in relation to the Relevant Property, for such
consideration.

    (c)  
If the acquisition of a Relevant Property pursuant to clause 8.3(a) or 8.3(b)
results in any Actual Tax Liability, which for the purpose of this clause 8.3
includes an Actual Tax Liability of JVCo, the relevant Contributing Party
covenants to pay to JVCo an amount equal to that Actual Tax Liability on the
later of (i) seven days after the demand therefor by JVCo and (ii) three days
before the last day on which a payment of that Tax may be made by JVCo without
incurring any liability to interest and/or penalties.

    (d)  
If the acquisition of a Relevant Property pursuant to clause 8.3(a) or 8.3(b)
results in any allowance, credit, exemption, deduction or relief from, against
or in respect of any Tax which has been used by JVCo or the Group to reduce an
Actual Tax Liability of JVCo or the Group which would otherwise have become due
and payable or JVCo or the Group receives a right to repayment of Tax which
would not otherwise have arisen (a “Relief"), JVCo covenants to pay to the
relevant Contributing Party an amount equal to such Relief within five days of
the date on which (i) the Actual Tax Liability would otherwise have been due and
payable or (ii) the right to repayment of Tax is received.

    (e)  
The provisions of clause 7 of the Kemira Tax Deed or the Terra Tax Deed, as
applicable, shall apply to any claims pursuant to clauses 8.3(c) and (d) above.

8.4  
If no election is made in respect of a Relevant Property under clause 8.3 and
the Costs incurred by the Group in connection with the related Relevant Disposal
exceed the disposal proceeds (before Tax) resulting from that Relevant Disposal,
the Contributing Party shall, subject to clause 8.6, pay to JVCo the amount (if
any) by which such excess exceeds £1 million. Such payment shall be made within
14 days of completion of the Relevant Disposal. Any payment made by the
Contributing Party to JVCo pursuant to this clause 8.4 shall be paid net of the
amount of any Aggregate Facility Rationalisation Costs paid by the Contributing
Party to JVCo pursuant to clause 8.2. For the purposes of this clause 8.4, if
completion of a Relevant Disposal does not occur prior to midday on the tenth
anniversary of Completion, the disposal proceeds shall be deemed to be zero.

 

13



--------------------------------------------------------------------------------



 



8.5  
If no election is made in respect of a Relevant Property under clause 8.3 and
the disposal proceeds (after Tax) resulting from the related Relevant Disposal
exceed the Costs incurred by the Group in relation to that Relevant Disposal,
JVCo shall, subject to clause 8.6, pay to the Contributing Party the amount (if
any) by which such excess exceeds £1 million. Such payment shall be made within
14 days of completion of the Relevant Disposal. Any payment made by JVCo to the
Contributing Party pursuant to this clause 8.5 shall also include the repayment
to the Contributing Party of an amount equal to any Aggregate Facility
Rationalisation Costs paid by it to JVCo pursuant to clause 8.2. For the
purposes of this clause 8.5, if completion of a Relevant Disposal does not occur
prior to midday on the tenth anniversary of Completion, the disposal proceeds
shall be deemed to be zero.

8.6  
Neither JVCo nor any Contributing Party shall be liable for any claim under this
clause 8 unless written notice of such claim is served on it not later than 5.00
p.m. on the tenth anniversary of Completion, save in respect of the indemnity
under clause 8.11 to which no time limit shall apply.

8.7  
The Contributing Party shall be entitled to direct the closure and sale process
relating to any Relevant Disposal, including as to the extent to which and the
manner in which any related Costs are incurred but not, for the avoidance of
doubt, including any matters relating to the cessation of employment of any
employees employed at the Relevant Property, provided, however, that the
Contributing Party shall not be entitled to direct any action to be taken or not
taken:

    (a)  
which conflicts in any way with any requirements of law or of any regulatory
authority; or

    (b)  
which causes, or would in the opinion of JVCo (acting reasonably) be likely to
cause, unreasonable, avoidable disruption or interruption to the operations of
any member of the Group or to the operational efficiency of its business which
may result from such action or which poses a material risk to worker or public
health and safety.

8.8  
For the purposes of this clause 8:

    (a)  
“Costs” shall mean all costs reasonably incurred by the Group in relation to a
Relevant Disposal including all related Environmental Closure Costs but
excluding any related employment redundancy costs or related pension costs in
each case that are incurred by JVCo and any amount paid pursuant to clause
8.3(c);

    (b)  
“Environmental Closure Costs” means Commercially Reasonable Expenses (including
legal fees, technical consultants’, engineers’ and experts’ fees, and costs
arising from JVCo’s dealings with any regulatory authorities) incurred during or
in preparation for closure or as part of any post-closure process in relation to
any inspection, investigation, sampling and monitoring works at the site of any
Relevant Property and the carrying out of any works (including, without
limitation, the removal of plant or equipment infrastructure or other structures
and all remediation, removal, encapsulation and reinstatement works, measures
and actions) in order to remove, remediate, clean-up, ameliorate, abate or
restrict the effects of or contain contamination or pollution at or emanating
from the site of any Relevant Property in order that such site complies, on the
basis of continuing industrial use, with the minimum requirements of
Environmental Laws and/or any enforceable requirements under Environmental Laws
of any competent authority including for the surrender of any applicable
Environmental Consent and as applicable at the time of the Relevant Disposal but
excludes:

 

14



--------------------------------------------------------------------------------



 



    (i)  
any costs to the extent that such costs relate to contamination or pollution
introduced in the course of JVCo’s operating activities after Completion and/or
measures required to address any such contamination or pollution, which costs
shall be for the sole account of JVCo; and

    (ii)  
any costs relating to the demolition or removal of buildings, removal of
pipework or other structures or infrastructures including buried structures or
infrastructure and/or removal of asbestos in each case to the extent that such
can be safely left in situ or otherwise dealt with in a cost-effective manner in
circumstances where their removal is not required to comply with Environmental
Law;

    (c)  
“Environmental Losses” means all claims, damages, costs, expenses (including
reasonable professional fees incurred), losses, liabilities or penalties
suffered or incurred by JVCo or by the relevant Kemira Company or Terra Company
(as the case may be) after Completion to the extent arising from a breach of or
liability under Environmental Law in respect of (a) Hazardous Substances in, on,
at or under the Relevant Property or any part(s) thereof on or before
Completion, (b) Hazardous Substances first in, on, at or under the Relevant
Property or any part(s) thereof after Completion, where the damage or risk in
respect of which a breach or liability arises is attributable to activities
forming part of the closure process or (c) the migration of any such Hazardous
Substances from the Relevant Property or any part(s) thereof (including carrying
out or paying for any Relevant Property Remediation Works to the extent the same
are Commercially Reasonable Expenses), but excluding: Environmental Closure
Costs; any claims, costs, damages, expenses, losses, liabilities or penalties in
respect of loss of anticipated profits; loss of revenue; loss of use; cost of
capital; or any other loss in respect of business interruption; and

    (d)  
“Relevant Property Remediation Works” means all those investigations, works,
measures and other actions which are the minimum required under Environmental
Laws to discharge or mitigate any liability under Environmental Laws (including
all such remediation, removal, encapsulation and reinstatement works, measures
and actions but excluding any Environmental Closure Costs) in relation to
Hazardous Substances in, on, at or under the Relevant Property or any part(s)
thereof on or before Completion or the migration or release of such from the
Relevant Property or any part(s) thereof.

8.9  
In the event there shall occur any dispute between the parties to this agreement
in relation to the quantification of Costs for the purposes of this clause 8
which cannot be resolved between the parties, the dispute shall be referred to
an independent firm of chartered accountants (the “Expert") appointed by
agreement by JVCo and the relevant Contributing Party or, in default of
agreement on such appointment, on the application of either of them by the
President for the time being of the Institute of Chartered Accountants in
England and Wales, or his duly appointed deputy. In making such determination
the Expert shall act as an expert and not as an arbitrator and his decision
shall (in the absence of manifest error (and the Expert shall give reasons for
his determination)) be final and binding on such parties. Each such party shall
bear the costs and expenses of all counsel and other advisers, witnesses and
employees retained by it and the costs and expenses of the Expert shall be borne
by such parties in the proportions he may direct or, in the absence of
direction, equally. Subject to any rule of law or of any regulatory authority to
the contrary, JVCo and the relevant Contributing Party shall, to the extent they
are able to do so, afford as soon as reasonably practicable upon request to the
other and their respective agents and to the Expert all facilities and access to
any premises, personal papers, books, accounts, records, returns and other
documents as may be required by the Expert to make his determination. In the
event of any dispute as to the need for, nature or extent of any Environmental
Closure Costs or Environmental Losses, the parties shall apply the provisions of
paragraph 11 of schedule 13 mutatis mutandis to such dispute save that
references to Indemnifying Party shall be construed as references to the
relevant Contributing Party.

 

15



--------------------------------------------------------------------------------



 



8.10  
JVCo on behalf of itself and each Group Company undertakes to Kemira and to
Terra that it will not:

    (a)  
dispose of any Relevant Property without complying with the foregoing provisions
of this clause 8;

    (b)  
incur any Environmental Closure Costs or any Relevant Property Remediation Works
at a Relevant Property otherwise than at the direction of the relevant
Contributing Party under clause 8.7 or with the consent of the relevant
Contributing Party (such consent not to be unreasonably withheld or delayed) or
in an emergency or where required by a regulatory authority acting within its
powers under Environmental Law;

    (c)  
except in an emergency, approach or initiate communications with any regulatory
authority in relation to the closure of such Relevant Property without the
consent of the relevant Contributing Party, such consent not to be unreasonably
withheld or delayed; or

    (d)  
except to the extent required by Environmental Law or any Environmental Consent
or any competent authority or in response to an emergency, take any action or
omit to take any action without the consent of the relevant Contributing Party
(such consent not to be unreasonably withheld or delayed) which it is known by
JVCo or the relevant Group Company at the time of the act or omission will
increase, or would be reasonably likely to increase, the liability of any
Contributing Party under the foregoing provisions of this clause 8.

8.11  
The Contributing Party shall indemnify and keep indemnified JVCo (for itself and
on behalf of the applicable Terra Companies or Kemira Companies) in respect of
all Environmental Losses incurred in relation to the Relevant Property, provided
always that JVCo shall not be entitled to claim under this indemnity unless JVCo
or the applicable Terra Company or Kemira Company has received a Claim in
respect of the matter giving rise to such Environmental Losses.

8.12  
JVCo shall provide written notice to the Contributing Party of any matter of
which it or any Terra Company or Kemira Company becomes aware which gives rise
to or is reasonably likely to give rise to a claim under clause 8.11 above and
shall notify the Contributing Party immediately upon receipt of a Claim in
relation to any such matter, provided that failure to give or delay in giving
notice under this clause 8 shall not invalidate JVCo’s right to claim in respect
of such matter under this indemnity, except and only to the extent that such
failure or delay increases the penalties, losses, costs, claims, expenses,
liabilities and damages which it seeks to recover under clause 8.11.

8.13  
The Contributing Party shall have no liability under the indemnity at clause
8.11 to the extent that any claim by JVCo would not have arisen but for, results
from or is increased by:

    (a)  
any act or omission by JVCo or any Terra Company or Kemira Company after
Completion except for (i) those acts or omissions that are in the normal lawful
course of the Activities as at the date of this agreement and (ii) those acts or
omissions that are undertaken in the course of the cessation of operations
and/or closure of the Relevant Property pursuant to this clause 8;

    (b)  
information voluntarily given by JVCo or any Terra Company or Kemira Company or
by Terra or Kemira to a regulatory body, governmental agency or third party
other than where:

 

16



--------------------------------------------------------------------------------



 



    (i)  
the disclosure is required to be given in order to comply with law or in
connection with any Environmental Consent or otherwise in response to a request
by a regulatory authority acting within its powers under Environmental Law;

    (ii)  
the disclosure is reasonably necessary in an emergency to avoid or mitigate
Environmental Losses;

    (iii)  
the disclosure is reasonably necessary in the course of the cessation of
operations and/or closure of the Relevant Property pursuant to this clause 8; or

    (iv)  
the Indemnifying Party gives prior consent to such disclosure (such consent not
to be unreasonably withheld or delayed);

    (c)  
any acts or omissions by JVCo or any Group Company at the Relevant Property
(including the carrying out of investigative, sampling or monitoring works)
which result in disturbance of or interference with any Hazardous Substance
(other than where such acts or omissions form a necessary part of or precursor
to the Activities or to Ordinary Course Construction or are reasonably necessary
in the course of the cessation of operations and/or closure of the Relevant
Property and/or an emergency (to avoid or mitigate Environmental Losses) or are
required by a competent authority or under Environmental Law or Environmental
Consents); or

    (d)  
any laws (other than the implementation into UK law of the EU environmental
liability directive) whose purpose is the protection of or prevention of harm to
the Environment and which come into force after Completion.

8.14  
The relevant Indemnifying Party shall have no liability under the indemnity at
clause 8.11 in respect of any Environmental Loss to the extent that such loss
has been properly budgeted for in the Business Plan or forms part of
Environmental Closure Costs or is an Aggregate Facility Rationalisation Cost.

8.15  
Any payment made by JVCo or a Contributing Party pursuant to this clause 8 shall
for all purposes be deemed to be and shall take effect as a reduction or
increase in the Kemira Consideration or the Terra Consideration as the case may
be.

9.  
SCRUBBING SYSTEM

9.1  
Following Completion, in the event that JVCo resolves in accordance with the
terms of the Shareholders’ Agreement that improvements or modifications to the
scrubbing system at the NPK plant at the Kemira Property are required to be made
by law, Kemira shall be entitled (subject to any requirement of law and to
minimising, to the extent reasonably practicable, any disruption or interruption
to the operations of any member of JVCo or to the operational efficiency of its
business) to direct the extent to which and the manner in which any expenditure
is incurred by JVCo for such purposes.

9.2  
If the expenditure actually incurred by the Group for the purposes described in
clause 9.1 exceeds £2 million, Kemira shall, subject to clause 9.5, pay on
demand to JVCo the amount (if any) by which such excess exceeds £1 million.

9.3  
If the expenditure actually incurred by the Group for the purposes described in
clause 9.1 is less than £2 million, JVCo shall, subject to clause 9.5, pay on
demand to Kemira as additional consideration for the Kemira Shares the amount
(if any) by which the shortfall exceeds £1 million.

9.4  
For the purposes of clauses 9.2 and 9.3, “expenditure” incurred by JVCo shall be
limited to the costs it has incurred in purchasing and installing any scrubbing
equipment for and/or otherwise modifying or improving the scrubbing system at
the NPK plant at the Kemira Property to the extent required by law.

 

17



--------------------------------------------------------------------------------



 



9.5  
Neither Kemira nor JVCo shall be liable for any claim under this clause 9 unless
written notice of such claim is served on them not later than 5.00 p.m. on the
fifth anniversary of Completion.

9.6  
In the event there shall occur any dispute between Kemira and JVCo in relation
to the quantification of expenditure actually incurred by JVCo for the purposes
of this clause 9 which cannot be resolved between them, the dispute shall be
referred to an independent firm of chartered accountants (the “Expert")
appointed by agreement by them or, in default of agreement on such appointment,
on the application of either of them by the President for the time being of the
Institute of Chartered Accountants in England and Wales, or his duly appointed
deputy. In making such determination the Expert shall act as an expert and not
as an arbitrator and his decision shall (in the absence of manifest error (and
the Expert shall give reasons for his determination)) be final and binding on
such parties. Each such party shall bear the costs and expenses of all counsel
and other advisers, witnesses and employees retained by it and the costs and
expenses of the Expert shall be borne by such parties in the proportions he may
direct or, in the absence of direction, equally. Subject to any rule of law to
the contrary, JVCo and Kemira shall, to the extent they are able to do so,
afford as soon as reasonably practicable upon request to the other and their
respective agents and to the Expert all facilities and access to any premises,
personal papers, books, accounts, records, returns and other documents as may be
required by the Expert to make his determination.

9.7  
Any payment made by JVCo or Kemira pursuant to this clause 9 shall for all
purposes be deemed to be and shall take effect as a reduction or increase in the
Kemira Consideration as the case may be.

10.  
CONFIDENTIAL INFORMATION

10.1  
Kemira shall:

    (a)  
not, and shall procure that no other member of the Kemira Group or any director,
officer or employee or adviser or agent of the Kemira Group shall, use or
disclose to any person Confidential Information; and

    (b)  
use all reasonable endeavours to prevent the use or disclosure of Confidential
Information by any person other than members of the Group.

10.2  
Clause 10.1 does not apply to:

    (a)  
disclosure of Confidential Information to or at the written request of JVCo;
      (b)  
disclosure of Confidential Information required to be disclosed by the Helsinki
Stock Exchange or by law or regulation;
      (c)  
disclosure of Confidential Information to any Taxation Authority;
      (d)  
disclosure of Confidential Information to professional advisers for the purpose
of advising Kemira;
      (e)  
Confidential Information which is in the public domain other than by Kemira’s
breach of clause 10.1; or
      (f)  
disclosure of the provisions of schedule 13 to a competent authority as provided
in paragraph 12 of schedule 13.

 

18



--------------------------------------------------------------------------------



 



10.3  
Terra shall:

    (a)  
not, and shall procure that no other member of the Terra Group or any director,
officer or employee or adviser or agent of the Terra Group shall, use or
disclose to any person Confidential Information; and

    (b)  
use all reasonable endeavours to prevent the use or disclosure of Confidential
Information by any person other than members of the Group.

10.4  
Clause 10.3 does not apply to:

    (a)  
disclosure of Confidential Information to or at the written request of JVCo;

    (b)  
disclosure of Confidential Information required to be disclosed by the New York
Stock Exchange or by law or regulation;

    (c)  
disclosure of Confidential Information to any Taxation Authority;

    (d)  
disclosure of Confidential Information to professional advisers for the purpose
of advising Terra;

    (e)  
Confidential Information which is in the public domain other than by Terra’s
breach of clause 10.3; or

    (f)  
disclosure of the provisions of schedule 13 to a competent authority as provided
in paragraph 12 of schedule 13.

11.  
KEMIRA POST-COMPLETION UNDERTAKINGS

11.1  
Following Completion, Kemira undertakes to JVCo to use all reasonable endeavours
to ensure that each Kemira Company is released from any guarantee, indemnity,
bond, letter of comfort or Encumbrance or other similar obligation given or
incurred by it prior to Completion which relates in whole or in part to debts or
other liabilities or obligations, whether actual or contingent, of any member of
the Kemira Group and prior to such release Kemira undertakes to JVCo (on behalf
of itself and as trustee on behalf of each Kemira Company) to keep each Kemira
Company fully indemnified against any failure to make any such repayment or any
liability arising under any such guarantee, indemnity, bond, letter of comfort
or Encumbrance.

11.2  
Following Completion, JVCo undertakes:

    (a)  
to Kemira to use all reasonable endeavours to ensure that each member of the
Kemira Group is released from any guarantee, indemnity, bond, letter of comfort
or Encumbrance or other similar obligation given or incurred by it which relates
in whole or in part to debts or other liabilities or obligations, whether actual
or contingent, of any Kemira Company and prior to such release JVCo undertakes
to Kemira (on behalf of itself and as trustee on behalf of each member of the
Kemira Group) to keep each member of the Kemira Group fully indemnified against
any failure to make any such repayment or any liability arising under any such
guarantee, indemnity, bond, letter of comfort or Encumbrance;

    (b)  
subject to clause 11.2(c) and save to the extent that such Kemira Intellectual
Property is licensed to the Group pursuant to the terms of the GrowHow Trade
Mark Licence Agreement, to procure that none of the Kemira Companies shall use
in any way whatsoever any Kemira Intellectual Property or Kemira Branding
provided that JVCo shall have six months from Completion to procure that all
such Kemira Intellectual Property and Kemira Branding is removed from any
Branded Materials of the Kemira Companies and all other assets owned or used by
the Kemira Companies; and

 

19



--------------------------------------------------------------------------------



 



    (c)  
save to the extent that such Intellectual Property is licensed pursuant to the
terms of the GrowHow Trade Mark Licence Agreement, to procure that each Group
Company shall change its company name within 30 days of Completion so as not to
use any Kemira Branding or any name forming part of the Kemira Intellectual
Property, or anything confusingly similar thereto, and provide, upon request by
Kemira, documentary evidence of such change.

11.3  
Kemira shall indemnify JVCo (for itself and on behalf of each of the Kemira
Companies) in respect of any liabilities, costs and expenses actually incurred
by JVCo or any of the Kemira Companies relating to any claims made in respect of
the Kemira Incident.

11.4  
If, following Completion, any of the Kemira Companies receives a payment from
its insurers relating to the Kemira Incident (“Kemira Incident Payment"), JVCo
undertakes to pay, within 90 days of receipt by such Kemira Company, an amount
equal to the Kemira Incident Payment actually received and retained after Tax by
the Kemira Companies, to Kemira, and such payment by JVCo to Kemira shall be
deemed to augment the Kemira Consideration and JVCo further undertakes to pay
stamp duty at the applicable rate upon such augmented Kemira Consideration.

11.5  
Kemira shall indemnify and keep indemnified JVCo in respect of any liability to
employer’s national insurance contributions arising in connection with the
exercise, vesting, surrender, assignment or otherwise of any option or award
over shares in Kemira and all penalties, costs, claims, expenses or liabilities
suffered by JVCo and/or any Group Company in connection with any such option or
award.

11.6  
Kemira shall indemnify and keep indemnified JVCo and the Group against all
liabilities of Kemira Growhow N.I. Limited and GrowHow N.I. Limited and any
losses, damages, costs, claims, penalties or actions suffered by or brought
against JVCo or any Group Company as a result of or connected with:

    (a)  
Kemira GrowHow N.I. Limited or GrowHow N.I. Limited being direct or indirect
subsidiaries of any Group Company; and

    (b)  
any corporate act or omission whatsoever by Kemira GrowHow N.I. Limited or
GrowHow N.I. Limited whether before or after Completion.

12.  
TERRA POST-COMPLETION UNDERTAKINGS

12.1  
Following Completion, Terra undertakes to JVCo to use all reasonable endeavours
to ensure that the Terra Company is released from any guarantee, indemnity,
bond, letter of comfort or Encumbrance or other similar obligation given or
incurred by it prior to Completion which relates in whole or in part to debts or
other liabilities or obligations, whether actual or contingent, of any member of
the Terra Group and prior to such release Terra undertakes to JVCo (on behalf of
itself and as trustee on behalf of the Terra Company) to keep the Terra Company
fully indemnified against any failure to make any such repayment or any
liability arising under any such guarantee, indemnity, bond, letter of comfort
or Encumbrance.

12.2  
Following Completion, JVCo undertakes:

    (a)  
to Terra to use all reasonable endeavours to ensure that each member of the
Terra Group is released from any guarantee, indemnity, bond, letter of comfort
or Encumbrance or other similar obligation given or incurred by it which relates
in whole or in part to debts or other liabilities or obligations, whether actual
or contingent, of the Terra Company and prior to such release JVCo undertakes to
Terra (on behalf of itself and as trustee on behalf of each member of the Terra
Group) to keep each member of the Terra Group fully indemnified against any
failure to make any such repayment or any liability arising under any such
guarantee, indemnity, bond, letter of comfort or Encumbrance; and

 

20



--------------------------------------------------------------------------------



 



    (b)  
subject to clause 12.2(c) and save to the extent that such Terra Intellectual
Property is licensed to the Group pursuant to the terms of the Terra Trade Mark
Licence Agreement, to procure that the Terra Company shall not use in any way
whatsoever any Terra Intellectual Property provided that JVCo shall have six
months from Completion to procure that all such Terra Intellectual Property is
removed from any Branded Materials of the Terra Company and all other assets
owned or used by the Terra Company; and

    (c)  
save to the extent that such Intellectual Property is licensed pursuant to the
terms of the Terra Trade Mark Licence Agreement, to procure that each Group
Company, shall change its company name within 30 days of Completion so as not to
use the “Terra” name or any other name forming part of the Terra Intellectual
Property, or anything confusingly similar thereto, and provide, upon request by
Terra, documentary evidence of such change.

12.3  
Terra shall indemnify JVCo (for itself and on behalf of the Terra Company) in
respect of any liabilities, costs and expenses actually incurred by JVCo or the
Terra Company relating to any claims made in respect of the Terra Incident.

12.4  
If, following Completion, the Terra Company receives a payment from its insurers
relating to the Terra Incident (“Terra Incident Payment"), JVCo undertakes to
pay, within 90 days of receipt by the Terra Company, an amount equal to the
Terra Incident Payment actually received and retained after Tax by the Terra
Company, to Terra, and such payment by JVCo to Terra shall be deemed to augment
the Terra Consideration and JVCo further undertakes to pay stamp duty at the
applicable rate upon such augmented Terra Consideration.

12.5  
Terra and the Guarantor shall jointly and severally indemnify and keep
indemnified JVCo in respect of any liability to employer’s national insurance
contributions arising in connection with the exercise, vesting, surrender,
assignment or otherwise of any option or award over shares in the Guarantor and
all penalties, costs, claims, expenses or liabilities suffered by JVCo and/or
any Group Company in connection with any such option or award.

13.  
ANNOUNCEMENTS

13.1  
Save as expressly agreed between the parties, no party shall disclose the making
of this agreement, its terms or the making of any other agreement referred to in
this agreement and each party shall procure that each of its Related Persons and
its professional advisers shall not make any such disclosure without the prior
consent of the other party unless disclosure is:

    (a)  
to its professional advisers; or

    (b)  
required by law or the rules of any regulatory body and disclosure shall then
only be made by that party:

    (i)  
after it has taken all such steps as may be reasonable in the circumstances to
agree the contents of such announcement with the other party before making such
announcement and provided that any such announcement shall be made only after
notice to the other party; and

    (ii)  
to the person or persons and in the manner required by law or any regulatory
body or as otherwise agreed between the parties,

 

21



--------------------------------------------------------------------------------



 



   
provided that this clause 13.1 does not apply to announcements, communications
or circulars made or sent by JVCo after Completion to customers, clients or
suppliers of any Group Company to the extent that it informs them of JVCo’s
acquisition of the Kemira Companies and the Terra Company or to any
announcements containing only information which has become generally available
or save as provided in paragraph 12 of Schedule 13.

13.2  
Notwithstanding the provisions of clause 13.1, the parties agree that the Press
Announcement in the agreed terms shall be released as soon as practicable
following Completion.

13.3  
The restrictions contained in clause 13.1 shall apply without limit of time and
whether or not this agreement is terminated.

14.  
PARENT COMPANY GUARANTEE

14.1  
In consideration of the entry by Kemira and JVCo into this agreement, the
Guarantor unconditionally and irrevocably guarantees to Kemira and JVCo the due
and punctual performance and observance by Terra of all its obligations,
commitments and undertakings under or pursuant to this agreement (the
“Guaranteed Obligations") and agrees to indemnify Kemira and JVCo against all
losses, liabilities, costs (including without limitation legal costs), charges,
expenses, actions, proceedings, claims and demands which Kemira or JVCo may
suffer through or arising from any breach by Terra of its obligations under this
agreement.

14.2  
The liability of the Guarantor under this clause 14 shall not exceed the
liability of Terra and shall not be released or diminished by any variation of
the terms of the Guaranteed Obligations, or any forbearance, neglect or delay in
seeking performance of the Guaranteed Obligations or any granting of time for
such performance or any other fact or circumstance other than a specific written
waiver.

14.3  
If and whenever Terra defaults for any reason in the performance of any of the
Guaranteed Obligations, the Guarantor shall forthwith upon demand
unconditionally perform (or procure performance of) and satisfy (or procure the
satisfaction of) the Guaranteed Obligations in relation to which such default
has been made in accordance with this agreement so that Kemira and/or JVCo (as
the case may be) receives the same benefits as it would have received if the
Guaranteed Obligation had been duly performed and satisfied by Terra.

14.4  
This guarantee is a continuing guarantee and remains in force until all the
Guaranteed Obligations have been performed or satisfied and is in addition to,
without prejudice to and not in substitution for any rights or security which
Kemira and/or JVCo (as the case may be) may now or in the future have or hold
for the performance and observance of the Guaranteed Obligations.

14.5  
Any amounts payable under this guarantee shall be paid in full on demand without
any deduction or withholding whatsoever (whether in respect of set-off,
counterclaim, duties, charges, taxes or otherwise).

15.  
ASSIGNMENT
     
This agreement is personal to the parties and no party without the prior written
consent of the others shall assign, transfer, charge or declare a trust of the
benefit of all or any of any other party’s obligations or any benefit arising
under this agreement.

16.  
COSTS
     
Unless expressly otherwise provided in this agreement, each of the parties shall
bear its own legal, accountancy and other costs, charges and expenses connected
with the sale and purchase of the Kemira Companies and the Terra Company.

 

22



--------------------------------------------------------------------------------



 



17.  
EFFECT OF COMPLETION

17.1  
The terms of this agreement (insofar as not performed at Completion and subject
as specifically otherwise provided in this agreement) shall continue in force
after and notwithstanding Completion.

17.2  
The remedies of JVCo in respect of any breach of any of the Kemira Warranties or
the Terra Warranties shall continue to subsist notwithstanding Completion.

18.  
FURTHER ASSURANCES

18.1  
Following Completion, Kemira shall from time to time forthwith upon request from
JVCo at Kemira’s expense do or procure the doing of all acts and/or execute or
procure the execution of all such documents, in a form reasonably satisfactory
to JVCo, required for the purpose of vesting in JVCo the full legal and
beneficial title to the Kemira Shares or otherwise giving JVCo the full benefit
of this agreement.

18.2  
Following Completion, Terra shall from time to time forthwith upon request from
JVCo at Terra’s expense do or procure the doing of all acts and/or execute or
procure the execution of all such documents, in a form reasonably satisfactory
to JVCo, required for the purpose of vesting in JVCo the full legal and
beneficial title to the Terra Shares or otherwise giving JVCo the full benefit
of this agreement.

19.  
ENTIRE AGREEMENT
     
Each party on behalf of itself and as agent for each of its Related Persons
acknowledges and agrees with the other party (each such party acting on behalf
of itself and as agent for each of its Related Persons) that:

19.1  
this agreement together with any other documents referred to in this agreement
(together the “Transaction Documents") constitute the entire and only agreement
between the parties and their respective Related Persons relating to the subject
matter of the Transaction Documents; and

19.2  
neither it nor any of its Related Persons has been induced to enter into any
Transaction Document in reliance upon, nor has any such party been given, any
warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity or commitment of any nature whatsoever other than as are
expressly set out in the Transaction Documents and, to the extent that any of
them has been, it (acting on behalf of itself and as agent on behalf of each of
its Related Persons) unconditionally and irrevocably waives any claims, rights
or remedies which any of them might otherwise have had in relation thereto,
     
provided that the provisions of this clause 19 shall not exclude any liability
which any of the parties or, where appropriate, their Related Persons would
otherwise have to any other party or, where appropriate, to any other party’s
Related Persons or any right which any of them may have in respect of any
statements made fraudulently by any of them prior to the execution of this
agreement or any rights which any of them may have in respect of fraudulent
concealment by any of them.

20.  
VARIATIONS
     
This agreement may be varied only by a document signed by or for and on behalf
of each of Kemira, Terra and JVCo.

 

23



--------------------------------------------------------------------------------



 



21.  
WAIVER

21.1  
A waiver of any term, provision or condition of, or consent granted under, this
agreement shall be effective only if given in writing and signed by the waiving
or consenting party and then only in the instance and for the purpose for which
it is given.

21.2  
No failure or delay on the part of any party in exercising any right, power or
privilege under this agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

21.3  
No breach of any provision of this agreement shall be waived or discharged
except with the express written consent of Kemira, Terra and JVCo.

21.4  
The rights and remedies herein provided are cumulative with and not exclusive of
any rights or remedies provided by law (save to the extent expressly otherwise
provided in this agreement).

22.  
INVALIDITY

22.1  
If any provision of this agreement shall be held to be invalid, illegal or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is valid, legal or
enforceable and gives effect to the commercial intention of the parties.

22.2  
To the extent it is not possible to delete or modify the provision, in whole or
in part, under clause 22.1, then such provision or part of it shall, to the
extent that it is invalid, illegal or unenforceable, be deemed not to form part
of this agreement and the validity, legality or enforceability of the remainder
of this agreement shall, subject to any deletion or modification made under
clause 22.1, not be affected.

23.  
NOTICES

23.1  
Any notice, demand or other communication given or made under or in connection
with the matters contemplated by this agreement shall be in writing and shall be
delivered personally or sent by fax or prepaid first class post (air mail if
posted to or from a place outside the United Kingdom):

     
in the case of Kemira to:
   
Mechelininkatu 1a, PO Box 900,
   
FIN-00181, Helsinki, Finland
   
Fax:
  +35 8 1021 5111
Attention:
  The General Counsel
 
   
in the case of Terra and/or the Guarantor to:
   
600 Fourth Street, PO Box 6000,
   
Sioux City, Iowa 51101, USA
   
Fax:
  +1 712 294 1247
Attention:
  The General Counsel
 
   
in the case of JVCo to:
   
Ince, Chester CH2 4LB, UK
   
Fax:
  +44 (0)151 357 2144
Attention:
  The Company Secretary

   
and shall be deemed to have been duly given or made as follows:

    (a)  
if personally delivered, upon delivery at the address of the relevant party;

 

24



--------------------------------------------------------------------------------



 



    (b)  
if sent by first class post, two Business Days after the date of posting;
      (c)  
if sent by air mail, five Business Days after the date of posting; and
      (d)  
if sent by fax, when despatched,

   
provided that if, in accordance with the above provisions, any such notice,
demand or other communication would otherwise be deemed to be given or made
after 5.00 p.m. on a Business Day, such notice, demand or other communication
shall be deemed to be given or made at 9.00 a.m. on the next Business Day.

23.2  
A party may notify the other party to this agreement of a change to its name,
relevant addressee, address or fax number for the purposes of clause 23.1,
provided that such notification shall only be effective on:

    (a)  
the date specified in the notification as the date on which the change is to
take place; or

    (b)  
if no date is specified or the date specified is less than five Business Days
after the date on which notice is given, the date falling five Business Days
after notice of any such change has been given.

24.  
COUNTERPARTS
     
This agreement may be executed in any number of counterparts which together
shall constitute one agreement. Any party may enter into this agreement by
executing a counterpart and this agreement shall not take effect until it has
been executed by all parties.

25.  
ARBITRATION, GOVERNING LAW AND JURISDICTION

25.1  
Any dispute arising out of or connected with this agreement (including a dispute
as to the validity, existence, formation or termination of this agreement and/or
this clause 25.1) which is not subject to expert determination pursuant to
clause 8.9 or 9.6 or Schedule 13 of this agreement shall be resolved by
arbitration in London conducted in English before three arbitrators pursuant to
the rules of the LCIA, which rules are deemed incorporated by reference into
this clause 25, save that, unless the parties agree otherwise, the third
arbitrator who shall act as chairman of the tribunal shall be nominated by the
two arbitrators nominated by or on behalf of the parties. If he is not so
nominated within 30 days of the date of nomination of the later of the two
party-nominated arbitrators to be nominated, he shall be chosen by the LCIA.

25.2  
This agreement (and any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this agreement or its formation)
and the documents entered into pursuant to it shall be governed by and construed
in accordance with English law.

25.3  
Each of the parties to this agreement irrevocably submits to the non-exclusive
jurisdiction of the Courts of England to support and assist the arbitration
process pursuant to clause 25.1, including if necessary the grant of
interlocutory relief pending the outcome of that process.

25.4  
Each party irrevocably agrees that any arbitration award made pursuant to this
agreement shall be final and binding upon the parties.

 

25



--------------------------------------------------------------------------------



 



25.5  
Kemira covenants that it has irrevocably appointed Linklaters LLP of One Silk
Street, London EC2Y 8HQ (marked for the attention of Sarah Wiggins/Iain
Wagstaff) as its agent to accept service of process in England in any legal or
arbitration proceedings arising out of or in connection with this agreement,
service upon whom shall be deemed completed whether or not forwarded to or
received by Kemira. Kemira agrees to inform Terra and JVCo in writing of any
change of address of such process agent within 28 days of such change. If such
process agent ceases to be able to act as such or to have an address in England,
Kemira irrevocably agrees to appoint a new process agent in England acceptable
to Terra and JVCo, such acceptance not to be unreasonably withheld or delayed,
and to deliver to Terra and JVCo within 14 days a copy of a written acceptance
of appointment by the new process agent.

25.6  
Terra and the Guarantor covenant that they have irrevocably appointed The
Endeavour Partnership LLP of Westminster, St. Mark’s Court, Teesdale Business
Park, Teesside TS17 6QP (marked for the attention of Head of Litigation and
marked Ref: 003053.0001) as their agent to accept service of process in England
in any legal or arbitration proceedings arising out of or in connection with
this agreement, service upon whom shall be deemed completed whether or not
forwarded to or received by Terra or the Guarantor, as applicable. Terra and the
Guarantor agree to inform Kemira and JVCo in writing of any change of address of
such process agent within 28 days of such change. If such process agent ceases
to be able to act as such or to have an address in England, Terra and the
Guarantor irrevocably agree to appoint a new process agent in England acceptable
to Kemira and JVCo, such acceptance not to be unreasonably withheld or delayed,
and to deliver to Kemira and JVCo within 14 days a copy of a written acceptance
of appointment by the new process agent.

25.7  
Nothing in this agreement shall affect the right to serve process in any other
manner permitted by law or the right to bring proceedings in any other
jurisdiction for the purposes of the enforcement or execution of any arbitration
award made pursuant to this agreement or any court order associated with any
arbitration brought pursuant to this agreement.

25.8  
The parties hereby agree to deliver a copy of any documents served under this
clause 25 to the other party at the address specified in clause 23 or as
otherwise notified in accordance therewith, provided that failure to do so shall
not permit the intended recipient to allege that service of process has thus
been defective so long as the remaining provisions of this clause 25 have been
observed.

26.  
THIRD PARTY RIGHTS

26.1  
Any person (other than the parties to this agreement) who is given any rights or
benefits under clauses 4.3, 5.3, 11 and 12 (a “Third Party") shall be entitled
to enforce those rights or benefits against the parties in accordance with the
Contracts (Rights of Third Parties) Act 1999.

26.2  
Save as provided in clause 26.1 above, the operation of the Contracts (Rights of
Third Parties) Act 1999 is hereby excluded.

26.3  
The parties may amend, vary or terminate this agreement in such a way as may
affect any rights or benefits of any Third Party which are directly enforceable
against the parties under the Contracts (Rights of Third Parties) Act 1999
without the consent of such Third Party.

26.4  
Any Third Party entitled pursuant to the Contracts (Rights of Third Parties) Act
1999 to enforce any rights or benefits conferred on it by this agreement may not
veto any amendment, variation or termination of this agreement which is proposed
by the parties and which may affect the rights or benefits of the Third Party.

IN WITNESS whereof this agreement has been executed and delivered as a deed on
the date first above written.

 

26



--------------------------------------------------------------------------------



 



SCHEDULE 1
Kemira Completion Obligations

1.  
On Completion, Kemira shall deliver to or, if JVCo shall so agree, make
available to JVCo (and in the case of paragraph 1.7, also Terra):

1.1  
stock transfer forms relating to all the Kemira Shares (and any shares in any of
the Kemira Companies not registered in the name of another Kemira Company) duly
executed in favour of JVCo (or as it may direct);

1.2  
share certificates relating to the Kemira Shares (and any shares in any of the
Kemira Companies not registered in the name of another Kemira Company) or
indemnities for lost/destroyed certificates in a form reasonably satisfactory to
JVCo;

1.3  
any waivers or consents by members of each Kemira Company or other persons which
JVCo has reasonably specified prior to Completion so as to enable JVCo or its
nominees to be registered as the holders of the Kemira Shares (and any shares in
any of the Kemira Companies not registered in the name of another Kemira
Company);

1.4  
resignations in the agreed terms duly executed as a deed by Timo Lainto, Heikki
Liukas, Heikki Sirvio and Antti Orkola as directors of each Kemira Company
containing a confirmation that they have no claims (whether statutory,
contractual or otherwise) against that company for compensation for loss of
office or for unpaid remuneration or otherwise;

1.5  
the written resignations of the auditors of each Kemira Company containing an
acknowledgement that they have no claim against that company for compensation
for loss of office, professional fees or otherwise and a statement under section
394(1) of the Companies Act 1985;

1.6  
the common seals, certificates of incorporation and statutory books, share
certificate books and cheque books of each Kemira Company;

1.7  
the Shareholders’ Agreement, duly executed by Kemira;
  1.8  
the Kemira Parental Services Agreement, duly executed by Kemira;
  1.9  
the GrowHow Trade Mark Licence Agreement, duly executed by Kemira;
  1.10  
the Kemira Disclosure Letter;
  1.11  
a signed copy of the Kemira IT Separation Agreement;

1.12  
to the extent not already in the possession of any Kemira Company, all leases,
title deeds and other documents relating to the Kemira Properties (except to the
extent that the same are in the possession of mortgagees pursuant to mortgages
disclosed in Schedule 10);

1.13  
to the extent not in the possession of any Kemira Company, all books of account
or references as to customers and/or suppliers and other records and all
insurance policies in any way relating to or concerning the businesses of any
Kemira Company;

1.14  
to the extent not in the possession of any Kemira Company, all licences,
consents, permits and authorisations obtained by or issued to any Kemira Company
or any other person in connection with the business carried on by any of them;

1.15  
a release in the agreed terms duly executed as a deed, in a form satisfactory to
JVCo, releasing each Kemira Company and its respective officers and employees
from any liability whatsoever (actual or contingent) which may be owing to the
Kemira Group by any Kemira Company except those arising in the ordinary course
of trade; and

 

27



--------------------------------------------------------------------------------



 



1.16  
a copy of the minutes of a duly held meeting of the directors of Kemira (or a
duly constituted committee thereof) authorising the execution by Kemira of this
agreement and each other document to be executed by it hereunder and, where such
execution is authorised by a committee of the board of directors of Kemira, a
copy of the minutes of a duly held meeting of the directors constituting such
committee or the relevant extract thereof, in each case certified to be true by
a director or the secretary of the relevant party.

2.  
On Completion, Kemira shall procure the passing of board resolutions of each
Kemira Company:

2.1  
sanctioning for registration (subject where necessary to due stamping) the
transfers in respect of the Kemira Shares (and any shares in any of the Kemira
Companies not registered in the name of another Kemira Company);

2.2  
authorising the delivery to JVCo (or as it may direct) of share certificates in
respect of the Kemira Shares (and any shares in any of the Kemira Companies not
registered in the name of another Kemira Company);

2.3  
to the extent not already appointed, appointing Paul Thompson, Carol Devlin,
David Stacey and Simon Walkington to be the directors of each Kemira Company
(save in respect of Kemira GrowHow Ireland Limited where the directors of such
company following Completion shall be David Stacey and Michael Buchan); and

2.4  
revoking all mandates to bankers and giving authority in favour of the directors
appointed under paragraph 2.3 above or such other persons as JVCo may nominate
to operate the bank accounts thereof.

 

28



--------------------------------------------------------------------------------



 



SCHEDULE 2
Terra Completion Obligations

1.  
On Completion, Terra shall deliver to or, if JVCo shall so agree, make available
to JVCo (and in the case of paragraph 1.7, also Kemira):

1.1  
stock transfer forms relating to all the Terra Shares duly executed in favour of
JVCo (or as it may direct);

1.2  
share certificates relating to the Terra Shares (or indemnities for
lost/destroyed certificates in a form reasonably satisfactory to JVCo);

1.3  
any waivers or consents by member(s) of the Terra Company or other persons which
JVCo has reasonably specified prior to Completion so as to enable JVCo or its
nominees to be registered as the holders of the Terra Shares;

1.4  
resignations in the agreed terms duly executed as deeds by Michael Bennett,
Frank Meyer and Richard Sanders as directors and John Huey as secretary of the
Terra Company containing a confirmation that they have no claims (whether
statutory, contractual or otherwise) against the Terra Company for compensation
for loss of office or for unpaid remuneration or otherwise;

1.5  
the common seals, certificates of incorporation and statutory books, share
certificate books and cheque books of the Terra Company;

1.6  
the Shareholders’ Agreement, duly executed by Terra;
  1.7  
the Terra Parental Services Agreement, duly executed by Terra;
  1.8  
the Terra Trade Mark Licence Agreement, duly executed by Terra;
  1.9  
the Terra Disclosure Letter;

1.10  
to the extent not already in the possession of the Terra Company, all leases,
title deeds and other documents relating to the Terra Properties (except to the
extent that the same are in the possession of mortgagees pursuant to mortgages
disclosed in schedule 11);

1.11  
to the extent not in the possession of the Terra Company, all books of account
or references as to customers and/or suppliers and other records and all
insurance policies in any way relating to or concerning the business of the
Terra Company;

1.12  
to the extent not in the possession of the Terra Company, all licences,
consents, permits and authorisations obtained by or issued to the Terra Company
or any other person in connection with the business carried on by it;

1.13  
a release in the agreed terms duly executed as a deed, in a form satisfactory to
JVCo, releasing the Terra Company and its respective officers and employees from
any liability whatsoever (actual or contingent) which may be owing to any member
of Terra’s Group by the Terra Company except those arising in the ordinary
course of trade;

1.14  
a copy of the minutes of a duly held meeting of the directors of Terra (or a
duly constituted committee thereof) authorising the execution by Terra of this
agreement and each other document to be executed by it hereunder and, where such
execution is authorised by a committee of the board of directors of Terra, a
copy of the minutes of a duly held meeting of the directors constituting such
committee or the relevant extract thereof, in each case certified to be true by
a director or the secretary of the relevant party; and

 

29



--------------------------------------------------------------------------------



 



1.15  
evidence, in a form satisfactory to Kemira, of the discharge of all charges over
the Terra Company and its assets and undertaking shown on such company’s
register of charges or in the charges register of the registered titles to the
Terra Properties.

2.  
On Completion, Terra shall procure the passing of board resolutions of the Terra
Company:

2.1  
sanctioning for registration (subject where necessary to due stamping) the
transfer(s) in respect of the Terra Shares;

2.2  
authorising the delivery to JVCo (or as it may direct) of share certificate(s)
in respect of the Terra Shares;

2.3  
appointing David Stacey and Simon Walkington to be the directors and Carol
Devlin to be the secretary of the Terra Company; and

2.4  
revoking all mandates to bankers and giving authority in favour of the directors
appointed under paragraph 2.3 above or such other persons as JVCo may nominate
to operate the bank accounts thereof.

 

30



--------------------------------------------------------------------------------



 



SCHEDULE 3
JVCo Completion Obligations
On Completion, JVCo shall:

1.  
deliver to Kemira and Terra the Shareholders’ Agreement, duly executed by JVCo;
  2.  
deliver to Kemira the GrowHow Trade Mark Licence Agreement, duly executed by
JVCo;
  3.  
deliver to Kemira the Kemira Parental Services Agreement, duly executed by JVCo;
  4.  
deliver to Terra the Terra Trade Mark Licence Agreement, duly executed by JVCo;
  5.  
deliver to Terra the Terra Parental Services Agreement, duly executed by JVCo;
and
  6.  
deliver to Kemira and Terra copies of the board resolutions of JVCo in the
agreed terms resolving, inter alia, to effect the matters set out in clause 3.5
of this agreement.

 

31



--------------------------------------------------------------------------------



 



SCHEDULE 4
Particulars relating to the Kemira Companies
Kemira GrowHow Holdings Limited (No. 2270682)

     
Authorised share capital:
  £110,000,000
 
   
Issued share capital:
  £50,500,000 comprising 50,500,000 ordinary shares of £1 each
 
   
Directors:
  Timo Lainto,
 
  Heikki Liukas
 
  Heikki Sirvio
 
  Antti Orkola
 
  David Stacey
 
   
Secretary:
  Simon Walkington
 
   
Auditors:
  KPMG LLP
 
   
Accounting reference date:
  31 December
 
   
Registered Office:
  Ince, Cheshire CH2 4LB
 
   

Kemira GrowHow UK Limited (No. 482033)

     
Authorised share capital:
  £30,000,000
 
   
Issued share capital:
  £17,000,000 comprising 17,000,000 ordinary shares of £1 each
 
   
Directors:
  David Stacey
 
  Timo Lainto
 
  Heikki Liukas
 
  Heikki Sirvio
 
  Antti Orkola
 
   
Secretary:
  Simon Walkington
 
   
Auditors:
  KPMG LLP
 
   
Accounting reference date:
  31 December
 
   
Registered Office:
  Ince, Cheshire CH2 4LB

 

32



--------------------------------------------------------------------------------



 



Kemira GrowHow Ireland Limited

     
Authorised share capital:
  EUR 1,269,738
 
   
Issued share capital:
  EUR 126,973.80 comprising 100,000 ordinary shares of EUR 1.269738 each
 
   
Directors:
  David Stacey
 
  Michael Weir Buchan
 
   
Secretary:
  Simon Walkington
 
   
Auditors:
  KPMG LLP
 
   
Accounting reference date:
  31 December
 
   
Registered Office:
  25-28 North Wall Quay
 
  IFSC
 
  Dublin 1
 
  Ireland

 

33



--------------------------------------------------------------------------------



 



SCHEDULE 5
Particulars relating to the Terra Company
Terra Nitrogen (UK) Limited (No. 03455690)

     
Authorised share capital:
  £26,000,000
 
   
Issued share capital:
  £25,548,116 comprising 25,548,116 ordinary shares of £1 each
 
   
Directors:
  Michael Bennett
 
  Carol Devlin
 
  Paul Thompson
 
  Frank Meyer
 
  Richard Sanders
 
   
Secretary:
  John W Huey
 
   
Auditors:
  Deloitte & Touche LLP
 
   
Accounting reference date:
  31 December
 
   
Registered Office:
  Florence House, Radcliffe Terrace, Thornaby, Stockton-on-Tees, Cleveland TS17
6BS

 

34



--------------------------------------------------------------------------------



 



SCHEDULE 6
The Kemira Warranties
For the purpose of this schedule 6, “Company” means all of the Kemira Companies
and each of them as the context admits.
Any warranty in this schedule 6 expressed to be given “to the best of Kemira’s
knowledge and belief” or “so far as Kemira is aware” or otherwise qualified by
reference to the knowledge of Kemira shall not be qualified in the manner stated
unless Kemira establishes that it has made all reasonable enquiries of the
following individuals to establish the truth and accuracy of that warranty:
David Stacey, Simon Walkington, Roger Dyson, Brian Thomas, Deborah
Pritchard-Jones, Bill Hulley, Kaj Friman, Heikki Liukas, Timo Lainto, Brian
Audley, Annica Söderström and Taisto Koivumaki.
In this schedule 6 the following words have the following meanings, unless the
context otherwise requires:
“Activities” means any activity, operation or process carried out by any Company
at any property whether or not currently owned, occupied or used by that
Company;
“distribution” means a distribution as defined by sections 209 to 211
(inclusive) of the TA and section 418 of the TA;
“Environment” means any and all living organisms (including man), ecosystems,
property and the media of air (including air in buildings, natural or man-made
structures, below or above ground) water, (including as defined in section
104(1) of the Water Resources Act 1991 and within drains and sewers) and land
(including under any water as described above and whether above or below
surface);
“Environmental Consent” means any consent, approval, permit, allowance, licence,
order, filing, authorisation, exemption, registration, permission, reporting or
notice requirement and any related agreement required under any Environmental
Laws for the operation by any Company of the Activities;
“Environmental Laws” means all international, EU, national, federal, state or
local statutes, by-laws, orders, regulations or other law or subordinate
legislation or common law, all orders, ordinances, decrees or regulatory codes
of practice, circulars, guidance notes, agreements with regulators or industry
bodies, and equivalent controls concerning the protection of human health
(including worker health and safety) or which have as a purpose or effect the
protection or prevention of harm to the Environment or the provision of remedies
in relation to the same which are binding upon any Company in relation to the
Kemira Properties or the Activities in the relevant jurisdiction in which that
Company has been or is operating (including by the export of its products, or
its waste thereto) on or before Completion but excluding planning law;
“Former Kemira Properties” means any property formerly owned, occupied or used
by any Company;
“Hazardous Substance” means any natural or artificial substance (whether solid,
liquid, gas, noise, ion, vapour, electromagnetic or radiation, and whether alone
or in combination with any other substance) which is capable of causing harm to
or having a deleterious effect on the Environment, or of being a nuisance;
“ITEPA 2003” means the Income Tax (Earnings and Pensions) Act 2003;
“Kemira Accounts” means the audited financial statements of each Company,
comprising the balance sheet, profit and loss account or, where relevant, the
income statement or other equivalent financial statement required to be prepared
by UK GAAP and cash flow statements of each such company, together in each case
with the notes thereon, directors’ report and auditors’ report, as at and for
the financial period ended on the Kemira Accounts Date;

 

35



--------------------------------------------------------------------------------



 



“Kemira Intra-Group Payables” means any indebtedness for borrowed monies
outstanding from any Kemira Company to any member of the Kemira Group as at the
commencement of business as at the date of Completion, other than monies owed
(whether or not due and payable) for the supply and/or purchase of goods and
services in the ordinary course of business;
“Land Transaction” has the meaning given to it in section 43 of the FA 2003;
“Substantial Customer” means a customer accounting for more than five per cent.
of any Company’s sales in the financial year ended on the Kemira Accounts Date;
“Substantial Supplier” means a supplier accounting for more than five per cent.
of any Company’s purchases in the financial year ended on the Kemira Accounts
Date;
“Systems” means all plant, equipment, systems, devices and components which
contain or are controlled or monitored by computer systems, microprocessors or
software;
“TCGA” means the Taxation of Chargeable Gains Act 1992;
“Transfer Regulations” means the UK Transfer of Undertakings (Protection of
Employment) Regulations 2006 or any other local enactment of the European
Acquired Rights Directive (77/187/EEC, as amended by Directive 98/50 EC and
consolidated in 2001 (23/EC);
“TULR(C)A” means the Trade Union and Labour Relations (Consolidation) Act 1992;
“UK GAAP” means generally accepted accounting principles applied in the United
Kingdom;
“VATA” means the Value Added Tax Act 1994 and “VAT legislation” means VATA and
all regulations and orders made thereunder; and
“Workers” means the employees, directors, officers and workers of each Company.

1.  
KEMIRA’S CAPACITY
     
Kemira is entering into this agreement and any agreement to be entered into
pursuant to this agreement on its own behalf and not on behalf of any other
persons and has full power and capacity to enter into and perform and has
obtained all corporate authorisations and all other applicable governmental,
statutory, regulatory or other consents, approvals, licences, waivers or
exemptions required to empower it to enter into and to perform its obligations
under this agreement and each document to be executed by it at or before
Completion.
  2.  
KEMIRA AND THE KEMIRA COMPANIES
  2.1  
Kemira
     
Kemira is a public limited company duly organised and validly existing under
Finnish law and has been in continuous existence since incorporation.
  2.2  
Kemira Companies in the UK
     
Each of Kemira GrowHow Holdings Limited and Kemira GrowHow UK Limited are
limited companies duly organised and validly existing under English law and have
been in continuous existence since incorporation.

 

36



--------------------------------------------------------------------------------



 



2.3  
Kemira GrowHow Ireland Limited
     
Kemira GrowHow Ireland Limited is a limited company duly organised and validly
existing under Irish law and has been in continuous existence since
incorporation.
  2.4  
The Kemira Shares

(a)  
Kemira is the only legal and beneficial owner of the Kemira Shares.

    (b)  
No Company has allotted any shares other than the issued shares set out in
schedule 4 and such shares are fully paid or credited as fully paid.

    (c)  
There is no Encumbrance in relation to any of the issued or unissued shares in
the capital of any Company. No person has claimed to be entitled to an
Encumbrance in relation to any such shares and no Company is under any
obligation (whether actual or contingent) to sell, charge or otherwise dispose
of any of its shares or any interest therein to any person.

    (d)  
Other than this agreement, there is no agreement, arrangement or obligation
requiring the creation, allotment, issue, sale, transfer, redemption or
repayment of, or the grant to a person of the right (conditional or not) to
require the allotment, issue, sale, transfer, redemption or repayment of, a
share in the capital of any Company (including an option or right of pre-emption
or conversion).

2.5  
No Subsidiaries

    (a)  
No Company has any subsidiary undertakings other than (where applicable) another
Company.

    (b)  
No Company owns any shares or stock in the capital of nor does it have any
beneficial or other interest in any company or business organisation of whatever
nature other than (where applicable) another Company nor does any Company
control or take part in the management of any other company or business
organisation.

    (c)  
No Company has any branch, division, agency, place of business, operation or
substantial assets outside the United Kingdom and Republic of Ireland.

3.  
KEMIRA ACCOUNTS
  3.1  
General

    (a)  
The Kemira Accounts show a true and fair view, in accordance with UK GAAP, of
the:

    (i)  
assets, liabilities, financial position and state of affairs at the Kemira
Accounts Date; and

    (ii)  
the profits and losses for the financial year ended on the Kemira Accounts Date

       
of each Company.

    (b)  
The Kemira Accounts have been prepared and audited in accordance with the
standards, principles and practices specified on the face of the Kemira Accounts
applied on a consistent basis and subject thereto in accordance with the law and
UK GAAP, consistently applied.

 

37



--------------------------------------------------------------------------------



 



    (c)  
The Kemira Accounts have been prepared on a basis consistent with the basis upon
which all audited accounts of each Company have been prepared in respect of the
three years before the Kemira Accounts Date.

3.2  
Accounting and Other Records

    (a)  
The books of account and all other records of each Company are up-to-date, in
its possession and in all material respects in accordance with the law.

    (b)  
All material deeds and documents belonging to each Company or which ought to be
in the possession of that Company are in the possession of that Company.

3.3  
Accounting Reference Date
     
The accounting reference date of each Company under section 224 of the Companies
Act 1985 (or, where applicable, under equivalent legislation of any non-English
jurisdiction) is, and during the last two years has always been, 31 December.

3.4  
Management Accounts
     
The management accounts of each Company in the agreed terms have been prepared
by that Company on a consistent basis with historic management accounts of that
Company and with due care and attention and show with reasonable accuracy the
state of affairs and profit or loss of that Company as at and for the period in
respect of which they have been prepared and the balance sheets of that Company
on the last day of each month from January 2007 to August 2007 inclusive but it
is hereby acknowledged that they are not prepared on a statutory basis.

4.  
CHANGES SINCE THE KEMIRA ACCOUNTS DATE
  4.1  
General
     
Since the Kemira Accounts Date each Company has carried on its business in the
ordinary and usual course and so as to maintain the business as a going concern.
  4.2  
Specific
     
Since the Kemira Accounts Date:

    (a)  
each Company has not, other than in the ordinary course of trading:

    (i)  
disposed of, or agreed to dispose of, an asset with a value in excess of
£100,000; or

    (ii)  
assumed or incurred, or agreed to assume or incur, a liability, obligation or
expense (actual or contingent) in excess of £100,000;

    (b)  
each Company has not made, or agreed to make, capital expenditure exceeding in
total £1,000,000 or incurred, or agreed to incur, a commitment or connected
commitments involving capital expenditure exceeding in total £2,000,000;

    (c)  
no Substantial Supplier or Substantial Customer has ceased or substantially
reduced its trade with any Company or has altered the terms of trade to that
Company’s disadvantage;

    (d)  
each Company has not declared, paid or made a dividend or other distribution
(including a distribution within the meaning of the TA) except to the extent
provided in the Kemira Accounts;

 

38



--------------------------------------------------------------------------------



 



    (e)  
no resolution of the shareholders of any Company has been passed (except for
those representing the ordinary business of an annual general meeting);

    (f)  
each Company has not repaid, purchased or redeemed share or loan capital, or
made (whether or not subject to conditions) an agreement or arrangement or
undertaken an obligation to do any of those things;

    (g)  
each Company has not repaid any sum in the nature of borrowings in advance of
any due date or made any loan or incurred any indebtedness (including in each
case inter group); and

    (h)  
each Company has not paid nor is under any obligation to pay any service,
management or similar charges or any interest or amount in the nature of
interest to any other person or incurred any liability to make such a payment or
made any payment to any member of the Kemira Group or any of their connected
persons whatsoever.

5.  
ASSETS
  5.1  
Title and Condition

    (a)  
Other than retention of title provisions contained in trading contracts entered
into in the ordinary course of business, there are no Encumbrances, nor has any
Company agreed to create any such Encumbrances, over any part of its undertaking
or assets and each asset used by each Company (tangible or intangible) is:

    (i)  
legally and beneficially owned by that Company; and
      (ii)  
where capable of possession, in the possession of that Company.

    (b)  
Each Company owns or is legally entitled to use each asset (tangible or
intangible) necessary for the operation of its business as currently conducted
and without limitation no rights (other than rights as shareholders in that
Company) relating to the business of that Company are owned or otherwise enjoyed
by or on behalf of any member of the Kemira Group.
      (c)  
All plant, machinery, vehicles and equipment owned or used by each Company:

    (i)  
is in reasonable condition with respect to the age and depreciated value of each
item and has been properly serviced and maintained; and
      (ii)  
is fit for the purpose for which it was designed or acquired.

    (d)  
Kemira has not received notice that any material item of plant or machinery
owned or used by any Company is no longer maintainable or that spare parts for
the same are no longer available.

    (e)  
Details of costs budgeted for maintenance of plant, machinery, vehicles or
equipment owned or used by each Company for the period of one year following
Completion are included in the Business Plan.

5.2  
Hire Purchase and Leased Assets
     
Copies of any material bill of sale or any hiring or leasing agreement, hire
purchase agreement, credit or conditional sale agreement, agreement for payment
on deferred terms or any other similar agreement to which any Company is a party
has been Disclosed.

 

39



--------------------------------------------------------------------------------



 



5.3  
Stock

    (a)  
So far as Kemira is aware, each Company has not supplied, or agreed to supply,
goods which have been, or will be, defective or which fail, or will fail, to
comply with their terms of sale.

    (b)  
So far as Kemira is aware, no goods in a state ready for supply by any Company
are, or will be, defective or will fail to comply with terms of sale similar to
terms of sale on which similar goods have previously been sold by any Company.

    (c)  
Kemira has not offered special price reductions, discounts or allowances on
sales of trading stock which were not available prior to 31 December 2006.

    (d)  
The amount of stock held by each Company at Completion is not abnormally low or
high taking into account the historic trading patterns of its business.

6.  
INTELLECTUAL PROPERTY
  6.1  
General
     
Save for Intellectual Property licensed to any Company, each Company is the sole
and absolute legal and beneficial owner of all material Intellectual Property
used in connection with its business and where appropriate such Intellectual
Property is registered in or applied for in the name of that Company.
  6.2  
Licences
     
The terms of all licences or rights which have been granted by each Company, or
which any Company intends to enter into, relating to any material Intellectual
Property owned or used by any Company have been Disclosed.
  6.3  
Infringement

    (a)  
The use by each Company of any Intellectual Property used in the business of
that Company does not infringe the Intellectual Property of any other person.

    (b)  
No proceedings claims or complaints have been brought or threatened in writing
by any third party or competent authority in relation to the Intellectual
Property owned by any Company in the five year period preceding the date of this
agreement, nor, so far as Kemira is aware, have any such been brought or
threatened in writing by any third party or competent authority in relation to
any Intellectual Property licensed to any Company by a member of the Kemira
Group in the five year period preceding the date of this agreement.

7.  
EFFECT OF SALE

   
Neither the execution nor performance of this agreement or any document to be
executed at or before Completion will so far as Kemira is aware:

    (a)  
conflict with or result in a material breach of an agreement, arrangement or
obligation to which any Company is party; or

    (b)  
result in any Substantial Customer ceasing to deal with any Company; or
      (c)  
result in any Substantial Supplier ceasing to supply any Company; or

    (d)  
result in any officer or senior employee leaving any Company; or

 

40



--------------------------------------------------------------------------------



 



    (e)  
make any Company liable to transfer or purchase any assets, including shares
held by it in other bodies corporate under their articles of association or any
agreement or arrangement.

8.  
CONSTITUTION
  8.1  
Intra Vires
     
Each Company has the power to carry on its business as now conducted and the
business of each Company has at all times been carried on intra vires.
  8.2  
Memorandum and Articles
     
The memorandum and articles of association of each Company in the form annexed
to the Kemira Disclosure Letter is true and complete and has embodied therein or
annexed thereto copies of all resolutions and agreements as are referred to in
section 380 of the Companies Act 1985 (or where applicable, under equivalent
legislation of any non-English jurisdiction), and all amendments thereto (if
any) were duly and properly made.
  8.3  
Register of Members
     
The register of members of each Company has been properly kept and contains true
and complete records of the members from time to time of that Company and each
Company has not received any notice or allegation that any of the records of
such members is incorrect or incomplete or should be rectified.
  8.4  
Powers of Attorney
     
Each Company has not executed any power of attorney or conferred on any person
other than its directors, officers and employees any authority to enter into any
transaction on behalf of or to bind that Company in any way and which power of
attorney remains in force.
  8.5  
Statutory Books and Filings

    (a)  
The statutory books of each Company are up-to-date, in its possession and are
true and complete in all material respects.

    (b)  
All resolutions, annual returns and other documents required to be delivered to
the Registrar of Companies (or where applicable any other relevant company
registry or other corporate authority in any non-English jurisdiction) have been
properly prepared and filed and are true and complete in all material respects.

9.  
INSURANCE
  9.1  
Policies
     
A list of each current insurance and indemnity policy in respect of which each
Company has an interest (together the “Policies") has been Disclosed. So far as
Kemira is aware, each of the Policies is valid and enforceable and is not void
or voidable.
  9.2  
Claims
     
No claim is outstanding under any of the Policies and, so far as Kemira is
aware, no matter exists which will give rise to a claim under any of the
Policies.

 

41



--------------------------------------------------------------------------------



 



10.  
CONTRACTUAL MATTERS
  10.1  
Validity of Agreements

    (a)  
Kemira has no knowledge of the invalidity or unenforceability of, or a ground
for termination, avoidance or repudiation of, any material agreement to which
any Company is a party. No party with whom any Company has entered into an
agreement, arrangement or obligation which is material to any Company has given
notice of its intention to terminate, or has sought to repudiate or disclaim,
the agreement, arrangement or obligation.

    (b)  
So far as Kemira is aware, no party with whom any Company has entered into an
agreement or arrangement which is material to any Company is in material breach
of the agreement or arrangement. So far as Kemira is aware, no matter exists
which is expected to give rise to such breach.

    (c)  
So far as Kemira aware, each Company is not in breach of any agreement or
arrangement which is material to any Company. So far as Kemira is aware, no
matter exists which is expected to give rise to such breach.

10.2  
Supply Contracts
     
Details of all agreements or arrangements for the supply of stock, raw
materials, products or goods to or by any Company which involve or are likely to
involve the supply of goods the aggregate sale value of which will represent in
excess of 10 per cent. of the turnover for the financial year of that Company
ended on the Kemira Accounts Date have been Disclosed.
  10.3  
Customer Contracts

    (a)  
There are no agreements or arrangements in place with customers of any Company
under which any retrospective adjustment to sales value of the products sold by
that Company to its customers may be made.

    (b)  
All agreements or arrangements relating to overrider or other discounts to which
any Company is entitled to or which any customer of any Company is entitled in
respect of goods supplied by that Company in connection with its business have
been Disclosed.

    (c)  
All overrider or other discount arrangements disclosed pursuant to paragraph
10.3(b) above operate with reference to sales made per year from 1 July to 30
June.

    (d)  
There are no agreements or arrangements where the price charged to a customer of
any Company depends on the price charged by that Company for any other product
or the volume of any other product supplied by that Company to such customer.

10.4  
Material Agreements

    (a)  
No Company is party to or is liable under any material contract, transaction,
arrangement or liability which:

    (i)  
was entered into otherwise than on arm’s length commercial terms;

    (ii)  
is of an unusual or abnormal nature, or outside the ordinary and proper course
of business; or

 

42



--------------------------------------------------------------------------------



 



  (iii)  
is of a long-term nature (that is, unlikely to have been fully performed, in
accordance with its terms, more than six months after the date on which it was
entered into or undertaken); or

  (iv)  
is incapable of termination in accordance with its terms, by such Company, on
60 days’ notice or less; or

  (v)  
involves an aggregate outstanding expenditure or other liability by such Company
of more than £500,000.

  (b)  
Each Company is not a party to and is not liable under:

  (i)  
an agreement, arrangement or obligation by which that Company is a member of a
joint venture, consortium, partnership or association (other than a bona fide
trade association), shareholder or similar arrangement or agreement or any
agreement which purports to regulate control or otherwise affects the voting or
disposition of its shares; or

  (ii)  
a distributorship, promotional, representation, franchising, agency, marketing
or management agreement or arrangement.

10.5  
Parental Services
     
Full and accurate details of all services provided and supplies made to each
Company by any member of the Kemira Group (including the cost thereof), and vice
versa, have been Disclosed.
  10.6  
Contracts with Connected Persons
     
There is, and during the three years ending on the date of this agreement there
has been, no agreement or arrangement (legally enforceable or not) to which each
Company is or was a party and in which any member of the Kemira Group, a
director or former director of any member of the Kemira Group or a person
connected with any of them is or was interested in any way. Each Company does
not owe any obligation or sum to, nor does it and neither will it immediately
after Completion have any contractual or other arrangements of any sort with,
Kemira or any of its connected persons.
  11.  
INFORMATION TECHNOLOGY
     
Details of the Systems used or planned to be used in connection with the
business of each Company have been Disclosed.
  11.1  
No Systems Failures
     
In the 12 months prior to the date hereof each Company has not suffered and so
far as Kemira is aware no other person has suffered any failures or bugs in or
breakdowns of any System used in connection with the business of that Company
which have caused any substantial disruption or interruption in or to its use.
  11.2  
Ownership of Systems
     
All material Systems, excluding software, used in the business of each Company
are either owned by or are available under contract to the relevant Company and
are under the control of that Company.

 

43



--------------------------------------------------------------------------------



 



12.  
LIABILITIES
  12.1  
Debts owed by any Company
     
Each Company does not have any outstanding borrowing or indebtedness in the
nature of borrowing other than:

    (a)  
finance lease obligations, full and accurate details of which have been
Disclosed; and

    (b)  
moneys borrowed from third parties, full and accurate details of which have been
Disclosed.

12.2  
Facilities
     
Full and accurate details of all overdrafts, loans or other financial facilities
outstanding or available to each Company have been Disclosed.
  12.3  
Guarantees and Indemnities

    (a)  
Each Company is not a party to and is not liable (including contingently) under
a guarantee, indemnity or other agreement to secure or incur a financial or
other obligation with respect to another person’s obligation.

    (b)  
No part of the loan capital, borrowing or indebtedness in the nature of
borrowing of any Company is dependent on the guarantee or indemnity of, or
security provided by, another person.

12.4  
Events of Default

   
No event has occurred or is subsisting or been alleged in writing or so far as
Kemira is aware is likely to arise which:

    (a)  
constitutes an event of default, or otherwise gives rise to an obligation to
repay, or to create an Encumbrance under an agreement relating to borrowing or
indebtedness in the nature of borrowing;

    (b)  
will lead to an Encumbrance constituted or created in connection with borrowing
or indebtedness in the nature of borrowing, a guarantee, an indemnity,
suretyship or other obligation of any Company becoming enforceable; or

    (c)  
with the giving of notice and/or lapse of time constitutes or results in a
default or the acceleration of any obligation under any agreement or arrangement
to which any Company is a party or by which it or any of its properties,
revenues or assets is bound.

12.5  
There are no outstanding Kemira Intra-Group Payables.
  13.  
KEMIRA PERMITS
  13.1  
Compliance with Kemira Permits
     
Each Company has obtained and complied in all material respects with the terms
and conditions of each Kemira Permit.

 

44



--------------------------------------------------------------------------------



 



13.2  
Status of Permits
     
There are no pending or threatened proceedings which might in any way affect the
Kemira Permits and Kemira is not aware of any other reason why any of them
should be suspended, threatened or revoked or be invalid.
  14.  
INSOLVENCY
  14.1  
Winding up
     
No order has been made, petition presented or resolution passed for the winding
up of, or for the appointment of a provisional liquidator to, any Company or
Kemira.
  14.2  
Administration
     
Neither any Company nor Kemira has been or are in administration (as defined in
schedule B1 of the Insolvency Act 1986, or where applicable under equivalent
legislation of any relevant non-English jurisdiction) and no step (including but
without limitation the service of any notice or the filing of any document(s))
has been taken under schedule B1 of the Insolvency Act 1986 (or where applicable
under equivalent legislation of any relevant non-English jurisdiction) by any
person to place any Company or Kemira in administration.
  14.3  
Receivership
     
No receiver, receiver and manager or administrative receiver has been appointed
of the whole or part of either any Company’s or Kemira’s business or assets.
  14.4  
Compromises with Creditors

   (a)  
No voluntary arrangement under section 1 of the Insolvency Act 1986 or where
applicable under equivalent legislation of any relevant non-English jurisdiction
has been proposed or approved in respect of any Company or Kemira.

   (b)  
No compromise or arrangement under section 425 of the Companies Act 1985 (or
where applicable under equivalent legislation of any relevant non-English
jurisdiction) has been proposed, agreed to or sanctioned in respect of any
Company or Kemira.

   (c)  
Neither any Company nor Kemira has entered into any compromise or arrangement
with its respective creditors or any class of its respective creditors
generally.

14.5  
Insolvency
     
Neither any Company nor Kemira is unable to pay its debts within the meaning of
section 123 of the Insolvency Act 1986 (or where applicable under equivalent
legislation of any relevant non-English jurisdiction) (but for the purposes of
section 123 of the Insolvency Act 1986 ignoring the reference to “if it is
proved to the satisfaction of the court that” in sections 123(1)(e) and 123(2)).
  15.  
LITIGATION AND COMPLIANCE WITH LAW
  15.1  
Litigation and Complaints

   (a)  
Neither any Company nor, so far as Kemira is aware, a person for whose acts or
defaults any Company may be vicariously liable is involved, or has during the
two years ending on the date of this agreement been involved, in a civil,
criminal, arbitration, administrative or other proceeding in any jurisdiction or
has entered into any settlement of a claim within such period. So far as Kemira
is aware, no civil, criminal, arbitration, administrative or other proceeding in
any jurisdiction is pending or threatened by or against any Company or a person
for whose acts or defaults any Company may be vicariously liable.

 

45



--------------------------------------------------------------------------------



 



    (b)  
So far as Kemira is aware, there is no outstanding judgment, order, decree,
arbitral award or decision of a court, tribunal, arbitrator or governmental
agency in any jurisdiction against any Company.

    (c)  
Full and accurate details of all customer claims (including crop indemnity
claims) or complaints made against each Company within the last three years are
set out in the Kemira Disclosure Letter.

15.2  
Compliance with Law
     
Each Company has conducted its business affairs and dealt with its assets in all
material respects in accordance with all applicable legal and administrative
requirements.
  15.3  
Investigations
     
So far as Kemira is aware, in the five years preceding the date hereof, each
Company is not and has not been subject to any investigation, enquiry or
disciplinary proceeding (whether judicial, quasi-judicial or otherwise) in any
jurisdiction and none is pending or threatened, and neither has it received any
request for information from, any court or governmental authority (including any
national competition authority and the Commission of the European Communities
and the EFTA Surveillance Authority) under any anti-trust or similar legislation
in any jurisdiction. So far as Kemira is aware no matter exists which might give
rise to such an investigation, enquiry, proceeding or request for information.
  15.4  
Unlawful Payments
     
Neither any Company nor so far as Kemira is aware a person for whose acts or
defaults any Company may be vicariously liable has:

    (a)  
induced a person to enter into an agreement or arrangement with any Company by
means of an unlawful or immoral payment, contribution, gift or other inducement;

    (b)  
offered or made an unlawful or immoral payment, contribution, gift or other
inducement to a government official or employee; or
      (c)  
directly or indirectly made an unlawful contribution to a political activity.

   
All references to the Company in this paragraph 15 should be deemed to include
such Company’s officers, agents and employees.
  16.  
BROKERAGE OR COMMISSIONS
     
No person is entitled to receive from any Company a finder’s fee, brokerage or
commission in connection with this agreement or anything in it and each Company
is not liable to pay to any of its directors, employees, agents and advisers any
sum whatsoever in connection with the sale of the Kemira Shares.
  17.  
DIRECTORS, WORKERS AND EMPLOYEES
  17.1  
The total number of full and part time Workers as at the Kemira Accounts Date
are specifically Disclosed and there have been no material changes since the
Kemira Accounts Date.

 

46



--------------------------------------------------------------------------------



 



17.2  
True and complete particulars of the terms and conditions (including
remuneration and other benefits) of all Workers of the Company earning in excess
of £75,000 have been Disclosed.

17.3  
The Kemira Disclosure Letter contains copies of all the standard terms and
conditions, staff handbooks and policies (including details of any redundancy
scheme or formula whether contractual or disciplinary) which apply to Workers
and identifies which terms and conditions apply to each Worker.

17.4  
There are no terms and conditions in any contract with any Worker pursuant to
which such person will be entitled to receive any payment or benefit or such
person’s rights will change as a direct consequence of the transaction
contemplated by this agreement and no such person will be entitled to treat this
transaction as a breach of their contract.

17.5  
The terms of employment or engagement of all Workers of each Company are such
that their employment or engagement may be terminated by not more than three
months’ notice given at any time.

17.6  
Since the Kemira Accounts Date each Company has not made, announced or proposed
any changes to the emoluments or benefits of or any bonus to any Worker, save in
the ordinary course of business, and each Company is under no express obligation
to make any such changes with or without retrospective operation.

17.7  
There are no amounts owing or agreed to be loaned or advanced by any Company to
any Worker (other than amounts representing remuneration accrued due for the
current pay period, accrued holiday pay for the current holiday year or for
reimbursement of expenses).

17.8  
No Worker earning in excess of £75,000 base salary per annum has given or
received notice to terminate his employment or engagement and there are no
outstanding offers of employment to any such Worker.

17.9  
Details of all recognised trade unions and copies of and full details of all
rights and liabilities relating or pursuant to any collective agreements
(whether with a trade union, staff association or any other body representing
workers and whether legally binding or not) concerning any Company have been
Disclosed.

17.10  
No industrial action involving Workers, official or unofficial, has occurred, is
now occurring or has been threatened in the 12 months preceding the date hereof
and as far as Kemira is aware no event has occurred which could or might give
rise to any such action and no industrial relations or employment matter has
been referred either by any Company or its Workers or by any trade union staff
association or any other body representing workers to ACAS for advice,
conciliation or arbitration.

17.11  
No past or present Worker (or any worker of a predecessor in business) has
instigated any claim or right of action in excess of £50,000 against any
Company, including (but not limited to) any claim:

   (b)  
in respect of any accident or injury which to Kemira’s knowledge is not fully
covered by insurance; or
     (c)  
for breach of any contract of services or for services; or

   (d)  
by way of damages or compensation for loss of office or arising out of or
connected with the termination of his office or employment and so far as Kemira
is aware no event or inaction has occurred which could or might give rise to any
such claim.

 

47



--------------------------------------------------------------------------------



 



17.12  
Each Company has not within the two years preceding the date hereof entered into
any agreement which involved or may involve that Company (and no event has
occurred which may involve that Company in the future) acquiring or disposing of
any undertaking or part of one such that the Transfer Regulations applied or may
apply thereto.

18.  
PROPERTIES
  18.1  
All Property
     
The Kemira Properties comprise all the freehold and leasehold land owned, used
or occupied by the Company and are free from any financial mortgage, charge or
encumbrance.
  18.2  
No Other Liabilities
     
The Company has no actual or contingent obligations or liabilities (in any
capacity including as principal contracting party or guarantor) in relation to
any lease, licence or other interest in, or agreement relating to, land apart
from the Kemira Properties.
  18.3  
No Default
     
The Company has duly performed, observed and complied with all material
covenants, restrictions, exceptions, reservations, conditions, agreements,
statutory and common law requirements, by-laws, orders, building regulations and
other stipulations and regulations affecting the Kemira Properties and the uses
of the Kemira Properties and no notice of any alleged breach of any such matters
as aforesaid has been served on the Company.
  18.4  
Adequacy of Existing Beneficial Rights
     
Each of the Kemira Properties has the benefit of all rights necessary for the
continued present use and enjoyment of the Kemira Properties.
  18.5  
Other Matters Adversely Affecting the Properties
     
There are no agreements, covenants, restrictions, exceptions, reservations,
conditions, rights, privileges or stipulations affecting the Kemira Properties
which materially inhibit the use of the Kemira Properties for the present use.
  18.6  
Third Party Occupation

    (a)  
All leases, tenancies, licences or agreements to which the Kemira Properties are
subject are correctly summarised in Part II of Schedule 10 and subject thereto
the Company is in exclusive occupation of each and every part of the Kemira
Properties.

    (b)  
Each lessee, tenant, licensee or occupier of any such lease, underlease,
tenancy, licence or agreement has in all material respects observed and
performed all covenants, obligations, conditions and restrictions therein.

18.7  
Planning
     
As far as Kemira is aware, the existing use of each of the Kemira Properties is
a lawful permitted use under current Town and Country Planning legislation and
all development carried out has been and is lawful and all necessary consents
and permissions have been obtained for such development, and there are no
outstanding statutory or informal notices relating to the Kemira Properties or
any business carried on thereat or the use thereof.

 

48



--------------------------------------------------------------------------------



 



18.8  
Replies to Enquiries
     
All disclosures and replies to enquiries and requisitions relating to the Kemira
Properties made or given by or on behalf of Kemira or the Company to Terra or to
its solicitors (Ashurst) are complete and correct in all material respects.
  19.  
PENSIONS
  19.1  
Save in respect of the Kemira GrowHow UK Limited Pension Fund, the Kemira
Limited Pension Scheme and the Kemira GrowHow UK Limited Stakeholder Pension
Plan (the “Disclosed Schemes"), each Company has no obligation, nor has it done
anything to create any reasonable expectation of an obligation, to provide (or
contribute towards any scheme which provides) pension or death benefits, whether
voluntary, ex-gratia or otherwise, in respect of any employee or former
employee.
  19.2  
So far as Kemira is aware, neither it nor any Company has at any time
participated in or contributed towards any former scheme or arrangement (the
“Former Scheme") which has as its purpose or one of its purposes the provision
of pension or death benefits (whether voluntary, ex-gratia or otherwise) other
than schemes which have been fully wound up.
  19.3  
All material details of the Disclosed Schemes (and any Former Scheme) have been
supplied to Terra and all the information and documents which have been given or
made available to Terra or its advisers relating to the Disclosed Schemes (or
any Former Scheme) are true, complete, accurate and not misleading.
  19.4  
The Disclosed Schemes (and any Former Scheme) have at all times been operated in
all material respects in accordance with the provisions of its governing
documentation, all applicable EU and domestic legislation, and the general
requirements of law and regulatory practice (including without limitation those
of HMRC).
  19.5  
Each Company has fulfilled all its obligations in respect of pension and death
benefits in relation to the Disclosed Schemes (and any Former Scheme), including
without limitation providing equal access to membership in respect of any
current and former employees, and all contributions which have fallen due for
payment in respect of the Disclosed Schemes (or any Former Scheme) have been
paid within any applicable prescribed period.
  19.6  
No claim or litigation is outstanding, pending or, so far as Kemira is aware,
threatened against any Company in connection with the Disclosed Schemes or
otherwise in connection with the provision of pension or death benefits to any
current or former employee (including without limitation any investigation by
the Pensions Ombudsman or any complaint brought under any internal dispute
resolution procedure).
  19.7  
All death benefits which may be payable are fully insured under a life assurance
policy with an appropriately authorised insurance company and, so far as Kemira
is aware, there is no ground on which liability under such policy may be
avoided.
  19.8  
Neither Kemira nor any Company has been a party to any act or deliberate failure
to act occurring on or after 27 April 2004 of which the main purpose or one of
the main purposes was:

    (a)  
to prevent the recovery of the whole or any part of a debt which was, or might
become due, from an employer in relation to a pension scheme under section 75 of
the Pensions Act 1995; or

    (b)  
otherwise than in good faith, to prevent such a debt becoming due, to compromise
or otherwise settle such a debt, or to reduce the amount of such a debt which
would otherwise become due.

 

49



--------------------------------------------------------------------------------



 



19.9  
Neither Kemira nor any Company is or has at any point within the 12 months prior
to Completion been “connected” with or an “associate” of any employer which
participates in a defined benefit pension scheme (other than the Disclosed
Schemes) and which is either a “service company” or “insufficiently resourced”.
For these purposes, “connected” and “associate” have the meanings given to them
in sections 435 and 249 of the Insolvency Act 1986 respectively and “service
company” and “insufficiently resourced” have the meanings given to them in
section 44 of the Pensions Act 2004 and regulations made under that section.

19.10  
Each Company has complied with its notification obligations under section 69 or
section 70 of the Pensions Act 2004 and regulations made under that section.
Kemira is not aware of any current circumstances which may give rise to an
obligation to make such a report to the Regulator under sections 69 or 70 of the
Pensions Act 2004.

20.  
TAXATION
  20.1  
Returns
     
The Kemira Companies have complied in full with all their duties under all
taxation statutes and have kept all records, made all returns and supplied all
information and given all notices to HMRC or other Taxation Authority as
reasonably requested or required by law within any requisite period and so far
as Kemira is aware all such returns and information and notices and any
statements or disclosures made to any Taxation Authority are correct and
accurate in all material respects and are not the subject of any dispute and
there are no facts or circumstances likely to give rise to or be the subject of
any such dispute.

20.2  
Clearances
     
No action has been taken by any Kemira Company in respect of which any consent
or clearance from HMRC or other Taxation Authority was required save in
circumstances where such consent or clearance was validly obtained, and where
any conditions attaching thereto were and will, immediately following
Completion, continue to be met.
  20.3  
Payment of Tax
     
Each Kemira Company has duly and punctually paid all Tax to the extent that the
same ought to have been paid and is not liable nor has it within three years
prior to the date hereof been liable to pay any penalty or interest in
connection therewith.
  20.4  
Tax arising under this Agreement
     
So far as Kemira is aware, no Kemira Company will become liable to any Tax (and
in particular to any Tax pursuant to the PAYE provisions or any national
insurance contributions) in consequence of the entering into or completion of
this agreement or anything done pursuant to its terms.
  20.5  
Withholdings
     
Each Kemira Company has duly complied within the relevant time period with its
obligations to deduct, withhold or retain amounts of or on account of Tax from
any payments made by it and to account for such amounts to the relevant Taxation
Authority and has complied with all its reporting obligations to the relevant
Taxation Authority in connection with any such payments made.

 

50



--------------------------------------------------------------------------------



 



20.6  
Pay As You Earn
     
Each Kemira Company has properly operated the PAYE system deducting Tax as
required by law from all payments to or treated as made to or benefits provided
for employees, ex- employees or independent contractors of such Kemira Company
(including any such payments within sections 7, 44, 45, 46 and 47 of the ITEPA
2003) and duly accounted to HMRC for Tax so deducted, and has complied with all
its reporting obligations to HMRC in connection with any such payments made or
benefits provided.

20.7  
Provision for Tax in the Kemira Accounts
     
The Kemira Accounts make full provision or reserve in respect of any period
ended on or before the Kemira Accounts Date for all Tax assessed or liable to be
assessed on the Company or for which it is accountable at the Kemira Accounts
Date whether or not the Company has or may have any right of reimbursement
against any other person and full provision has been made and shown in the
Kemira Accounts for deferred taxation in accordance with generally accepted
accounting principles including, where relevant, UK GAAP.
  20.8  
Post-Accounts Date Events
     
Since the Kemira Accounts Date:

    (a)  
no Kemira Company has been involved in any transaction (other than the transfer
of shares in Kemira GrowHow Limited by Kemira GrowHow UK Limited pursuant to the
share purchase agreement dated 29 June 2007) which has given, may give or would,
but for the availability of any relief, give rise to any Tax other than in
respect of actual income earned by such Kemira Company in the course of its
trade or business;

    (b)  
no accounting period (as defined in section 12 of the TA) of a Kemira Company
has ended as referred to in section 12(3) of the TA; and

    (c)  
no Kemira Company has ceased to be a member of a group (as defined in section
170 of the TCGA).

20.9  
Distributions
     
No Kemira Company has made (or will be deemed to have made) any distribution
within the meaning of sections 209 and 210 (bonus issue following repayment of
capital) of the TA since 5 April 1965 except dividends properly authorised and
shown in the Kemira Accounts nor is any Kemira Company bound to make any such
distribution.
  20.10  
Company Residence
     
The Kemira Companies have always been resident in the territory in which they
were incorporated and have never been resident in any other territory or treated
as so resident for the purposes of any double Tax agreement nor does any Kemira
Company have a permanent establishment or other taxable presence in any
jurisdiction other than that in which it was incorporated.
  20.11  
Controlled Foreign Companies
     
There are no circumstances under which any Kemira Company may be held liable to
tax in the UK on the income, profits or gains of any foreign company.
  20.12  
Close Company
     
No Kemira Company is nor has any ever been a close company as defined by section
414 of the TA.

 

51



--------------------------------------------------------------------------------



 



20.13  
Value Added Tax

    (a)  
Each Kemira Company is a registered taxable person for VAT legislation and has
not at any time been treated as a member of a group of companies for such
purpose and has not made any application to be so treated and no circumstances
exist whereby a Kemira Company would or might become liable for value added tax
as an agent or otherwise by virtue of section 47 of the VATA.

    (b)  
Each Kemira Company has complied in all material respects with the requirements
and provisions of VAT legislation and has made and maintained accurate and
up-to-date records, invoices, accounts and other documents required by or
necessary for the purposes of the VAT legislation and each Kemira Company has at
all times paid and made all payments and returns required thereunder within the
relevant time period.

20.14  
Stamp Duty and Stamp Duty Land Tax

    (a)  
All documents in the enforcement of which a Kemira Company is or may be
interested have been duly stamped and since the Kemira Accounts Date no Kemira
Company has been a party to any transaction whereby such Kemira Company was or
is or could become liable to stamp duty reserve tax.

    (b)  
In relation to the Kemira Properties, no Kemira Company is and none has been
party to any Land Transaction in respect of which any Kemira Company has since
the Kemira Accounts Date been liable or could at any time after the date of this
agreement become liable to pay any stamp duty land tax under any provisions of
any Act.

    (c)  
No stamp duty land tax shall arise under paragraph 11 of Schedule 17A to the FA
2003 (cases where assignment of lease treated as grant of lease) on the
assignment of any lease in which any Kemira Company has an interest.

    (d)  
The Kemira Companies have in their possession and Kemira has fully disclosed to
JVCo copies of all stamp duty land tax returns and/or self certificates (as
defined in section 79(3)(b) of the FA 2003) filed by any Kemira Company in
relation to land in which or in part of which such Kemira Company has an
interest.

21.  
ENVIRONMENTAL MATTERS
  21.1  
Consents
     
Each Company has obtained and complied in all material respects at all times in
the last three years with the terms and conditions of all Environmental
Consents. All current Environmental Consents remain in full force and effect. In
the last three years, no Company has received any written notice of and so far
as Kemira is aware there are no existing circumstances including planned changes
to operations (other than changes agreed pursuant to the Business Plan) likely
to lead to the revocation, termination, material modification or suspension of,
or that may prejudice or require material expenditure for the renewal,
extension, grant or transfer of or compliance with, any current Environmental
Consents within the period of 18 months from the date hereof.
  21.2  
Liability
     
Each Company, including in respect of the Kemira Properties, complies and has at
all times in the last three years complied with all Environmental Laws in all
material respects and so far as Kemira is aware there are no existing facts or
circumstances which would prevent compliance with any Environmental Laws in any
material respect within 18 months of the date hereof.

 

52



--------------------------------------------------------------------------------



 



21.3  
Notices and Complaints
     
In the last three years, no Company has received any written notice of
enforcement, prohibition, improvement, remediation or other notice of equivalent
nature, or any judgment, order, decree, award, demand or decision in respect of
damage, harm or risk to or pollution of the Environment or the use, presence,
migration, leakage, emission, spillage, release, discharge, entry, deposit,
transport or disposal of any Hazardous Substance arising from the activities of
the Company or relating to any Kemira Property from any court, tribunal,
arbitrator or governmental or regulatory authority which is material and/or
which remains outstanding, nor has it received any other written complaints or
other written indications of any possible claims or legal actions (whether
civil, criminal or administrative) against such Company in respect of such
matters in such period which are material and/or remain outstanding in respect
thereof from any person including any neighbour, governmental or regulatory
authority, current or former employee or third party and, so far as Kemira is
aware, there are no circumstances that are reasonably likely to lead to legal
action in respect of such matters in the next 18 months.
  21.4  
Contaminated Land
     
So far as Kemira is aware, there has not been and there is not present in the
soil, groundwater and surface water, on, at or under the Kemira Properties and
there is and has been no release, migration, leakage, spillage, discharge,
entry, deposit or emission onto or from the Kemira Properties of any Hazardous
Substance which has led to, or if such matter were known by a regulatory
authority or third party at Completion would be reasonably likely to result in,
a material liability under Environmental Laws for any Company or an obligation
to undertake material remediation works at the Kemira Properties.
  21.5  
Documentation
     
Copies of all material environmental and health and safety reports, assessments
and investigations in respect of employees, the Kemira Properties, Former Kemira
Properties or Activities prepared in the last three years and in the possession
of and/or commissioned by Kemira or the Company have been disclosed to Terra.
  21.6  
Former Properties
     
Kemira is not aware of any release, migration, leakage, spillage, discharge,
entry, deposit or emission onto or from the Former Kemira Properties of any
Hazardous Substance during the period in which the Former Kemira Properties were
in the ownership or under the occupation or control of any Company which has led
to, or if such matter were known by a regulatory authority or third party at
Completion would be reasonably likely to result in, a material liability under
Environmental Laws for any Company.
  21.7  
Contractual Liabilities
     
So far as Kemira is aware, no Company has given an environmental indemnity or
environmental covenant to pay in respect of soil, groundwater or surface water
contamination (whether at or emanating from the Kemira Properties, the Former
Kemira Properties or any other properties) which remains capable of being
claimed against at the date hereof (“Pre-Completion Kemira Environmental
Indemnity"). For the avoidance of doubt, general covenants and indemnities which
do not refer specifically to contamination including for example general
repairing obligations in leases or licences shall not be within the definition
of Pre-Completion Kemira Environmental Indemnity.

 

53



--------------------------------------------------------------------------------



 



SCHEDULE 7
The Terra Warranties
For the purpose of this schedule 7, “Company” means the Terra Company.
Any warranty in this schedule 7 expressed to be given “to the best of Terra’s
knowledge and belief” or “so far as Terra is aware” or otherwise qualified by
reference to the knowledge of Terra shall not be qualified in the manner stated
unless Terra establishes that it has made all reasonable enquiries of the
following individuals to establish the truth and accuracy of that warranty:
Carol Devlin, Peter Houghton, Jim Robertson, Dominic Vincent, Richard Tweddle,
Peter Rees, Frank Heathman, Quentin Clark, Nicola George, Jacqui Reed, Stuart
Beer, Ashraf Malik, Paul Thompson and Frank Meyer.
In this schedule 7 the following words have the following meanings, unless the
context otherwise requires:
“Activities” means any activity, operation or process carried out by the Company
at any property whether or not currently owned, occupied or used by the Company;
“distribution” means a distribution as defined by sections 209 to 211
(inclusive) of the TA and section 418 of the TA;
“Environment” means any and all living organisms (including man), ecosystems,
property and the media of air (including air in buildings, natural or man-made
structures, below or above ground), water (including as defined in section
104(1) of the Water Resources Act 1991 and within drains and sewers) and land
(including under any water as described above and whether above or below
surface);
“Environmental Consent” means any consent, approval, permit, allowance, licence,
order, filing, authorisation, exemption, registration, permission, reporting or
notice requirement and any related agreement required under any Environmental
Laws for the operation by any company of the Activities;
“Environmental Laws” means all international, EU, national, federal, state or
local statutes, by-laws, orders, regulations or other law or subordinate
legislation or common law, all orders, ordinances, decrees or regulatory codes
of practice, circulars, guidance notes, agreements with regulators or industry
bodies, and equivalent controls concerning the protection of human health
(including worker health and safety) or which have as a purpose or effect the
protection or prevention of harm to the Environment or the provision of remedies
in relation to the same which are binding upon the Company in relation to the
Terra Properties or the Activities in the relevant jurisdiction in which the
Company has been or is operating (including by the export of its products, or
its waste thereto) on or before Completion but excluding planning law;
“Former Terra Properties” means any property formerly owned, occupied or used by
the Company;
“Hazardous Substance” means any natural or artificial substance (whether solid,
liquid, gas, noise, ion, vapour, electromagnetic or radiation, and whether alone
or in combination with any other substance) which is capable of causing harm to
or have a deleterious effect on the Environment or of being a nuisance;
“IHTA” means the Inheritance Tax Act 1984;
“ITEPA 2003” means the Income Tax (Earnings and Pensions) Act 2003;
“Land Transaction” has the meaning given to it in section 43 of the FA 2003;

 

54



--------------------------------------------------------------------------------



 



“Substantial Customer” means a customer accounting for more than five per cent.
of the Company’s sales in the financial year ended on the Terra Accounts Date;
“Substantial Supplier” means a supplier accounting for more than five per cent.
of the Company’s purchases in the financial year ended on the Terra Accounts
Date;
“Systems” means all plant, equipment, systems, devices and components which
contain or are controlled or monitored by computer systems, microprocessors or
software;
“TCGA” means the Taxation of Chargeable Gains Act 1992;
“Terra Accounts” means the audited financial statements of the Company,
comprising the balance sheet, profit and loss account or, where relevant, the
income statement or the equivalent financial statement required to be prepared
by UK GAAP, and cash flow statements of the Company, together in each case with
the notes thereon, directors’ report and auditors’ report, as at and for the
financial period ended on the Terra Accounts Date;
“Terra Intra-Group Payables” means any indebtedness for borrowed monies
outstanding from the Terra Company to any member of the Terra Group as at the
commencement of business as at the date of Completion, other than monies owed
(whether or not due and payable) for the supply and/or purchase of goods and
services in the ordinary course of business
“Transfer Regulations” means the UK Transfer of Undertakings (Protection of
Employment) Regulations 2006 or any other local enactment of the European
Acquired Rights Directive (77/187/EEC, as amended by Directive 98/50 EC and
consolidated in 2001 (23/EC);
“TULR(C)A” means the Trade Union and Labour Relations (Consolidation) Act 1992;
“UK GAAP” means generally accepted accounting principles applied in the United
Kingdom;
“VATA” means the Value Added Tax Act 1994 and “VAT legislation” means VATA and
all regulations and orders made thereunder; and
“Workers” means the employees, directors, officers and workers of the Company.

1.  
TERRA’S CAPACITY
     
Terra is entering into this agreement and any agreement to be entered into
pursuant to this agreement on its own behalf and not on behalf of any other
persons and has full power and capacity to enter into and perform and has
obtained all corporate authorisations and all other applicable governmental,
statutory, regulatory or other consents, approvals, licences, waivers or
exemptions required to empower it to enter into and to perform its obligations
under this agreement and each document to be executed by it at or before
Completion.
  2.  
TERRA AND THE TERRA COMPANY
  2.1  
Terra
     
Terra is a limited company duly organised and validly existing under the laws of
the Province of Ontario, Canada and has been in continuous existence since
incorporation.
  2.2  
The Company
     
The Company is a limited company duly organised and validly existing under
English law and has been in continuous existence since incorporation.

 

55



--------------------------------------------------------------------------------



 



2.3  
The Terra Shares

    (a)  
Terra is the only legal and beneficial owner of the Terra Shares.

    (b)  
The Company has not allotted any shares other than the issued shares set out in
schedule 5 and such shares are fully paid or credited as fully paid.

    (c)  
There is no Encumbrance in relation to any of the issued or unissued shares in
the capital of the Company. No person has claimed to be entitled to an
Encumbrance in relation to any of the Terra Shares and the Company is not under
any obligation (whether actual or contingent) to sell, charge or otherwise
dispose of any of its shares or any interest therein to any person.

    (d)  
Other than this agreement, there is no agreement, arrangement or obligation
requiring the creation, allotment, issue, sale, transfer, redemption or
repayment of, or the grant to a person of the right (conditional or not) to
require the allotment, issue, sale, transfer, redemption or repayment of, a
share in the capital of the Company (including an option or right of pre-emption
or conversion).

2.4  
No Subsidiaries

    (a)  
The Company has no subsidiary undertakings.

    (b)  
The Company owns no shares or stock in the capital of, nor does it have any
beneficial or other interest in, any company or business organisation of
whatever nature nor does the Company control or take part in the management of
any other company or business organisation.

    (c)  
The Company has no branch, division, agency, place of business, operation or
substantial assets outside the United Kingdom and Republic of Ireland.

3.  
TERRA ACCOUNTS
  3.1  
General

    (a)  
The Terra Accounts show a true and fair view, in accordance with UK GAAP, of
the:

    (i)  
assets, liabilities, financial position and state of affairs at the Terra
Accounts Date; and

    (ii)  
the profits and losses for the financial year ended on the Terra Accounts Date

       
of the Company.

    (b)  
The Terra Accounts have been prepared and audited in accordance with the
standards, principles and practices specified on the face of the Terra Accounts
applied on a consistent basis and subject thereto in accordance with UK GAAP
consistently applied.

    (c)  
The Terra Accounts have been prepared on a basis consistent with the basis upon
which all audited accounts of the Company have been prepared in respect of the
three years before the Terra Accounts Date.

3.2  
Accounting and Other Records

    (a)  
The books of account and all other records of the Company are up-to-date, in its
possession and in all material respects in accordance with the law.

 

56



--------------------------------------------------------------------------------



 



    (b)  
All material deeds and documents belonging to the Company or which ought to be
in the possession of the Company are in the possession of the Company.

3.3  
Accounting Reference Date
     
The accounting reference date of the Company under section 224 of the Companies
Act 1985 is, and during the last two years has always been, 31 December.
  3.4  
Management Accounts
     
The management accounts of the Company in the agreed terms have been prepared by
the Company on a consistent basis with historic management accounts of the
Company and with due care and attention and show with reasonable accuracy the
state of affairs and profit or loss of the Company as at and for the period in
respect of which they have been prepared and the balance sheets of that Company
on the last day of each month from January 2007 to August 2007 inclusive but it
is hereby acknowledged that they are not prepared on a statutory basis.
  4.  
CHANGES SINCE THE TERRA ACCOUNTS DATE
  4.1  
General
     
Since the Terra Accounts Date, the Company has carried on its business in the
ordinary and usual course and so as to maintain the business as a going concern.
  4.2  
Specific
     
Since the Terra Accounts Date:

    (a)  
the Company has not, other than in the ordinary course of trading:

  (i)  
disposed of, or agreed to dispose of, an asset with a value in excess of
£100,000; or

  (ii)  
assumed or incurred, or agreed to assume or incur, a liability, obligation or
expense (actual or contingent) in excess of £100,000;

    (b)  
the Company has not made, or agreed to make, capital expenditure exceeding in
total £1,000,000 or incurred, or agreed to incur, a commitment or connected
commitments involving capital expenditure exceeding in total £2,000,000;

    (c)  
no Substantial Supplier or Substantial Customer has ceased or substantially
reduced its trade with the Company or has altered the terms of trade to the
Company’s disadvantage;

    (d)  
the Company has not declared, paid or made a dividend or other distribution
(including a distribution within the meaning of the TA) except to the extent
provided in the Terra Accounts;

    (e)  
no resolution of the shareholders of the Company has been passed (except for
those representing the ordinary business of an annual general meeting);

    (f)  
the Company has not repaid, purchased or redeemed share or loan capital, or made
(whether or not subject to conditions) an agreement or arrangement or undertaken
an obligation to do any of those things;

    (g)  
the Company has not repaid any sum in the nature of borrowings in advance of any
due date or made any loan or incurred any indebtedness (including in each case
inter group); and

 

57



--------------------------------------------------------------------------------



 



    (h)  
the Company has not paid nor is under any obligation to pay any service,
management or similar charges or any interest or amount in the nature of
interest to any other person or incurred any liability to make such a payment or
made any payment to any member of the Terra Group or any of their connected
persons whatsoever.

5.  
ASSETS
  5.1  
Title and Condition

    (a)  
Other than retention of title provisions contained in trading contracts entered
into in the ordinary course of business, there are no Encumbrances, nor has the
Company agreed to create any such Encumbrances, over any part of its undertaking
or assets and each asset used by the Company (tangible or intangible) is:

    (i)  
legally and beneficially owned by the Company; and
      (ii)  
where capable of possession, in the possession of the Company.

    (b)  
The Company owns or is legally entitled to use each asset (tangible or
intangible) necessary for the operation of its business as currently conducted
and without limitation no rights (other than rights as shareholders in the
Company) relating to the business of the Company are owned or otherwise enjoyed
by or on behalf of any member of the Terra Group.
      (c)  
All plant, machinery, vehicles and equipment owned or used by the Company:

    (i)  
is in reasonable condition with respect to the age and depreciated value of each
item and has been properly serviced and maintained; and
      (ii)  
is fit for the purpose for which it was designed or acquired.

    (d)  
Terra has not received notice that any item of plant or machinery owned or used
by the Company is no longer maintainable or that spare parts for the same are no
longer available.

    (e)  
Details of costs budgeted for maintenance of plant, machinery, vehicles or
equipment owned or used by the Company for the period of one year following
Completion are included in the Business Plan.

5.2  
Hire Purchase and Leased Assets
     
Copies of any material bill of sale or any hiring or leasing agreement, hire
purchase agreement, credit or conditional sale agreement, agreement for payment
on deferred terms or any other similar agreement to which the Company is a party
have been Disclosed.
  5.3  
Stock

    (a)  
So far as Terra is aware, the Company has not supplied, or agreed to supply,
goods which have been, or will be, defective or which fail, or will fail, to
comply with their terms of sale.

    (b)  
So far as Terra is aware, no goods in a state ready for supply by the Company
are, or will be, defective or will fail to comply with terms of sale similar to
terms of sale on which similar goods have previously been sold by the Company.

 

58



--------------------------------------------------------------------------------



 



    (c)  
The Company has not offered special price reductions, discounts or allowances on
sales of trading stock which were not available prior to 31 December 2006.

    (d)  
The amount of stock held by the Company at Completion is not abnormally low or
high taking into account the historic trading patterns of its business.

6.  
INTELLECTUAL PROPERTY
  6.1  
General
     
Save for Intellectual Property licensed to the Company, the Company is the sole
and absolute legal and beneficial owner of all material Intellectual Property
used in connection with its business and, where appropriate, such Intellectual
Property is registered in or applied for in the name of the Company.
  6.2  
Licences
     
The terms of all licences or rights which have been granted by the Company, or
which the Company intends to enter into, relating to any material Intellectual
Property owned or used by the Company have been Disclosed.
  6.3  
Infringement

    (a)  
The use by the Company of any Intellectual Property used in the business of the
Company does not infringe the Intellectual Property of any other person.

    (b)  
No infringement proceedings claims or complaints have been brought or threatened
in writing by any third party or competent authority in relation to the
Intellectual Property owned by the Company in the five year period preceding the
date of this agreement, nor, so far as Terra is aware, have any such been
brought or threatened in writing by any third party or competent authority in
relation to any Intellectual Property licensed to the Company by a member of the
Terra Group in the five year period preceding the date of this agreement.

7.  
EFFECT OF SALE
     
Neither the execution nor performance of this agreement or any document to be
executed at or before Completion will so far as Terra is aware:

    (a)  
conflict with or result in a material breach of an agreement, arrangement or
obligation to which the Company is party; or
      (b)  
result in any Substantial Customer ceasing to deal with the Company; or
      (c)  
result in any Substantial Supplier ceasing to supply the Company; or
      (d)  
result in any officer or senior employee leaving the Company; or
      (e)  
make the Company liable to transfer or purchase any assets, including shares
held by it in other bodies corporate under their articles of association or any
agreement or arrangement.

8.  
CONSTITUTION
  8.1  
Intra Vires
     
The Company has the power to carry on its business as now conducted and the
business of the Company has at all times been carried on intra vires.

 

59



--------------------------------------------------------------------------------



 



8.2  
Memorandum and Articles
     
The memorandum and articles of association of the Company in the form annexed to
the Terra Disclosure Letter is true and complete and has embodied therein or
annexed thereto copies of all resolutions and agreements as are referred to in
section 380 of the Companies Act 1985, and all amendments thereto (if any) were
duly and properly made.
  8.3  
Register of Members
     
The register of members of the Company has been properly kept and contains true
and complete records of the members from time to time of the Company and the
Company has not received any notice or allegation that any of the records of
such members is incorrect or incomplete or should be rectified.
  8.4  
Powers of Attorney
     
The Company has not executed any power of attorney or conferred on any person
other than its directors, officers and employees any authority to enter into any
transaction on behalf of or to bind the Company in any way and which power of
attorney remains in force.
  8.5  
Statutory Books and Filings

  (a)  
The statutory books of the Company are up-to-date, in its possession and are
true and complete in all material respects.
    (b)  
All resolutions, annual returns and other documents required to be delivered to
the Registrar of Companies have been properly prepared and filed and are true
and complete in all material respects.

9.  
INSURANCE
  9.1  
Policies
     
A list of each current insurance and indemnity policy in respect of which the
Company has an interest (together the “Policies") has been Disclosed. So far as
Terra is aware, each of the Policies is valid and enforceable and is not void or
voidable.
  9.2  
Claims
     
No claim is outstanding under any of the Policies and, so far as Terra is aware,
no matter exists which will give rise to a claim under any of the Policies.
  10.  
CONTRACTUAL MATTERS
  10.1  
Validity of Agreements

  (a)  
Terra has no knowledge of the invalidity or unenforceability of, or a ground for
termination, avoidance or repudiation of, any material agreement to which the
Company is a party. No party with whom the Company has entered into an
agreement, arrangement or obligation which is material to the Company has given
notice of its intention to terminate, or has sought to repudiate or disclaim,
the agreement, arrangement or obligation.
    (b)  
So far as Terra is aware, no party with whom the Company has entered into an
agreement or arrangement which is material to the Company is in material breach
of the agreement or arrangement. So far as Terra is aware, no matter exists
which is expected to give rise to such breach.

 

60



--------------------------------------------------------------------------------



 



   (c)  
So far as Terra is aware, the Company is not in breach of any agreement or
arrangement which is material to the Company. So far as Terra is aware, no
matter exists which is expected to give rise to such breach.

10.2  
Supply Contracts
     
Details of all agreements or arrangements for the supply of stock, raw
materials, products or goods to or by the Company which involve or are likely to
involve the supply of goods the aggregate sale value of which will represent in
excess of 10 per cent. of the turnover for the financial year of the Company
ended on the Terra Accounts Date have been Disclosed.
  10.3  
Customer Contracts

   (a)  
There are no agreements or arrangements in place with customers of the Company
under which any retrospective adjustment to sales value of the products sold by
the Company to its customers may be made.
     (b)  
All agreements or arrangements relating to overrider or other discounts to which
the Company is entitled to or which any customer of the Company is entitled in
respect of goods supplied by the Company in connection with its business have
been Disclosed.
     (c)  
All overrider or other discount arrangements disclosed pursuant to paragraph
10.3(b) above operate with reference to sales made per year from 1 July to 30
June.
     (d)  
There are no agreements or arrangements where the price charged to a customer of
the Company depends on the price charged by the Company for any other product or
the volume of any other product supplied by the Company to such customer.

10.4  
Material Agreements

   (a)  
The Company is not party to or is liable under any material contract,
transaction, arrangement or liability which:

  (i)  
was entered into otherwise than on arm’s length commercial terms; or
    (ii)  
is of an unusual or abnormal nature, or outside the ordinary and proper course
of business; or
    (iii)  
is of a long-term nature (that is, unlikely to have been fully performed, in
accordance with its terms, more than six months after the date on which it was
entered into or undertaken); or
    (iv)  
is incapable of termination in accordance with its terms, by the Company, on
60 days’ notice or less; or
    (v)  
involves an aggregate outstanding expenditure or other liability by the Company
of more than £500,000.

   (b)  
The Company is not a party to and is not liable under:

  (i)  
an agreement, arrangement or obligation by which the Company is a member of a
joint venture, consortium, partnership or association (other than a bona fide
trade association), shareholder or similar arrangement or agreement or any
agreement which purports to regulate control or otherwise affects the voting or
disposition of its shares; or

 

61



--------------------------------------------------------------------------------



 



  (ii)  
a distributorship, promotional, representation, franchising, agency, marketing
or management agreement or arrangement.

10.5  
Parental Services
     
Full and accurate details of all services provided and supplies made to the
Company by any member of the Terra Group (including the cost thereof), and vice
versa, have been Disclosed.
  10.6  
Contracts with Connected Persons
     
There is, and during the three years ending on the date of this agreement there
has been, no agreement or arrangement (legally enforceable or not) to which the
Company is or was a party and in which any member of the Terra Group, a director
or former director of any member of the Terra Group or a person connected with
any of them is or was interested in any way. The Company does not owe any
obligation or sum to, nor does it and neither will it immediately after
Completion have any contractual or other arrangements of any sort with, Terra or
any of its connected persons.
  11.  
INFORMATION TECHNOLOGY
     
Full details of the Systems used or planned to be used in connection with the
business of the Company have been Disclosed.
  11.1  
No Systems Failures
     
In the 12 months prior to the date hereof the Company has not suffered and so
far as Terra is aware no other person has suffered any failures or bugs in or
breakdowns of any System used in connection with the business of the Company
which have caused any substantial disruption or interruption in or to its use.
  11.2  
Ownership of Systems
     
All material Systems, excluding software, used in the business of the Company
are either owned by or are available under contract to the relevant Company and
are under the control of the Company.
  12.  
LIABILITIES
  12.1  
Debts owed by the Company
     
The Company does not have any outstanding borrowing or indebtedness in the
nature of borrowing other than:

   (a)  
finance lease obligations, full and accurate details of which have been
Disclosed; and
     (b)  
moneys borrowed from third parties, full and accurate details of which have been
Disclosed.

12.2  
Facilities
     
Full and accurate details of all overdrafts, loans or other financial facilities
outstanding or available to the Company have been Disclosed.

 

62



--------------------------------------------------------------------------------



 



12.3  
Guarantees and Indemnities

    (a)  
The Company is not a party to and is not liable (including contingently) under a
guarantee, indemnity or other agreement to secure or incur a financial or other
obligation with respect to another person’s obligation.
      (b)  
No part of the loan capital, borrowing or indebtedness in the nature of
borrowing of the Company is dependent on the guarantee or indemnity of, or
security provided by, another person.

12.4  
Events of Default
     
No event has occurred or is subsisting or been alleged in writing or so far as
Terra is aware is likely to arise which:

    (a)  
constitutes an event of default, or otherwise gives rise to an obligation to
repay, or to create an Encumbrance under an agreement relating to borrowing or
indebtedness in the nature of borrowing;
      (b)  
will lead to an Encumbrance constituted or created in connection with borrowing
or indebtedness in the nature of borrowing, a guarantee, an indemnity,
suretyship or other obligation of the Company becoming enforceable; or
      (c)  
with the giving of notice and/or lapse of time constitutes or results in a
default or the acceleration of any obligation under any agreement or arrangement
to which the Company is a party or by which it or any of its properties,
revenues or assets is bound.

12.5  
There are no outstanding Terra Intra-Group Payables.
  13.  
TERRA PERMITS
  13.1  
Compliance with Terra Permits
     
The Company has obtained and complied in all material respects with the terms
and conditions of each Terra Permit.
  13.2  
Status of Permits
     
There are no pending or threatened proceedings which might in any way affect the
Terra Permits and Terra is not aware of any other reason why any of them should
be suspended, threatened or revoked or be invalid.
  14.  
INSOLVENCY
  14.1  
Winding up
     
No order has been made, petition presented or resolution passed for the winding
up of, or for the appointment of a provisional liquidator to, the Company or
Terra.
  14.2  
Administration
     
Neither the Company nor Terra has been or are in administration (as defined in
schedule B1 of the Insolvency Act 1986 (or where applicable under equivalent
legislation of any relevant non-English jurisdiction)) and no step (including
but without limitation the service of any notice or the filing of any
document(s)) has been taken under schedule B1 of the Insolvency Act 1986 (or
where applicable under equivalent legislation of any relevant non-English
jurisdiction) by any person to place the Company or Terra in administration.

 

63



--------------------------------------------------------------------------------



 



14.3  
Receivership
     
No receiver, receiver and manager or administrative receiver has been appointed
of the whole or part of either the Company’s or Terra ‘s business or assets.
  14.4  
Compromises with Creditors

   (a)  
No voluntary arrangement under section 1 of the Insolvency Act 1986 (or where
applicable under equivalent legislation of any relevant non-English
jurisdiction) has been proposed or approved in respect of the Company or Terra.
     (b)  
No compromise or arrangement under section 425 of the Companies Act 1985 (or
where applicable under equivalent legislation of any relevant non-English
jurisdiction) has been proposed, agreed to or sanctioned in respect of the
Company or Terra.
     (c)  
Neither Terra nor the Company has entered into any compromise or arrangement
with its respective creditors or any class of its respective creditors
generally.

14.5  
Insolvency
     
Neither the Company nor Terra is unable to pay its debts within the meaning of
section 123 of the Insolvency Act 1986 (or under equivalent legislation of any
relevant non-English jurisdiction) (but for the purposes of section 123 of the
Insolvency Act 1986 ignoring the reference to “if it is proved to the
satisfaction of the court that” in sections 123(1)(e) and 123(2)).
  15.  
LITIGATION AND COMPLIANCE WITH LAW
  15.1  
Litigation and Complaints

   (a)  
Neither the Company nor so far as Terra is aware a person for whose acts or
defaults the Company may be vicariously liable is involved, or has during the
two years ending on the date of this agreement been involved, in a civil,
criminal, arbitration, administrative or other proceeding in any jurisdiction,
or has entered into any settlement of any claim within such period. So far as
Terra is aware, no civil, criminal, arbitration, administrative or other
proceeding in any jurisdiction is pending or threatened by or against the
Company or a person for whose acts or defaults the Company may be vicariously
liable.
     (b)  
So far as Terra is aware, there is no outstanding judgment, order, decree,
arbitral award or decision of a court, tribunal, arbitrator or governmental
agency in any jurisdiction against the Company.
     (c)  
Full and accurate details of all customer claims (including crop indemnity
claims) or complaints made against the Company within the last three years are
set out in the Terra Disclosure Letter.

15.2  
Compliance with Law
     
The Company has conducted its business affairs and dealt with its assets in all
material respects in accordance with all applicable legal and administrative
requirements.
  15.3  
Investigations
     
So far as Terra is aware, in the five years preceding the date hereof, the
Company is not and has not been subject to any investigation, enquiry or
disciplinary proceeding (whether judicial, quasi-judicial or otherwise) in any
jurisdiction and none is pending or threatened, and neither has it received any
request for information from, any court or governmental authority (including any
national competition authority and the Commission of the European Communities
and the EFTA Surveillance Authority) under any anti-trust or similar legislation
in any jurisdiction. So far as Terra is aware no matter exists which might give
rise to such an investigation, enquiry, proceeding or request for information.

 

64



--------------------------------------------------------------------------------



 



15.4  
Unlawful Payments
     
Neither the Company nor so far as Terra is aware a person for whose acts or
defaults the Company may be vicariously liable has:

   (a)  
induced a person to enter into an agreement or arrangement with the Company by
means of an unlawful or immoral payment, contribution, gift or other inducement;
     (b)  
offered or made an unlawful or immoral payment, contribution, gift or other
inducement to a government official or employee; or
     (c)  
directly or indirectly made an unlawful contribution to a political activity.

   
All references to the Company in this paragraph 15 should be deemed to include
the Company’s officers, agents and employees.
  16.  
BROKERAGE OR COMMISSIONS
     
No person is entitled to receive from the Company a finder’s fee, brokerage or
commission in connection with this agreement or anything in it and the Company
is not liable to pay to any of its directors, employees, agents and advisers any
sum whatsoever in connection with the sale of the Company.
  17.  
DIRECTORS, WORKERS AND EMPLOYEES
  17.1  
The total number of all full and part time Workers as at the Terra Accounts Date
are specifically Disclosed and there have been no material changes since the
Terra Accounts Date.
  17.2  
True and complete particulars of the terms and conditions (including
remuneration and other benefits) of all Workers of the Company earning in excess
of £75,000 per annum have been Disclosed.
  17.3  
The Terra Disclosure Letter contains copies of all the standard terms and
conditions, staff handbooks and policies (including details of any redundancy
scheme or formula whether contractual or disciplinary) which apply to Workers
and identifies which terms and conditions apply to each Worker.
  17.4  
There are no terms and conditions in any contract with any Worker pursuant to
which such person will be entitled to receive any payment or benefit or such
person’s rights will change as a direct consequence of the transaction
contemplated by this agreement, and no such person will be entitled to treat
this transaction as a breach of their contract.
  17.5  
The terms of employment or engagement of all Workers of the Company are such
that their employment or engagement may be terminated by not more than three
months’ notice given at any time.
  17.6  
Since the Terra Accounts Date the Company has not made, announced or proposed
any changes to the emoluments or benefits of or any bonus to any Worker, save in
the ordinary course of business, and the Company is under no express obligation
to make any such changes with or without retrospective operation.
  17.7  
There are no amounts owing or agreed to be loaned or advanced by the Company to
any Worker (other than amounts representing remuneration accrued due for the
current pay period, accrued holiday pay for the current holiday year or for
reimbursement of expenses).

 

65



--------------------------------------------------------------------------------



 



17.8  
No Worker earning in excess of £75,000 base salary per annum has given or
received notice to terminate his employment or engagement and there are no
outstanding offers of employment to any such Worker.
  17.9  
Details of all recognised trade unions and copies of and full details of all
rights and liabilities relating or pursuant to any collective agreements
(whether with a trade union, staff association or any other body representing
workers and whether legally binding or not) concerning the Company have been
Disclosed.
  17.10  
No industrial action involving Workers, official or unofficial, has occurred or
is now occurring or has been threatened in the 12 months preceding the date
hereof and, as far as Terra is aware, no event has occurred which could or might
give rise to any such action and no industrial relations or employment matter
has been referred either by the Company or its Workers or by any trade union
staff association or any other body representing workers to ACAS for advice,
conciliation or arbitration.
  17.11  
No past or present Worker (or any worker of a predecessor in business) has
instigated any claim or right of action in excess of £50,000 against the
Company, including (but not limited to) any claim:

   (a)  
in respect of any accident or injury which to Terra’s knowledge is not fully
covered by insurance; or
     (b)  
for breach of any contract of services or for services; or
     (c)  
by way of damages or compensation for loss of office or arising out of or
connected with the termination of his office or employment

   
and so far as Terra is aware no event or inaction has occurred which could or
might give rise to any such claim.
  17.12  
The Company has not within the two years preceding the date hereof entered into
any agreement which involved or may involve the Company (and no event has
occurred which may involve that Company in the future) acquiring or disposing of
any undertaking or part of one such that the Transfer Regulations applied or may
apply thereto.
  18.  
PROPERTIES
  18.1  
All Property
     
The Terra Properties comprise all the freehold and leasehold land owned, used or
occupied by the Company and are free from any financial mortgage, charge or
encumbrance.
  18.2  
No Other Liabilities
     
The Company has no actual or contingent obligations or liabilities (in any
capacity including as principal contracting party or guarantor) in relation to
any lease, licence or other interest in, or agreement relating to, land apart
from the Terra Properties.
  18.3  
No Default
     
The Company has duly performed, observed and complied with all material
covenants, restrictions, exceptions, reservations, conditions, agreements,
statutory and common law requirements, by-laws, orders, building regulations and
other stipulations and regulations affecting the Terra Properties and the uses
of the Terra Properties and no notice of any alleged breach of any such matters
as aforesaid has been served on the Company.

 

66



--------------------------------------------------------------------------------



 



18.4  
Adequacy of Existing Beneficial Rights
     
Each of the Terra Properties has the benefit of all rights necessary for the
continued present use and enjoyment of the Terra Properties.
  18.5  
Other Matters Adversely Affecting the Properties
     
There are no agreements, covenants, restrictions, exceptions, reservations,
conditions, rights, privileges or stipulations affecting the Terra Properties
which materially inhibit the use of the Terra Properties for the present use.
  18.6  
Third Party Occupation

  (a)  
All leases, tenancies, licences or agreements to which the Terra Properties are
subject are correctly summarised in Part II of Schedule 11 and subject thereto
the Company is in exclusive occupation of each and every part of the Terra
Properties.
    (b)  
Each lessee, tenant, licensee or occupier of any such lease, underlease,
tenancy, licence or agreement has in all material respects observed and
performed all covenants, obligations, conditions and restrictions therein.

18.7  
Planning
     
As far as Terra is aware, the existing use of each of the Terra Properties is a
lawful permitted use under current Town and Country Planning legislation and all
development carried out has been and is lawful and all necessary consents and
permissions have been obtained for such development, and there are no
outstanding statutory or informal notices relating to the Terra Properties or
any business carried on thereat or the use thereof.
  18.8  
Replies to Enquiries
     
All disclosures and replies to enquiries and requisitions relating to the Terra
Properties made or given by or on behalf of Terra or the Company to Kemira or to
its solicitors (Linklaters LLP) are complete and correct in all material
respects.
  19.  
PENSIONS
  19.1  
Save in respect of the Terra Nitrogen (UK) Pension Scheme, the stakeholder
scheme with Norwich Union and the Fatality Scheme (the “Disclosed Schemes"), the
Company has no obligation, nor has it done anything to create any reasonable
expectation of an obligation, to provide (or contribute towards any scheme which
provides) pension or death benefits, whether voluntary, ex-gratia or otherwise,
in respect of any employee or former employee.
  19.2  
So far as Terra is aware, neither it nor the Company has at any time
participated in or contributed towards any former scheme or arrangement (the
“Former Scheme") which has as its purpose or one of its purposes the provision
of pension or death benefits (whether voluntary, ex-gratia or otherwise) other
than schemes which have been fully wound up.
  19.3  
All material details of the Disclosed Schemes (and any Former Scheme) have been
supplied to Kemira and all the information and documents which have been given
or made available to Kemira or its advisers relating to the Disclosed Schemes
(or any Former Scheme) are true, complete, accurate and not misleading.
  19.4  
The Disclosed Schemes (and any Former Scheme) have at all times been operated in
all material respects in accordance with the provisions of its governing
documentation, all applicable EU and domestic legislation, and the general
requirements of law and regulatory practice (including without limitation those
of HMRC).

 

67



--------------------------------------------------------------------------------



 



19.5  
The Company has fulfilled all its obligations in respect of pension and death
benefits in relation to the Disclosed Schemes (and any Former Scheme), including
without limitation providing equal access to membership in respect of any
current and former employees, and all contributions which have fallen due for
payment in respect of the Disclosed Schemes (or any Former Scheme) have been
paid within any applicable prescribed period.
  19.6  
No claim or litigation is outstanding, pending or, so far as Terra is aware,
threatened against the Company in connection with the Disclosed Schemes or
otherwise in connection with the provision of pension or death benefits to any
current or former employee (including without limitation any investigation by
the Pensions Ombudsman or any complaint brought under any internal dispute
resolution procedure).
  19.7  
All death benefits which may be payable are fully insured under a life assurance
policy with an appropriately authorised insurance company and, so far as Terra
is aware, there is no ground on which liability under such policy may be
avoided.
  19.8  
Neither Terra nor the Company has been a party to any act or deliberate failure
to act occurring on or after 27 April 2004 of which the main purpose or one of
the main purposes was:

  (a)  
to prevent the recovery of the whole or any part of a debt which was, or might
become due, from an employer in relation to a pension scheme under section 75 of
the Pensions Act 1995; or
    (b)  
otherwise than in good faith, to prevent such a debt becoming due, to compromise
or otherwise settle such a debt, or to reduce the amount of such a debt which
would otherwise become due.

19.9  
Neither Terra nor the Company is or has at any point within the 12 months prior
to Completion been “connected” with or an “associate” of any employer which
participates in a defined benefit pension scheme (other than the Disclosed
Schemes) and which is either a “service company” or “insufficiently resourced”.
For these purposes, “connected” and “associate” have the meanings given to them
in sections 435 and 249 of the Insolvency Act 1986 respectively and “service
company” and “insufficiently resourced” have the meanings given to them in
section 44 of the Pensions Act 2004 and regulations made under that section.

19.10  
The Company has complied with its notification obligations under section 69 or
section 70 of the Pensions Act 2004 and regulations made under that section.
Terra is not aware of any current circumstances which may give rise to an
obligation to make such a report to the Regulator under section 69 or 70 of the
Pensions Act 2004.
  20.  
TAXATION
  20.1  
Returns
     
The Terra Company has complied in full with all its duties under all taxation
statutes and has kept all records, made all returns and supplied all information
and given all notices to HMRC or other Taxation Authority as reasonably
requested or required by law within any requisite period and so far as Terra is
aware all such returns and information and notices and any statements or
disclosures made to any Taxation Authority are correct and accurate in all
material respects and are not the subject of any dispute and there are no facts
or circumstances likely to give rise to or be the subject of any such dispute.
  20.2  
Clearances
     
No action has been taken by the Terra Company in respect of which any consent or
clearance from HMRC or other Taxation Authority was required save in
circumstances where such consent or clearance was validly obtained, and where
any conditions attaching thereto were and will, immediately following
Completion, continue to be met.

 

68



--------------------------------------------------------------------------------



 



20.3  
Payment of Tax
     
The Terra Company has duly and punctually paid all Tax to the extent that the
same ought to have been paid and is not liable nor has it within three years
prior to the date hereof been liable to pay any penalty or interest in
connection therewith.
  20.4  
Tax arising under this Agreement
     
So far as Terra is aware, the Terra Company will not become liable to any Tax
(and in particular to any Tax pursuant to the PAYE provisions or any national
insurance contributions) in consequence of the entering into or completion of
this agreement or anything done pursuant to its terms.
  20.5  
Withholdings
     
The Terra Company has duly complied within the relevant time period with its
obligations to deduct, withhold or retain amounts of or on account of Tax from
any payments made by it and to account for such amounts to the relevant Taxation
Authority and has complied with all its reporting obligations to the relevant
Taxation Authority in connection with any such payments made.
  20.6  
Pay As You Earn
     
The Terra Company has properly operated the PAYE system deducting Tax as
required by law from all payments to or treated as made to or benefits provided
for employees, ex-employees or independent contractors of the Terra Company
(including any such payments within sections 7, 44, 45, 46 and 47 of the ITEPA
2003) and duly accounted to HMRC for Tax so deducted, and has complied with all
its reporting obligations to HMRC in connection with any such payments made or
benefits provided.
  20.7  
Provision for Tax in the Terra Accounts
     
The Terra Accounts make full provision or reserve in respect of any period ended
on or before the Terra Accounts Date for all Tax assessed or liable to be
assessed on the Terra Company or for which it is accountable at the Terra
Accounts Date whether or not the Terra Company has or may have any right of
reimbursement against any other person and full provision has been made and
shown in the Terra Accounts for deferred taxation in accordance with generally
accepted accounting principles including, where relevant, UK GAAP.
  20.8  
Post-Accounts Date Events
     
Since the Terra Accounts Date:

    (a)  
the Terra Company has not been involved in any transaction which has given, may
give or would, but for the availability of any relief, give rise to any Tax
other than in respect of actual income earned by the Terra Company in the course
of its trade or business;
      (b)  
no accounting period (as defined in section 12 of the TA) of the Terra Company
has ended as referred to in section 12(3) of the TA; and
      (c)  
the Terra Company has not ceased to be a member of a group (as defined in
section 170 of the TCGA).

 

69



--------------------------------------------------------------------------------



 



20.9  
Distributions
     
The Terra Company has not made (and will not be deemed to have made) any
distribution within the meaning of sections 209 and 210 (bonus issue following
repayment of capital) of the TA since 5 April 1965 except dividends properly
authorised and shown in the Terra Accounts nor is the Terra Company bound to
make any such distribution.
  20.10  
Company Residence
     
The Terra Company has always been resident in the territory in which it was
incorporated and has never been resident in any other territory or treated as so
resident for the purposes of any double Tax agreement nor does the Terra Company
have a permanent establishment or other taxable presence in any jurisdiction
other than that in which it was incorporated.
  20.11  
Controlled Foreign Companies
     
There are no circumstances under which the Terra Company may be held liable to
tax in the UK on the income, profits or gains of any foreign company.
  20.12  
Close Company

   
The Terra Company is not nor has it ever been a close company as defined by
section 414 of the TA.
  20.13  
Value Added Tax

    (a)  
The Terra Company is a registered taxable person for VAT legislation and has not
at any time been treated as a member of a group of companies for such purpose
and has not made any application to be so treated and no circumstances exist
whereby the Terra Company would or might become liable for value added tax as an
agent or otherwise by virtue of section 47 of the VATA.
      (b)  
The Terra Company has complied in all material respects with the requirements
and provisions of VAT legislation and has made and maintained accurate and
up-to-date records, invoices, accounts and other documents required by or
necessary for the purposes of the VAT legislation and the Terra Company has at
all times paid and made all payments and returns required thereunder within the
relevant time period.

20.14  
Stamp Duty and Stamp Duty Land Tax

    (a)  
All documents in the enforcement of which the Terra Company is or may be
interested have been duly stamped and since the Terra Accounts Date the Terra
Company has not been a party to any transaction whereby the Terra Company was or
is or could become liable to stamp duty reserve tax.
      (b)  
In relation to the Terra Properties the Terra Company is not and has not been
party to any Land Transaction in respect of which the Terra Company has since
the Terra Accounts Date been liable or could at any time after the date of this
agreement become liable to pay any stamp duty land tax under any provisions of
any Act.
      (c)  
No stamp duty land tax shall arise under paragraph 11 of Schedule 17A to the FA
2003 (cases where assignment of lease treated as grant of lease) on the
assignment of any lease in which the Terra Company has an interest.
      (d)  
The Terra Company has in its possession and Terra has fully disclosed to JVCo
copies of all stamp duty land tax returns and/or self certificates (as defined
in section 79(3)(b) of the FA 2003) filed by the Terra Company in relation to
land in which or in part of which the Terra Company has an interest.

 

70



--------------------------------------------------------------------------------



 



21.  
ENVIRONMENTAL MATTERS
  21.1  
Consents
     
The Company has obtained and complied in all material respects at all times in
the last three years with the terms and conditions of all Environmental
Consents. All current Environmental Consents remain in full force and effect. In
the last three years the Company has not received any written notice of and so
far as Terra is aware there are no existing circumstances including planned
changes to operations (other than changes agreed pursuant to the Business Plan)
likely to lead to the revocation, termination, material modification or
suspension of, or that may prejudice or require material expenditure for the
renewal, extension, grant or transfer of or compliance with, any current
Environmental Consents within the period of 18 months from the date hereof.
  21.2  
Liability
     
The Company, including in respect of the Terra Properties, complies and has at
all times in the last three years complied with all Environmental Laws in all
material respects and so far as Terra is aware there are no existing facts or
circumstances which would prevent compliance with any Environmental Laws in any
material respect within 18 months of the date hereof.
  21.3  
Notices and Complaints
     
In the last three years, the Company has not received any written notice of
enforcement, prohibition, improvement, remediation or other notice of equivalent
nature, or any judgment, order, decree, award, demand or decision in respect of
damage, harm or risk to or pollution of the Environment or the use, presence,
migration leakage, emission, spillage, release, discharge, entry, deposit,
transport or disposal of any Hazardous Substance arising from the activities of
the Company or relating to any Terra Property from any court, tribunal,
arbitrator or governmental or regulatory authority which is material and/or
which remains outstanding nor has it received any other written complaints or
other written indications of any possible claims or legal actions (whether
civil, criminal or administrative) against the Company in respect of such
matters in such period which are material and/or remain outstanding in respect
thereof from any person including any neighbour, governmental or regulatory
authority, current or former employee or third party and so far as Terra is
aware, there are no circumstances that are reasonably likely to lead to legal
action in respect of such matters in the next 18 months.
  21.4  
Contaminated Land
     
So far as Terra is aware, there has not been and there is not present in the
soil, groundwater or surface water, on, at or under the Terra Properties and
there is and has been no release, migration, leakage, spillage, discharge,
entry, deposit or emission onto or from the Terra Properties of any Hazardous
Substance which has led to, or if such matter were known by a regulatory
authority or third party at Completion would be reasonably likely to result in,
a material liability under Environmental Laws for the Company or an obligation
to undertake material remediation works at the Terra Properties.
  21.5  
Documentation
     
Copies of all material environmental and health and safety reports, assessments
and investigations in respect of employees, the Terra Properties, Former Terra
Properties or Activities prepared in the last three years and in the possession
of and/or commissioned by Terra or the Company have been disclosed to Kemira.

 

71



--------------------------------------------------------------------------------



 



21.6  
Former Properties
     
Terra is not aware of any release, migration, leakage, spillage, discharge,
entry, deposit or emission onto or from the Former Terra Properties of any
Hazardous Substance during the period in which the Former Terra Properties were
in the ownership or under the occupation or control of the Company which has led
to, or if such matter were known by a regulatory authority or third party at
Completion would be reasonably likely to result in, a material liability under
Environmental Laws for the Company.
  21.7  
Contractual liabilities
     
So far as Terra is aware, the Company has not given an environmental indemnity
or environmental covenant to pay in respect of soil, groundwater or surface
water contamination (whether at or emanating from the Terra Properties, the
Former Terra Properties or any other properties) which remains capable of being
claimed against at the date hereof (“Pre-Completion Terra Environmental
Indemnity"). For the avoidance of doubt, general covenants and indemnities which
do not refer specifically to contamination, for example general repairing
obligations in leases or licences, shall not be within the definition of
Pre-Completion Terra Environmental Indemnity.

 

72



--------------------------------------------------------------------------------



 



SCHEDULE 8
Kemira’s Limitations on Liability

1.  
TIME LIMIT FOR CLAIMS
  1.1  
Save in the case of any liability based upon fraud by Kemira and including
without limitation fraudulent concealment by Kemira, Kemira shall not be liable
in respect of a claim under the Kemira Warranties unless written notice of such
claim is served upon Kemira:

  (a)  
in the case of a claim under the Kemira Warranties (other than the Warranties
relating to Tax and the Kemira Environmental Warranties), by not later than 5.00
p.m. on the second anniversary of Completion;
    (b)  
in the case of a claim under the Kemira Environmental Warranties, by not later
than 5.00 p.m. on the third anniversary of Completion; and
    (c)  
in the case of a claim under the Kemira Warranties relating to Tax or under the
Kemira Tax Deed, by not later than 5.00 p.m. on the day one month after the
seventh anniversary of Completion,

and the liability of Kemira shall further determine (if such claim has not
previously been satisfied, settled or withdrawn):

  (i)  
where the claim is based upon what at the time of service of the notice is a
contingent liability; or
    (ii)  
JVCo is taking or has taken action at the request of Kemira pursuant to
paragraph 5 of this schedule 8 in connection with such claim,

if legal proceedings in respect of such claim have not been commenced within
12 months of such claim ceasing to be contingent or JVCo ceasing to take such
action (as the case may be) or with regard to any other claim if legal
proceedings in respect of such a claim have not been commenced within 12 months
of the service of such notice.

2.  
MONETARY LIMIT ON CLAIMS
  2.1  
Save in the case of fraud or fraudulent concealment by Kemira, Kemira shall be
under no liability in respect of any claim under the Kemira Warranties:

  (a)  
where the liability of Kemira in respect of that claim would (but for this
paragraph) have been less than £100,000 (provided that two or more smaller
claims arising out of the same facts or circumstances shall be treated as one
claim for the purposes of this paragraph 2.1(a)); or
    (b)  
unless and until and only to the extent that the liability in respect of that
claim (not being a claim for which liability is excluded under paragraph 2.1(a)
above) when aggregated with the liability of Kemira in respect of all other such
claims and all other claims for which Kemira is liable under schedule 13 of this
agreement shall exceed £1 million, in which case Kemira shall be liable for the
full amount and not just the excess.

2.2  
Save in the case of fraud or fraudulent concealment by Kemira, the aggregate
liability of Kemira in respect of all claims under the Kemira Warranties and the
Kemira Tax Deed shall not in any circumstances exceed £20 million. (For the
avoidance of doubt, the financial limit on Kemira’s maximum aggregate liability
of £20 million in respect of the Kemira Warranties and the Kemira Tax Deed is a
separate limitation from the maximum aggregate liability of £20 million of
Kemira under the Environmental Indemnity set out in paragraph 3.2 of schedule 13
of this agreement.)

 

73



--------------------------------------------------------------------------------



 



  3.  
DISCLOSURE
     
Kemira shall not be liable in respect of a claim under the Kemira Warranties to
the extent that the same or circumstances giving rise thereto are fairly
disclosed in the Kemira Disclosure Letter. No letter, document or other
communication shall be deemed to be disclosed except and to the extent that the
same is referred to in, and a copy attached to or deemed to be attached to, the
Kemira Disclosure Letter. Nothing in the Kemira Disclosure Letter shall
constitute a representation or warranty as to the accuracy of the information
forming part of the Kemira Disclosure Letter.
  4.  
NO LIABILITY FOR CERTAIN EVENTS
  4.1  
Kemira shall not be liable in respect of a claim under the Kemira Warranties to
the extent that:

  (a)  
the claim or the events giving rise to the claim would not have arisen but for
an act, omission or transaction carried out by or at the request of or with the
informed consent of Terra or JVCo prior to Completion; or
    (b)  
the loss or damage giving rise to the claim is recovered by any member of the
Group under any policy of insurance (net of Tax and any costs of recovery); or
    (c)  
the claim is for Taxation which arises in respect of the ordinary course of
business of any Kemira Company after the Kemira Accounts Date; or
    (d)  
the claim relates to a claim or liability for Taxation and would not have arisen
but for any winding-up or cessation after Completion of any business or trade
carried on by the Group except to the extent that such winding-up or cessation
is occasioned by the facts or circumstances giving rise to one or more claims
under the Kemira Warranties.

5.  
THIRD PARTIES
  5.1  
This paragraph 5 shall apply in circumstances where:

  (a)  
any claim is made against any member of the Group which should reasonably be
expected to give rise to a claim by JVCo against Kemira under the Kemira
Warranties; or
    (b)  
any member of the Group should reasonably be expected to be able to make
recovery from some other person of any sum in respect of any facts or
circumstances by reference to which JVCo has or should be reasonably expected to
have a claim against Kemira under the Kemira Warranties; or
    (c)  
Kemira has paid to JVCo an amount in respect of a claim under the Kemira
Warranties and subsequent to the making of such payment JVCo recovers from some
other person a sum which is referable to that payment.
       
For the avoidance of doubt any claim under the Kemira Warranties relating to Tax
shall be governed by paragraph 4 of the Kemira Tax Deed.

 

74



--------------------------------------------------------------------------------



 



5.2  
JVCo shall:

  (a)  
in the case of paragraphs 5.1(a) and 5.1(b) prior to taking any action (other
than the giving of notice pursuant to paragraph 1 of this schedule 8) against
Kemira under the Kemira Warranties (and subject to JVCo being indemnified to its
reasonable satisfaction against all costs and expenses which may be incurred by
reason of such action) take all such action as Kemira may reasonably request in
writing including the institution of proceedings and the instruction of
professional advisers approved in writing by Kemira to act on behalf of JVCo to
avoid, dispute, resist, compromise, defend or appeal against any such claim
against JVCo as is referred to in paragraph 5.1(a) or to make such recovery by
JVCo as is referred to in paragraph 5.1(b), as the case may be;
    (b)  
subject to JVCo being indemnified to its reasonable satisfaction against all
costs and expenses which may be incurred by reason of such action, not settle or
compromise any liability or claim to which such action is referable without the
prior written consent of Kemira which consent shall not be unreasonably withheld
or delayed; and
    (c)  
in the case of paragraph 5.1(c) only, repay to Kemira an amount equal to the
amount recovered upon receipt or, if lower, the amount paid by Kemira to JVCo
less, in either case, any amount payable by JVCo in respect of Tax on the amount
recovered.

6.  
MITIGATION
     
JVCo will take or procure the taking of all such reasonable steps as are
required by law in order to mitigate any claim under the Kemira Warranties,
subject to JVCo being indemnified to its reasonable satisfaction against all
reasonable costs and expenses incurred in connection therewith.
  7.  
CURING PERIOD
     
No liability will arise and no claim may be made under any of the Kemira
Warranties to the extent that the matter giving rise to such claim is remediable
unless within the period of 30 days following JVCo becoming aware of such matter
JVCo shall have given written notice thereof to Kemira and such matter shall not
have been remedied to the reasonable satisfaction of JVCo within the period of
30 days following the date of service of such notice.
  8.  
NO DOUBLE COUNTING
     
JVCo shall not be entitled, pursuant to any provision of a Transaction Document,
to claim or recover the amount of any loss, damage, liability, cost or expenses
which it has incurred or suffered, or any amount to which it would otherwise be
entitled under any such provision, to the extent that it has recovered such
amount pursuant to another provision in the Transaction Documents.
  9.  
INSURANCE
     
In the event that Kemira at any time after the date hereof shall wish to take
out insurance against its liability hereunder, JVCo will undertake all
reasonable endeavours to provide such information as the prospective insurer may
require before effecting such insurance.

 

75



--------------------------------------------------------------------------------



 



SCHEDULE 9
Terra’s Limitations on Liability

1.  
TIME LIMIT FOR CLAIMS
  1.1  
Save in the case of any liability based upon fraud by Terra and including
without limitation fraudulent concealment by Terra, Terra shall not be liable in
respect of a claim under the Terra Warranties unless written notice of such
claim is served upon Terra:

  (a)  
in the case of a claim under the Terra Warranties (other than the Warranties
relating to Tax and the Terra Environmental Warranties), by not later than 5.00
p.m. on the second anniversary of Completion;
    (b)  
in the case of a claim under the Terra Environmental Warranties, by not later
than 5.00 p.m. on the third anniversary of Completion; and
    (c)  
in the case of a claim under the Terra Warranties relating to Tax or under the
Terra Tax Deed, by not later than 5.00 p.m. on the day one month after the
seventh anniversary of Completion,

and the liability of Terra shall further determine (if such claim has not
previously been satisfied, settled or withdrawn):

  (i)  
where the claim is based upon what at the time of service of the notice is a
contingent liability; or
    (ii)  
JVCo is taking or has taken action at the request of Terra pursuant to paragraph
5 of this schedule 9 in connection with such claim,

if legal proceedings in respect of such claim have not been commenced within
12 months of such claim ceasing to be contingent or JVCo ceasing to take such
action (as the case may be) or with regard to any other claim if legal
proceedings in respect of such a claim have not been commenced within 12 months
of the service of such notice.

2.  
MONETARY LIMIT ON CLAIMS
  2.1  
Save in the case of fraud or fraudulent concealment by Terra, Terra shall be
under no liability in respect of any claim under the Terra Warranties:

  (a)  
where the liability of Terra in respect of that claim would (but for this
paragraph) have been less than £100,000 (provided that two or more smaller
claims arising out of the same facts or circumstances shall be treated as one
claim for the purposes of this paragraph 2.1(a)); or
    (b)  
unless and until and only to the extent that the liability in respect of that
claim (not being a claim for which liability is excluded under paragraph 2.1(a)
above) when aggregated with the liability of Terra in respect of all other such
claims and all other claims for which Terra is liable under schedule 13 of this
agreement shall exceed £1 million, in which case Terra shall be liable for the
full amount and not just the excess.

2.2  
Save in the case of fraud or fraudulent concealment by Terra, the aggregate
liability of Terra in respect of all claims under the Terra Warranties and the
Terra Tax Deed shall not in any circumstances exceed £20 million. (For the
avoidance of doubt, the financial limit on Terra’s maximum aggregate liability
of £20 million in respect of the Terra Warranties and the Terra Tax Deed is a
separate limitation from the maximum aggregate liability of £20 million of Terra
under the Environmental Indemnity set out in paragraph 3.2 of schedule 13 of
this agreement.)

 

76



--------------------------------------------------------------------------------



 



3.  
DISCLOSURE
     
Terra shall not be liable in respect of a claim under the Terra Warranties to
the extent that the same or circumstances giving rise thereto are fairly
disclosed in the Terra Disclosure Letter. No letter, document or other
communication shall be deemed to be disclosed except and to the extent that the
same is referred to in, and a copy attached to or deemed to be attached to, the
Terra Disclosure Letter. Nothing in the Terra Disclosure Letter shall constitute
a representation or warranty as to the accuracy of the information forming part
of the Terra Disclosure Letter.
  4.  
NO LIABILITY FOR CERTAIN EVENTS
  4.1  
Terra shall not be liable in respect of a claim under the Terra Warranties to
the extent that:

  (a)  
the claim or the events giving rise to the claim would not have arisen but for
an act, omission or transaction carried out by or at the request of or with the
informed consent of Kemira or JVCo prior to Completion; or
    (b)  
the loss or damage giving rise to the claim is recovered by any member of the
Group under any policy of insurance (net of Tax and any costs of recovery); or
    (c)  
the claim is for Taxation which arises in respect of the ordinary course of
business of the Terra Company after the Terra Accounts Date; or
    (d)  
the claim relates to a claim or liability for taxation and would not have arisen
but for any winding-up or cessation after Completion of any business or trade
carried on by the Group except to the extent that such winding-up or cessation
is occasioned by the facts or circumstances giving rise to one or more claims
under the Terra Warranties.

5.  
THIRD PARTIES
  5.1  
This paragraph 5 shall apply in circumstances where:

  (a)  
any claim is made against any member of the Group which should reasonably be
expected to give rise to a claim by JVCo against Terra under the Terra
Warranties; or
    (b)  
any member of the Group should reasonably be expected to be able to make
recovery from some other person of any sum in respect of any facts or
circumstances by reference to which JVCo has or should be reasonably expected to
have a claim against Terra under the Terra Warranties; or
    (c)  
Terra has paid to JVCo an amount in respect of a claim under the Terra
Warranties and subsequent to the making of such payment JVCo recovers from some
other person a sum which is referable to that payment.
   
For the avoidance of doubt any claim under the Terra Warranties relating to Tax
shall be governed by paragraph 4 of the Terra Tax Deed.

5.2  
JVCo shall:

  (a)  
in the case of paragraphs 5.1(a) and 5.1(b) prior to taking any action (other
than the giving of notice pursuant to paragraph 1 of this schedule 9) against
Terra under the Terra Warranties (and subject to JVCo being indemnified to its
reasonable satisfaction against all costs and expenses which may be incurred by
reason of such action) take all such action as Terra may reasonably request in
writing including the institution of proceedings and the instruction of
professional advisers approved in writing by Terra to act on behalf of JVCo to
avoid, dispute, resist, compromise, defend or appeal against any such claim
against JVCo as is referred to in paragraph 5.1(a) or to make such recovery by
JVCo as is referred to in paragraph 5.1(b), as the case may be;

 

77



--------------------------------------------------------------------------------



 



  (b)  
subject to JVCo being indemnified to its reasonable satisfaction against all
costs and expenses which may be incurred by reason of such action, not settle or
compromise any liability or claim to which such action is referable without the
prior written consent of Terra which consent shall not be unreasonably withheld
or delayed; and
    (c)  
in the case of paragraph 5.1(c) only, repay to Terra an amount equal to the
amount recovered upon receipt or, if lower, the amount paid by Terra to JVCo
less, in either case, any amount payable by JVCo in respect of Tax on the amount
recovered.

6.  
MITIGATION
     
JVCo will take or procure the taking of all such reasonable steps as are
required by law in order to mitigate any claim under the Terra Warranties,
subject to JVCo being indemnified to its reasonable satisfaction against all
reasonable costs and expenses incurred in connection therewith.
  7.  
CURING PERIOD
     
No liability will arise and no claim may be made under any of the Terra
Warranties to the extent that the matter giving rise to such claim is remediable
unless within the period of 30 days following JVCo becoming aware of such matter
JVCo shall have given written notice thereof to Terra and such matter shall not
have been remedied to the reasonable satisfaction of JVCo within the period of
30 days following the date of service of such notice.
  8.  
NO DOUBLE COUNTING
     
JVCo shall not be entitled, pursuant to any provision of a Transaction Document,
to claim or recover the amount of any loss, damage, liability, cost or expenses
which it has incurred or suffered, or any amount to which it would otherwise be
entitled under any such provision, to the extent that it has recovered such
amount pursuant to another provision in the Transaction Documents.
  9.  
INSURANCE
     
In the event that Terra at any time after the date hereof shall wish to take out
insurance against its liability hereunder, JVCo will undertake all reasonable
endeavours to provide such information as the prospective insurer may require
before effecting such insurance.

 

78



--------------------------------------------------------------------------------



 



SCHEDULE 10
Part I — The Kemira Properties
Sleaford Depot

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Warehouse off Grantham Road, Sleaford NG34 7NB as demised by a lease dated 9
October 1972 and made between British Railways Board (1) and Shellstar Limited
(2) for a term of 42 years from 1 February 1969

Fertiliser Store

     
Tenure
  Leasehold
 
   
Title Number
  CH09099
 
   
Description
 
Land lying to the north of Hapsford Lane, Elton, Chester as demised by a lease
dated 4 June 2003 and made between Powergen UK plc (1) and Kemira GrowHow UK
Limited (2) for a term of 25 years from 11 June 1999

Main Site Ince

     
Tenure
  Freehold
 
   
Title Number
  CH142921
 
   
Description
  Land on the north side of Marsh Lane, Ince

     
Tenure
  Freehold
 
   
Title Number
  CH142922
 
   
Description
  Land and buildings on the south side of Marsh Lane, Ince

Sandy Depot

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered

 

79



--------------------------------------------------------------------------------



 



     
Description
 
Land at Sandy in the County of Bedford (former Kemira Fertilizers, New Road,
Sandy) as demised by a lease dated 18 July 1972 made between British Railways
Board (1) and Shellstar Limited (2) for a term of 42 years from 29
September 1968

Plymouth

     
Tenure
  Leasehold
 
   
Title Number
  DN225882
 
   
Description
 
1 Russell Court, St Andrew Street, Plymouth, Devon as demised by a lease dated 3
May 1985 and made between Ebor Phoenix Assurance Company Limited (1) and Devon
and Cornwall Police Authority (2) for a term of 25 years from 25 March 1985

Horsham Depot

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Part of railway goods yard at Horsham in the County of Sussex as demised by a
lease dated 7 May 1974 and made between British Railways Board (1) and Shellstar
Limited (2) for a term of 42 years from 16 March 1970

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Part of railway goods yard at Horsham in the County of West Sussex as demised by
a lease dated 2 July 1987 and made between British Railways Board (1) and UKF
Fertilisers Limited (2) for a term commencing on 24 June 1987 and expiring on 15
March 2012

Station Road, St Clears, Carmarthen

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
  Warehouse and forecourt area known as Unit 1 Tir Owen Industrial Estate, St
Clears, Carmarthenshire as demised by a lease dated 21 November 2001 and made
between R & H Trust Co (Jersey) Limited (1) and Kemira Agro UK Limited (2) for a
term of 2 years from 21 November 2001

 

80



--------------------------------------------------------------------------------



 



Ballygawley, County Tyrone

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Land at Ballygawley, County Tyrone as demised by a lease dated 25 May 2006 and
made between Cormac McDonnell and Anne McDonnell (1) and Kemira GrowHow UK
Limited (2) for a term of 5 years from 25 May 2006

Part II — The Kemira Occupational Leases
Main Site Ince

     
Tenure
  Leasehold
 
   
Description
 
A lease of part, as more particularly described in the lease, dated 20
August 1997 and made between Kemira Agro UK Limited (1) and Messer UK Limited
(2) for a term of 10 years from 14 January 2000
 
   
Tenure
  Leasehold
 
   
Description
 
A lease of part, as more particularly described in the lease, dated 27
April 2006 and made between Kemira GrowHow UK Limited (1) and Air Liquide UK
Limited (2) for a term of 10 years from 14 January 2000

Plymouth

     
Tenure
  Licence
 
   
Description
 
A car park sub-licence dated 7 March 2000 and made between Kemira Agro UK
Limited (1) M K Honey and C Price t/a Edward Symmons & Partners (2)
 
   
Tenure
  Leasehold

 

81



--------------------------------------------------------------------------------



 



     
Description
 
An underlease dated 7 March 2000 and made between Kemira Agro UK Limited (1) M K
Honey and C Price t/a Edward Symmons & Partners (2) for a term commencing on 7
March 2000 and expiring on 22 March 2010

Horsham Depot

     
Tenure
  Leasehold
 
   
Description
 
An underlease dated 21 December 1995 and made between Kemira Ince Limited
(1) and Jokyle Holdings Limited (2) for a term commencing on 1 January 1996 and
expiring on 12 March 2012

 

82



--------------------------------------------------------------------------------



 



SCHEDULE 11
Part I — The Terra Properties
Billingham

     
Tenure
  Freehold
 
   
Title Number
  CE144279
 
   
Description
  Land and premises at Billingham, Teesside
 
   
Tenure
  Leasehold
 
   
Title Number
  CE153158
 
   
Description
 
Ammonia Storage Area at North Tees Works, North Tees, Stockton-on-Tees as
demised by a lease dated 31 December 1997 and made between ICI Chemicals &
Polymers Limited (1) and Terra Nitrogen (UK) Limited (2) for a term of 99 years
as varied by a Deed of Variation dated 18 October 1999

Severnside

     
Tenure
  Leasehold
 
   
Title Number
  GR199928
 
   
Description
 
Land at Central Avenue, Severnside Works, Severnside as demised by a lease dated
31 December 1997 and made between Imperial Chemical Industries plc (1) and Terra
Nitrogen (UK) Limited for a term of 999 years from 31 December 1997

     
Tenure
  Freehold
 
   
Title Number
  GR199927
 
   
Description
 
Land and buildings on the south side of Central Avenue, Severnside, Bristol

     
Tenure
  Leasehold
 
   
Title Number
  AV220592
 
   
Description
 
Land lying to the north of Ableton Lane, Severn Beach held for the residue of a
term of 5,000 years from 29 September 1826

 

83



--------------------------------------------------------------------------------



 



     
Tenure
  Licence
 
   
Title Number
  Unregistered
 
   
Description
 
Lighting Tower, Severnside as licenced by a licence dated 31 December 1997 and
made between Imperial Chemical Industries plc (1) and Terra Nitrogen
(UK) Limited from 31 December 1997 until determined by either party by
12 months’ written notice
 
   
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Telephone Exchange at Avlon Works, Severn Road, Hallen, Severnside as demised by
a lease dated 12 December 2000 and made between Astrazeneca UK Limited (1) and
Terra Nitrogen (UK) Limited for a term of 10 years from 12 December 2000

Stanlow

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Land containing 2.01 acres or thereabouts at Oil Sites Road, Stanlow, Cheshire
as demised by a lease dated 4 January 1995 and made between The Manchester Ship
Canal Company (1) and ICI Chemicals & Polymers Limited (2) for a term of
21 years from 25 December 1989

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Land of approximately 1.47 acres lying to the north of the Hooton to Helsby
railway line in Stanlow, Cheshire as demised by a lease dated 10 November 1993
and made between The Moorish Holdings Limited (1) and ICI Chemicals & Polymers
Limited (2) for a term of 21 years from 25 December 1989

     
Tenure
  Licence
 
   
Title Number
  Unregistered

 

84



--------------------------------------------------------------------------------



 



     
Description
 
Licence for the Privilege of 2 x 6” water pipes and 1 x CO2 Pipe Between Bridges
14 and 18 at Stanlow & Thornton by an agreement dated 11 August 2000 made
between Railtrack PLC (1) and Terra Nitrogen (UK) Limited (2) for a rolling
term.
 
   
Tenure
  Agreement
 
   
Title Number
  Unregistered
 
   
Description
 
An agreement, dated 27 January 2000, relating to use of a CO2 Pipeline Section
at Oil Sites Road Stanlow Cheshire made between Shell UK Limited (1) and Terra
Nitrogen (UK) Limited (2) for a term of 12 years from 1 May 1998.

     
Tenure
  Demise of Rights
 
   
Title Number
  Unregistered
 
   
Description
 
Rights and liberties relating to part of a water main at Oil Sites Road Stanlow
by a demise dated 4 September 1998 and made between The Manchester Ship Canal
Company (1) Ellesmere Port and Neston Borough Council (2) and Terra Nitrogen
(UK) Limited (3) for a term of 21 years from 25 December 1989

Florence House

     
Tenure
  Leasehold
 
   
Title Number
  Unregistered
 
   
Description
 
Office building known as Florence House, Pearson Court as demised by a lease
dated 8 September 1998 and made between Bowesfield Properties Limited (1) and
Terra Nitrogen (UK) Limited (2) for a term of 15 years commencing on and
including 7 September 1998 as varied by a Deed of Variation dated 6 August 2004

 

85



--------------------------------------------------------------------------------



 



Part II — The Terra Occupational Leases

                                          Current Rent in 2007     Tenant   Term
  Expiry   (excl VAT)  
Billingham
                     
Firestation, G1 Store
  SempCorp   3 years     31.12.2005     Peppercorn  
BCE Buildings
  Mammoet   5 years     05.02.2011     £30,000 p.a.  
Dalkia Boilers
  Dalkia   20 years     14.05.2019     Peppercorn  
Land adjacent to Ammonia Avenue
  Univar   15 years     02.12.2013     £5,770  
Part of Newport Store
             
(Extended to include Bay 3 in 2006)
  FSL   20 years     01.06.2020     £138,981 p.a.  
Raw Materials B
  FSL   20 years     31.05.2020     £5,303  
Land Adjoining the River Tees
  Sita Tees Valley Limited   25 years     27.07.2020     Unknown  
Severnside
                     
Garage and Lorry Park
  Air Liquide   7 years   Not yet agreed   Peppercorn  
Avlon Storage Area
  Bunns   20 years     14.03.2003     £1.75 per sq ft £1,000 p.a.  
Potash Shed and Associated Land
  Omex Nitrogen Limited   20 years     2022     £1.75 per sq ft £30,205  
Stanlow
                     
Northern Underlease
  Air Products   21 years     25.12.2010     £4,832.35  
Southern Underlease
  Air Products         25.12.2010     £3,788.98

 

86



--------------------------------------------------------------------------------



 



SCHEDULE 12
Balancing Consideration

1.  
DEFINITIONS
     
In this schedule 12, the following words and expressions shall have the
following meanings, unless the context otherwise requires:
     
“2008 Accounts” means the Accounts as at and for the financial period ending 31
December 2008;
     
“2009 Accounts” means the Accounts as at and for the financial period ending 31
December 2009;
     
“2010 Accounts” means the Accounts as at and for the financial period ending 31
December 2010;
     
“2008 EBITDA” means the EBITDA in respect of the financial period ending 31
December 2008 as determined in accordance with the provisions of paragraph 3;
     
“2009 EBITDA” means the EBITDA in respect of the financial period ending on 31
December 2009 as determined in accordance with the provisions of paragraph 4
     
“2010 EBITDA” means the EBITDA in respect of the financial period ending 31
December 2010 as determined in accordance with the provisions of paragraph 5;
     
“Accounts” means consolidated financial statements of the Group, comprising the
consolidated balance sheet and profit and loss account, together in each case
with the notes thereon as at and for the financial period specified, prepared in
accordance with the accounting policies and procedures set out in paragraph 7;
     
“Average EBITDA” means the average of the 2008 EBITDA, the 2009 EBITDA and the
2010 EBITDA;
     
“Costs” means all those one-time costs and amounts, not exceeding £25 million in
aggregate, necessarily incurred or paid by the Group between 1 January 2008 and
31 December 2010, in relation to or in connection with realising the synergies
and cost savings, identified in the Business Plan and/or any revised Business
Plan, arising from the creation of the Group;
     
“EBITDA” means the consolidated operating profits or losses on ordinary
activities of the Group for the financial period in question:

  (a)  
before any deduction for interest on indebtedness of any member of the Group;
    (b)  
before any deduction for any Tax expense of any member of the Group;
    (c)  
before any deduction for depreciation of any member of the Group;
    (d)  
before any deduction for amortisation or impairment of any member of the Group;
    (e)  
excluding any exceptional, extraordinary or other non-operating items; and
    (f)  
before any deduction for Costs,

   
provided that if the Costs referred to in paragraph (f) are greater than
£25 million in aggregate then such Costs shall be deemed for the purposes of
calculating the 2008 EBITDA, the 2009 EBITDA and the 2010 EBITDA to equal
£25 million in aggregate;

 

87



--------------------------------------------------------------------------------



 



   
“Enterprise Value” means a sum determined on the basis of the following formula:
     
EV = (5.5 x A) – P
     
where:
     
“EV” is the Enterprise Value;
     
“A” means the Average EBITDA; and
     
“P” means the Pension Deficit;
     
provided that, if the result of the above calculation is such that the
Enterprise Value would be less than £100 million, the Enterprise Value shall be
deemed to be £100 million, and if the result of the above calculation is such
that the Enterprise Value would be more than £300 million, the Enterprise Value
shall be deemed to be £300 million;
     
“Event of Default” has the meaning set out in clause 12.1 of the Shareholders’
Agreement;
     
“Excess Cash” means any amounts of cash which, in the discretion of JVCo’s board
of directors, JVCo will not need in order to operate in the ordinary course of
the next 12 months from time to time and as from time to time approved by at
least two A Directors and two B Directors;
     
“Pension Deficit” means the aggregate amount of the net deficit under the Kemira
Disclosed Schemes and the Terra Disclosed Schemes calculated by the actuaries of
those respective schemes based on the agreed principles as at close of business
on 30 September 2007 subject to an aggregate cap of £60 million;
     
“Reporting Accountants” means Deloitte & Touche LLP or, if that firm is unable
to or unwilling to act in any matter referred to them under this agreement, a
firm of chartered accountants to be agreed by Terra and Kemira within seven days
of a notice by one to the other requiring such agreement, or failing such
agreement, to be nominated on the application of either of them by or on behalf
of the President for the time being of the Institute of Chartered Accountants of
England and Wales;
     
“Termination Date” means the date of termination of the Shareholders’ Agreement
in accordance with its terms.
  2.  
PAYMENT OF BALANCING CONSIDERATION
  2.1  
Within five Business Days of agreement or determination of the 2010 EBITDA in
accordance with paragraph 5, JVCo shall pay to Terra a sum equal to 20 per cent.
of the Enterprise Value less the aggregate sum of any Excess Cash amounts
previously paid to Terra under paragraph 2.2 (the “Balancing Consideration"),
together with interest thereon at the rate of two per cent. per annum above the
base rate of Barclays Bank plc from time to time for the period from 31
December 2010 until the date of payment (both dates inclusive). Provided that
where the Balancing Consideration would be less than £20 million pursuant to the
calculation in paragraph 1, then the Balancing Consideration shall be deemed to
be £20 million and where the Balancing Consideration would be greater than
£60 million pursuant to the calculation in paragraph 1 then the Balancing
Consideration shall be deemed to be £60 million.
  2.2  
If JVCo shall determine, in accordance with clause 6 (Reserved Matters) of the
Shareholders’ Agreement, that any Excess Cash is available for payment to Terra
from time to time then JVCo undertakes promptly to pay to Terra such Excess Cash
during the period from Completion until and including 31 December 2010, provided
that the aggregate of all such payments under this paragraph 2.2 shall not
exceed £20 million.

 

88



--------------------------------------------------------------------------------



 



2.3  
Any payment due under paragraph 2.1 and/or paragraph 2.2 shall be made by way of
telegraphic transfer in immediately available funds to such bank account as is
notified by Terra to JVCo for such purpose.
  3.  
DETERMINATION OF 2008 EBITDA
  3.1  
For the purpose of determining the 2008 EBITDA, JVCo shall prepare and deliver
draft 2008 Accounts and a draft statement of the 2008 EBITDA as derived from the
2008 Accounts (the “Draft Financial Statements") to Terra as soon as reasonably
practicable following 31 December 2008 and in any event not later than 45
Business Days from 31 December 2008.
  3.2  
Terra shall notify JVCo within 30 Business Days of receipt of the Draft
Financial Statements whether or not it accepts the Draft Financial Statements
for the purposes of this schedule 12.
  3.3  
If Terra notifies JVCo in writing that it does not accept the Draft Financial
Statements (a “Terra Disagreement Notice"):

  (a)  
Terra shall, at the same time, set out in a notice in writing the reasons in
reasonable detail for such non-acceptance and proposed adjustments which, in the
opinion of Terra, should be made to the Draft Financial Statements in order to
comply with the requirements of this schedule 12 and deliver a copy of such
notice to JVCo; and
    (b)  
Terra and JVCo shall use all reasonable endeavours to meet and discuss the
objections of Terra and shall attempt in good faith to reach agreement upon the
adjustments (if any) required to be made to the Draft Financial Statements.

3.4  
If JVCo and Terra reach agreement on the Draft Financial Statements (either as
originally submitted or after adjustments agreed between Terra and JVCo) or if
Terra fails to notify JVCo of the non-acceptance of the Draft Financial
Statements within the 30 Business Day period referred to in paragraph 3.2, then
the Draft Financial Statements (incorporating any agreed adjustments) shall
become the Final Financial Statements and shall determine the 2008 EBITDA for
the purposes of this agreement.

3.5  
If Terra and JVCo do not reach agreement within 20 Business Days of Terra’s
notice of non-acceptance pursuant to paragraph 3.2, then the matters in dispute
and in respect of which details have been provided by Terra to JVCo at the time
that it notified JVCo that it did not accept the Draft Financial Statements in
accordance with paragraph 3.3(a) above (and only those) shall be referred, on
the application of either party, for determination by the Reporting Accountants.

3.6  
Within 21 days of appointing the Reporting Accountants, JVCo may by notice to
Terra indicate that, in light of the fact that Terra has not accepted the Draft
Financial Statements in their entirety, it wishes the Reporting Accountants to
consider matters relating to the Draft Financial Statements in addition to those
specified in the Terra Disagreement Notice, such notice stating in reasonable
detail the reasons why and in what respects JVCo believes that the Draft
Financial Statements should be altered (the “JVCo’s Disagreement Notice").

3.7  
The Reporting Accountants shall be engaged jointly by Terra and JVCo on the
terms set out in this paragraph 3 and otherwise on such terms as shall be
agreed; provided that neither Terra nor JVCo shall unreasonably (having regard,
inter alia, to the provisions of this paragraph 3) refuse its agreement to terms
proposed by the Reporting Accountants or by the other party. If the terms of
engagement of the Reporting Accountants have not been settled within 45 days of
their identity having been determined (or such longer period as Terra and JVCo
may agree) then, unless Terra or JVCo is unreasonably refusing agreement to
those terms, those accountants shall be deemed never to have become the
Reporting Accountants and new Reporting Accountants shall be selected in
accordance with the provisions of this agreement.

 

89



--------------------------------------------------------------------------------



 



3.8    
Except to the extent that JVCo and Terra agree otherwise, the Reporting
Accountants shall determine their own procedure but:

    (a)  
apart from procedural matters and as otherwise set out in this agreement the
Reporting Accountants shall determine only:

    (i)  
whether any of the arguments for an alteration to the Draft Financial Statements
put forward in the Terra Disagreement Notice or JVCo’s Disagreement Notice is
correct in whole or in part; and
      (ii)  
if so, what alterations should be made to the Draft Financial Statements in
order to correct the relevant inaccuracy in it;

    (b)  
shall apply the principles set out in paragraph 7 of this schedule;
      (c)  
shall make their determination pursuant to paragraph 3.8(a) above as soon as is
reasonably practicable;
      (d)  
the procedure of the Reporting Accountants shall:

    (i)  
give JVCo and/or JVCo’s accountants and Terra and/or Terra’s accountants a
reasonable opportunity to make written and oral representations to them on the
matters in dispute to them;
      (ii)  
require that each of JVCo and Terra supply the other with a copy of any written
representations at the same time as they are made to the Reporting Accountants;
      (iii)  
permit each party to be present while oral submissions are being made by the
other party; and
      (iv)  
for the avoidance of doubt, the Reporting Accountants shall not be entitled to
determine the scope of their own jurisdiction.

3.9    
The determination of the Reporting Accountants pursuant to paragraph 3.8(a)
shall:

    (a)  
be made in writing and be made available for collection by JVCo and Terra at the
offices of the Reporting Accountants at such time as they shall determine;
      (b)  
state what adjustments (if any) are necessary to the Financial Statements in
respect of the matters in dispute in order to comply with the requirements of
this schedule 12; and
      (c)  
unless otherwise agreed by JVCo and Terra, include reasons for each relevant
determination.

3.10  
The Reporting Accountants shall act as experts (and not as arbitrators) and
their determination of any matter falling within their jurisdiction shall be
final and binding on the parties save in the absence of manifest error (when the
relevant part of their determination shall be void and the matter shall be
remitted to the Reporting Accountants for correction). In particular, without
limitation, their determination shall be deemed to be incorporated into the
Draft Financial Statements.

3.11  
Each party shall bear the costs and expenses of all counsel and other advisers,
witnesses and employees retained by it and the costs and the expenses of the
Reporting Accountants shall be borne between Terra and JVCo in such proportions
as the firm shall in its discretion determine or, in the absence of any such
determination, equally.

 

90



--------------------------------------------------------------------------------



 



3.12  
When Terra and JVCo reach (or pursuant to paragraph 3.4 are deemed to reach)
agreement on the Draft Financial Statements or when the Draft Financial
Statements are finally determined at any stage in accordance with the procedures
set out in this paragraph 3, the Draft Financial Statements as so agreed or
determined shall determine the 2008 EBITDA for the purposes of this agreement
and shall be final and binding on JVCo and Terra.

3.13  
JVCo and Terra shall co-operate with the Reporting Accountants and comply with
their reasonable requests made in connection with the carrying out of their
duties under this agreement. In particular, without limitation, JVCo shall keep
up-to-date and, subject to reasonable notice, make available during normal
office hours to the Reporting Accountants all books and records relating to the
Group as the Reporting Accountants may reasonably request during the period from
the appointment of the Reporting Accountants down to the making of the relevant
determination.

3.14  
Nothing in this schedule shall entitle a party or the Reporting Accountants
access to any information or document which is protected by legal professional
privilege or litigation privilege, provided that neither JVCo nor Terra shall be
entitled to refuse to supply such part or parts of documents as contain only the
facts on which the relevant claim or argument is based.

3.15  
Each of JVCo and Terra and the Reporting Accountants shall, and shall procure
that its accountants and other advisers shall, keep all information and
documents provided to them pursuant to this paragraph 3 confidential and shall
not use the same for any purpose, except for disclosure or use in connection
with the preparation of the Draft Financial Statements, the proceedings of the
Reporting Accountants or another matter arising out of this agreement or in
defending any claim or argument or alleged claim or argument relating to this
agreement or its subject matter.

4.  
DETERMINATION OF 2009 EBITDA
     
For the purposes of determining the 2009 EBITDA, the provisions of paragraph 3
shall apply mutatis mutandis save that references to 2008 therein shall be
deemed to be references to 2009 and references to 2009 therein shall be deemed
to be references to 2010.
  5.  
DETERMINATION OF 2010 EBITDA
     
For the purposes of determining the 2010 EBITDA, the provisions of paragraph 3
shall apply mutatis mutandis save that references to 2008 therein shall be
deemed to be references to 2010 and references to 2009 therein shall be deemed
to be references to 2011.
  6.  
PROTECTION

6.1  
If the Shareholders’ Agreement terminates in accordance with the terms of such
agreement prior to the end of the Deferred Consideration Period then JVCo agrees
that it:

  (a)  
shall not dispose of any interest in the Shares or any of them or grant any
option over, or right to acquire, or mortgage, charge or otherwise encumber the
Shares or any of them or agree to do any of the foregoing; and
    (b)  
shall procure that there is no disposal of any interest in the share capital of
any Group Company, nor any granting of option over, or right to acquire, or
mortgage, charge or otherwise encumber the share capital of any Group Company
nor agreement to do any of the foregoing, in each case without the prior consent
of Terra (such consent not to be unreasonably withheld or delayed).

 

91



--------------------------------------------------------------------------------



 



6.2  
JVCo agrees that it will not and it shall procure that none of the Group
Companies will take any action intended, or having the likely effect, to
frustrate the payment of, or which is primarily intended, or having the likely
effect, to reduce the amount of, the Balancing Consideration.
  6.3  
JVCo further agrees that:

  (a)  
in the event that the Shareholders’ Agreement terminates, prior to 31
December 2010, due to an Event of Default on the part of Terra then for the
period from the Termination Date until 31 December 2010 the provisions of
paragraph 6.4 shall apply;
    (b)  
in the event that the Shareholders’ Agreement terminates, prior to 31
December 2010, due to an Event of Default on the part of Kemira then for the
period from the Termination Date until 31 December 2010 the provisions of
paragraph 6.5 shall apply; and
    (c)  
in the event that the Shareholders’ Agreement terminates, prior to 31
December 2010, for any reason then for the period from 31 December 2010 until
the date of payment, in full, of the Balancing Consideration the provisions of
paragraph 6.5 shall apply.

6.4  
In the case and during the period set out in paragraph 6.3(a) above, JVCo agrees
to procure that, without the prior consent of Terra (such consent not to be
unreasonably withheld or delayed):

  (a)  
the business of the Group is conducted in the ordinary course in accordance with
sound and good business practice;
    (b)  
the Group will not cease or suspend carrying on all or a significant part of its
business in whole or in part, or reduce the scale of all or a significant part
of its business operations (including by way of a disposal);
    (c)  
no Group Company will enter into a transaction on terms which artificially
increase the costs incurred by it or reduce the revenues received by it, or
enter into any transaction which is not on a commercial basis and on arm’s
length terms;
    (d)  
no dividend shall be declared or paid and no other distribution shall be made by
JVCo on account of shares in its capital (including, without limitation, any
reduction of JVCo’s share capital or any redemption of shares in JVCo’s
capital); and
    (e)  
no Group Company shall enter into any transaction or make any payment with
Kemira or any Associated Company, otherwise than on arm’s length commercial
terms.

6.5  
In the cases and during the periods set out in paragraphs 6.3(a) and 6.3(c)
above, JVCo agrees to procure that, without the prior consent of Terra (such
consent not to be unreasonably withheld or delayed):

  (a)  
the business of the Group is conducted in the ordinary course in accordance with
sound and good business practice;
    (b)  
the Group will not cease or suspend carrying on all or a significant part of its
business in whole or in part, or reduce the scale of all or a significant part
of its business operations (including by way of a disposal);

 

92



--------------------------------------------------------------------------------



 



  (c)  
no Group Company will enter into a transaction on terms which artificially
increase the costs incurred by it or reduce the revenues received by it, or
enter into any transaction which is not on a commercial basis and on arm’s
length terms;
    (d)  
no Group Company will interfere with or do anything the purpose of which is to
impair or adversely affect the relationship of the Group with its clients or to
transfer away from the Group any of its clients;
    (e)  
save as required for the continuing development of the business of the Group and
as agreed with Terra (such agreement not to be unreasonably withheld or
delayed), no Group Company will acquire any shares or other interest in any
company, partnership, business or other venture, or merge with any other person
or enter into any joint venture, partnership or association with any other
person;
    (f)  
no dividend shall be declared or paid and no other distribution shall be made by
JVCo on account of shares in its capital (including, without limitation, any
reduction of JVCo’s share capital or any redemption of shares in JVCo’s
capital);
    (g)  
no Group Company shall enter into any transaction with Kemira or any Associated
Company, otherwise than on arms’ length commercial terms;
    (h)  
no Group Company shall petition for the winding-up of any member of the Group or
permit or procure the passing of a resolution to wind up any member of the Group
voluntarily or directly or indirectly request permit or procure the appointment
of any receiver or administrative receiver over the whole or any part of the
assets or undertaking of any member of the Group, PROVIDED THAT nothing in the
foregoing shall preclude or restrict the directors of such Group Company from
taking any of the actions contemplated therein in order to prevent such
directors permitting the Group Company to trade wrongfully within the meaning of
section 214 Insolvency Act 1986 (or any statutory amendments thereto or
re-enactment thereof) or any legislation having similar effect any other
jurisdiction affecting the directors of any Group Company incorporated or
trading in such jurisdiction;
    (i)  
no Group Company shall enter into any borrowings (or indebtedness in the nature
of borrowings) in an amount in excess of £50 million over and above those
existing at the Termination Date, nor shall any Group Company create any new or
additional charge or other security over any assets or property of any Group
Company except for the purpose of securing borrowings (or indebtedness in the
nature of borrowings) from bankers in the ordinary course of business of amounts
not exceeding in aggregate £50 million;
    (j)  
no guarantee or indemnity shall be given by any Group Company other than in the
ordinary course of business; and
    (k)  
no loan or advance shall be made by any Group Company to any person, firm, body
corporate or other business, other than to a Group Company or other than in the
normal course of business on an arms’ length basis.

7.  
ACCOUNTING POLICIES AND PROCEDURES FOR THE ACCOUNTS
  7.1  
The Accounts shall:

  (a)  
be drawn up as at the close of business on 31 December 2008, 2009 or 2010 as the
case may be and regard shall only be had to information available to the parties
to this agreement at that time;
    (b)  
subject to paragraph 7.1(a), be prepared in accordance with the specific
accounting policies used by JVCo provided that JVCo will only use those
accounting policies used by any of the Kemira Companies and the Terra Company at
the time of Completion; and

 

93



--------------------------------------------------------------------------------



 



  (c)  
subject to paragraph 7.1(a) and paragraph 7.1(b) (which provisions shall prevail
over this paragraph 7.1(c)) be prepared in accordance with UK GAAP.

7.2  
When deriving the 2008 EBITDA, the 2009 EBITDA and the 2010 EBITDA from the 2008
Accounts, the 2009 Accounts and the 2010 Accounts respectively, there shall be
excluded from earnings the gain or loss, if any, from accounting changes
necessary to conform the accounting policies of the Kemira Companies or the
Terra Company with the accounting policies of JVCo.
  8.  
NO SET-OFF

8.1  
JVCo shall not exercise or assert, or purport to exercise or assert, any legal
or equitable right of set-off or deduction whether arising under contract,
statute or otherwise in law or equity against any amount which becomes due to
Terra under paragraph 2.1 of this schedule 12 otherwise than as may be required
by law.

 

94



--------------------------------------------------------------------------------



 



SCHEDULE 13
Environmental Contamination Indemnities

1.  
DEFINITIONS
     
In this schedule 13, the following words and expressions shall have the
following meanings, unless the context otherwise requires, and any other
capitalised words or expressions in this schedule that are not defined in clause
1.1 of this agreement, shall have the meanings given to them in schedule 6 and
schedule 7 of this agreement, as the context requires.
     
“Claim” means any written claim, demand, action, notice, proceeding, direction,
injunction, ruling, resolution, judgment or order which is enforceable against
JVCo or any Kemira Company or the Terra Company under Environmental Laws and
brought or made by:

  (a)  
regulatory body, governmental agency, court of law or tribunal of competent
jurisdiction; or
    (b)  
person or legal entity (including without limitation any local, state, federal,
provincial or national agency, department or government) other than any
Indemnified Party or JVCo;

“Kemira Environmental Losses” means all claims, damages, costs, expenses
(including reasonable professional fees incurred), losses, liabilities or
penalties suffered or incurred by any Kemira Company and/or JVCo (as the case
may be) after Completion to the extent arising from a breach of or liability
under Environmental Law or any Pre-Completion Kemira Environmental Indemnity in
respect of either:

  (a)  
Hazardous Substances in soil or groundwater or surface water at or under the
Kemira Properties or any part(s) thereof on or before Completion or the
migration of such from the Kemira Properties or any part(s) thereof (but not
including any Hazardous Substance within any building or structure on a Kemira
Property); or
    (b)  
the release into soil or groundwater or surface water of any Hazardous Substance
on or before Completion caused or knowingly permitted by a Kemira Company or in
respect of which a Kemira Company may have any liability under either
Environmental Law or under any Pre-Completion Kemira Environmental Indemnity;

(including carrying out or paying for any Kemira Remediation Works to the extent
the same are Commercially Reasonable Expenses), BUT EXCLUDING any claims, costs,
damages, expenses, losses, liabilities or penalties in respect of loss of
anticipated profits; loss of revenue; loss of use; cost of capital; or any other
loss in respect of business interruption;
“Kemira Remediation Works” means all those investigations, works, measures and
other actions which are the minimum required under Environmental Laws or any
Pre-Completion Kemira Environmental Indemnity to discharge, or are the minimum
reasonably required in order to mitigate any liability under Environmental Laws
or any Pre-Completion Kemira Environmental Indemnity (including all such
remediation, removal, encapsulation and reinstatement works, measures and
actions) in relation to:

  (a)  
Hazardous Substances in soil, groundwater or surface water at or under the
Kemira Properties or any part(s) thereof or the migration of any such Hazardous
Substances from the Kemira Properties or any part(s) thereof, in either case on
or before Completion (but not including any Hazardous Substance within any
building or structure on a Kemira Property); or

 

95



--------------------------------------------------------------------------------



 



  (b)  
the release into soil or groundwater or surface water of any Hazardous Substance
on or before Completion caused or knowingly permitted by a Kemira Company or in
respect of which a Kemira Company may have any liability under either
Environmental Law or under any Pre-Completion Kemira Environmental Indemnity;

“Ordinary Course Construction” means such construction, repair and demolition
works by the Group to the Kemira Property or the Terra Properties as a
reasonable and prudent operator, acting in a commercially prudent manner without
the benefit of indemnification and taking into account the need to minimise
disturbance of or interference with any Hazardous Substance, would undertake to
ensure the continued conduct of the Activities as at the date of this agreement,
excluding any such works that require planning or regulatory consent or that
pose a material risk of the creation of a pathway for Hazardous Substances that
were on or before Completion in, on, at or under the relevant Property or any
part(s) thereof or which Hazardous Substances migrate from the relevant Property
or any part(s) thereof to impact upon a receptor save where JVCo has obtained
the written consent of the Indemnifying Party in relation to such excluded works
(such consent not to be unreasonably withheld);
“Terra Environmental Losses” means all damages, claims, costs, expenses
(including reasonable professional fees incurred), losses, liabilities or
penalties suffered or incurred by any Terra Company and/or JVCo (as the case may
be) after Completion to the extent arising from a breach of or liability under
Environmental Law or any Pre-Completion Terra Environmental Indemnity in respect
of either:

  (a)  
Hazardous Substances in soil or groundwater or surface water, at or under the
Terra Properties or any part(s) thereof on or before Completion or the migration
of any such Hazardous Substance from the Terra Properties or any part(s) thereof
(but not including any Hazardous Substance within any building or structure on a
Terra Property); or
    (b)  
the release into soil or groundwater or surface water of any Hazardous Substance
on or before Completion caused or knowingly permitted by a Terra Company or in
respect of which a Terra Company may have any liability either under
Environmental Law or under any Pre-Completion Terra Environmental Indemnity;

(including carrying out or paying for any Terra Remediation Works to the extent
the same are Commercially Reasonable Expenses), BUT EXCLUDING any claims, costs,
damages, expenses, losses, liabilities or penalties in respect of loss of
anticipated profits; loss of revenue, loss of use; cost of capital; loss or
damage of property or equipment, or any other loss in respect of business
interruption;
“Terra Remediation Works” means all those investigations, works, measures and
other actions which are the minimum required under Environmental Laws or any
Pre-Completion Terra Environmental Indemnity to discharge, or are the minimum
reasonably required in order to mitigate any liability under Environmental Laws
or any Pre-Completion Terra Environmental Indemnity (including all such
remediation, removal, encapsulation and reinstatement works, measures and
actions) in relation to:

  (a)  
Hazardous Substances in soil, groundwater or surface water at or under the Terra
Properties or any part(s) thereof or the migration of such Hazardous Substances
from the Terra Properties or any part(s) thereof, in either case on or before
Completion (but not including any Hazardous Substance within any building or
structure on a Terra Property); or
    (b)  
the release into soil or groundwater or surface water of any Hazardous Substance
on or before Completion caused or knowingly permitted by the Terra Company or in
respect of which the Terra Company may have any liability under either
Environmental Law or under any Pre-Completion Terra Environmental Indemnity; and

 

96



--------------------------------------------------------------------------------



 



“Trigger Condition” has the meaning given in paragraph 5 of this schedule 13.
In this schedule, “Indemnifying Party” shall refer to Terra under paragraph 2.1
below and Kemira under paragraph 2.2 below and “Indemnified Party” shall refer
to JVCo and Kemira under paragraph 2.1 below and JVCo and Terra under paragraph
2.2 below.

2.  
ENVIRONMENTAL CONTAMINATION INDEMNITY
     
Subject to paragraphs 3 to 12 of this schedule 13:

2.1  
Terra shall indemnify and keep indemnified JVCo (for itself and on behalf of any
Kemira Company) in respect of all Terra Environmental Losses; and

2.2  
Kemira shall indemnify and keep indemnified JVCo (for itself and on behalf of
the Terra Company) in respect of all Kemira Environmental Losses.
  3.  
FINANCIAL THRESHOLDS

3.1  
No Indemnified Party shall be entitled to claim under either indemnity at
paragraph 2 of this schedule 13:

  (a)  
where the liability of the Indemnifying Party in respect of that claim would
(but for this paragraph) have been less than £100,000 (provided that two or more
smaller claims arising out of the same facts or circumstances shall be treated
as one claim for the purpose of this paragraph 3.1(a); or
    (b)  
unless and until and only to the extent that the liability in respect of such
claim (not being a claim for which liability is excluded under paragraph 3.1(a)
above) when aggregated with the liability of the relevant Indemnifying Party in
respect of all other such claims and all other claims for which it is liable
under schedule 8 or schedule 9 of this agreement (as applicable) shall exceed
£1 million, in which case the relevant Indemnifying Party shall be liable for
the full amount and not just the excess.

3.2  
The liability of each Indemnifying Party to the JVCo under the relevant
indemnity at paragraph 2 of this schedule 13 shall not in any event exceed
£20 million in aggregate.
  4.  
INDEMNITY PERIOD
     
The JVCo shall not be entitled to claim under the relevant indemnity at
paragraph 2 of this schedule 13 unless a Trigger Condition has been satisfied
and the JVCo has provided written notice of the claim in accordance with
paragraph 6 on or before the fifth anniversary of Completion in respect of the
matter giving rise to the relevant claim.
  5.  
TRIGGER CONDITIONS
     
The JVCo shall not be entitled to claim under the relevant indemnity at
paragraph 2 of this schedule 13 in respect of a relevant matter unless the JVCo
or the applicable Terra Company or Kemira Company has received a Claim in
respect of that relevant matter in relation to:

  (a)  
the presence on or before Completion of any Hazardous Substance in soil,
groundwater or surface water at or the migration of any such Hazardous Substance
at or from a Kemira Property or a Terra Property as applicable; or

 

97



--------------------------------------------------------------------------------



 



  (b)  
a release into soil or groundwater or surface water of any Hazardous Substance
on or before Completion caused or knowingly permitted by a Kemira Company or the
Terra Company or in respect of which a Kemira Company or the Terra Company may
have any liability as applicable under Environmental Law or under any
Pre-Completion Kemira Environmental Indemnity or any Pre-Completion Terra
Environmental Indemnity as the case may be,

(the “Trigger Condition").

6.  
NOTICE OF CLAIMS
     
The JVCo shall provide written notice to the relevant Indemnifying Party of any
matter of which it or any Terra Company or Kemira Company becomes aware which
gives rise to or is reasonably likely to give rise to a claim under an indemnity
set out at paragraph 2 above and shall notify the relevant Indemnifying Party
immediately upon a Trigger Condition having been satisfied in relation to any
such matter, provided that failure to give or delay in giving notice under this
paragraph 6 shall not invalidate the JVCo’s right to claim in respect of such
matter under this indemnity provided that written notice is received within the
period specified in paragraph 4, except and only to the extent that such failure
or delay increases the penalties, losses, costs, claims, expenses, liabilities
and damages which that party seeks to recover under the relevant indemnity.
  7.  
LIMITATIONS

7.1  
The relevant Indemnifying Party shall have no liability under the relevant
indemnity at paragraph 2 of this schedule to the extent that:

  (a)  
any claim by JVCo would not have arisen but for, results from or is increased
by:

  (i)  
any act or omission by the JVCo or any Terra Company or Kemira Company after
Completion except for those acts or omissions that are in the normal lawful
course of the Activities as at the date of this agreement;
    (ii)  
information voluntarily given by the JVCo or any Terra Company or Kemira Company
to a regulatory body, governmental agency or third party other than where:

  (A)  
the disclosure is required to be given in order to comply with law or in
connection with any Environmental Consent or otherwise in response to a request
by a regulator/authority acting within its powers under Environmental Law;
    (B)  
the disclosure is reasonably necessary in an emergency; or
    (C)  
the Indemnifying Party gives prior consent to such disclosure (such consent not
to be unreasonably withheld or delayed);

  (iii)  
any acts or omissions by the JVCo or any Group Company at the Terra Properties
or the Kemira Properties (including the carrying out of investigative, sampling
or monitoring works) which result in disturbance of or interference with any
Hazardous Substance (other than where such acts or omissions form a necessary
part of or precursor to the Activities or to Ordinary Course Construction or are
reasonably necessary in an emergency to avoid or mitigate Kemira Environmental
Losses or Terra Environmental Losses as the case may be, or are required under
Environmental Law or any Environmental Consent) or the purpose or intention of
which is the instigation of a Claim or potential Claim;

 

98



--------------------------------------------------------------------------------



 



  (iv)  
any laws (other than the implementation into UK law of the EU environmental
liability directive) whose purpose is the protection of or prevention of harm to
the Environment and which come into force after Completion; or
    (v)  
any construction, repair or demolition that is not Ordinary Course Construction
or any change of use of the Terra Properties or the Kemira Properties after
Completion.

7.2  
The relevant Indemnifying Party shall have no liability under the relevant
indemnity at paragraph 2 of this schedule 13 in respect of any Kemira
Environmental Loss or Terra Environmental Loss to the extent that such loss has
been properly budgeted for in the Business Plan.

7.3  
The relevant Indemnifying Party shall have no liability under the relevant
indemnity at paragraph 2 of this schedule 13 to the extent that the relevant
losses relate to that Kemira Property or Terra Property which the board of the
JVCo first resolves to cease operations at and dispose of pursuant to the
process of clause 8.1 and in relation thereto the environmental indemnity in
clause 8.11 shall apply.
  8.  
THIRD PARTIES
  8.1  
This paragraph 8 shall apply in circumstances where:

  (a)  
any Claim occurs which should reasonably be expected to give rise to a claim by
JVCo under the relevant indemnity at paragraph 2 above;
    (b)  
the Group should reasonably be expected to be able to make recovery from some
other person or under any insurance policy held by the Group any sum in respect
of any facts or circumstances by reference to which JVCo or the relevant
Indemnified Party has or should be reasonably expected to have a claim under the
relevant indemnity at paragraph 2 above; or
    (c)  
the relevant Indemnifying Party has paid JVCo an amount in respect of a claim
under the relevant indemnity at paragraph 2 above and subsequent to the making
of such payment JVCo or any member of the Group recovers from some other person
or under any insurance policy held by the Group a sum which is referable to that
payment.

8.2  
JVCo shall:

  (a)  
prior to making any claim under the relevant indemnity at paragraph 2 above (and
subject to JVCo being indemnified to its reasonable satisfaction against all
costs and expenses which may be incurred by reason of such action) take all such
action as the relevant Indemnifying Party may reasonably request in writing
including the institution of proceedings and the instruction of professional
advisers approved in writing by that Indemnifying Party to act on behalf of JVCo
to avoid, dispute, resist, compromise, defend or appeal any Claim or to make
such recovery as is referred to in paragraph 8.1(b) above as the case may be;
and
    (b)  
subject to JVCo being indemnified to its reasonable satisfaction against all
damages, costs and expenses which may be incurred by reason of such action, not
settle or compromise any liability or claim to which such action is referable
without the prior written consent of the relevant Indemnifying Party which
consent shall not be unreasonably withheld or delayed; and
    (c)  
in the case of paragraph 8.1(c) only, repay the relevant Indemnifying Party an
amount equal to the amount recovered on receipt or, if lower, the amount paid by
that Indemnifying Party to JVCo less, in either case, any amount payable by JVCo
in respect of Tax on the amount recovered.

 

99



--------------------------------------------------------------------------------



 



9.  
MITIGATION
     
JVCo (as the case may be) shall so far as is reasonable avoid, reduce and
mitigate any claim under the relevant indemnity at paragraph 2 of this schedule,
provided that this paragraph 9 is subject to all of the other provisions of this
schedule. Any Terra Environmental Losses or Kemira Environmental Losses incurred
by the Group in complying with this paragraph 9 shall be recoverable under this
schedule but only to the extent that such losses would have been recoverable if
this schedule had not included this paragraph 9.
  10.  
CONDUCT OF CLAIMS

10.1  
Subject to the provisions of paragraphs 10.3, 10.4 and 10.5 of this schedule 13,
JVCo shall have conduct of any Claim that has been commenced against it and in
respect of which it is seeking to claim under the relevant indemnity at
paragraph 2 of this schedule 13 (the “Conducted Matter").

10.2  
In the conduct of any Claim, subject always to the overriding requirement to
maintain confidentiality and privilege:

    (a)  
the Indemnifying Party shall be provided with a reasonable opportunity to review
and approve any material reports, documents, correspondence or information to be
prepared and provided by the JVCo to any third party, relating to or affecting
the Conducted Matter (such approval not to be unreasonably withheld or delayed);
      (b)  
the Indemnifying Party shall be provided with advance notice of all material
meetings and shall be allowed to attend as an observer only in any material site
visit, meeting, negotiation, discussion, correspondence, communications or other
actions involving JVCo and any third party relating to or affecting a Conducted
Matter and the Indemnifying Party shall be provided by the JVCo with regular
updates on such meetings, negotiations, discussions or conversations which it
does not attend;
      (c)  
the Indemnifying Party shall be provided promptly with copies of any material
report, document or correspondence relating to or affecting a Conducted Matter
which is generated by or which comes into the possession of JVCo;
      (d)  
the Indemnifying Party shall be informed promptly of any material information
which comes to the knowledge of JVCo and relates to or affects a Conducted
Matter;
      (e)  
no agreement, concession, settlement or admission of liability (including any
failure to appeal or decision not to do so) in any Conducted Matter shall be
agreed, made or offered without the prior consent in writing of the Indemnifying
Party, provided that such consent is not to be unreasonably withheld or delayed;
      (f)  
the Indemnifying Party shall be provided with advance notice of any proposal by
JVCo or any third party to carry out any works in relation to a Conducted
Matter;
      (g)  
the Indemnifying Party (on giving reasonable notice) shall be allowed to attend
and inspect as an observer only the carrying out of any works arising out of a
Conducted Matter at any time whilst they are being carried out; and
      (h)  
any request of the Indemnifying Party in relation to a Conducted Matter which is
reasonable in the opinion of JVCo shall be complied with.

 

100



--------------------------------------------------------------------------------



 



10.3  
If any Kemira Remediation Works are required as a result of a Claim, Kemira (as
Indemnifying Party) shall have the right at any time to assume conduct of all or
any part of those Kemira Remediation Works upon receipt by JVCo and/or Terra of
written notice to such effect from Kemira.

10.4  
If any Terra Remediation Works are required as a result of a Claim, Terra (as
Indemnifying Party) shall have the right at any time to assume conduct of all or
any part of those Terra Remediation Works upon receipt by JVCo and/or Kemira of
written notice to such effect from Terra.

10.5  
If either Kemira or Terra assume conduct pursuant to the provisions of
paragraphs 10.3 or 10.4 of this schedule 13, the obligations and rights of JVCo
under paragraph 10.2 above shall apply to the party taking conduct pursuant to
paragraphs 10.3 and 10.4 above as the case may be mutatis mutandis and the
obligations and rights of the Indemnifying Party under paragraph 10.2 above
shall apply to the party who no longer has conduct pursuant to paragraphs 10.3
or 10.4 above mutatis mutandis.
  11.  
DISPUTE RESOLUTION

11.1  
Any party may notify the other parties in writing of any technical or factual
dispute or difference arising under this schedule (the “Dispute Notice")
together with reasonable details of such dispute whereupon the parties shall
endeavour to resolve all matters in dispute through negotiation in good faith as
soon as practicable.

11.2  
In the event of their failing to resolve such matters through negotiation within
21 days of service of the Dispute Notice, the parties may refer the dispute for
determination to an expert as agreed between the parties or, in default of such
agreement, within 14 days of such request by any party nominated at the request
of any party by the President for the time being of the Institute of
Environmental Management and Assessment or if he is unable to make a nomination
within 28 days of the request made to him, by the President for the time being
of the Chartered Institute of Arbitrators (the “Expert").

11.3  
The Expert will on his appointment write to both parties confirming that both it
and its firm has:

    (a)  
no conflict in accepting the appointment; and
      (b)  
no currently continuing commercial relationship with either party; and
      (c)  
agreed in accepting the appointment to act at all times with impartiality.

11.4  
In making such determination the Expert shall act as an expert and not as an
arbitrator and his decision shall (in the absence of manifest error (and the
Expert shall give reasons for his determination)) be final and binding on the
parties.

11.5  
Each party shall bear the costs and expenses of all counsel and other advisers,
witnesses and employees retained by it and the costs and expenses of the Expert
shall be borne by the parties in the proportions he may direct or, in the
absence of direction, equally. Where, in the Expert’s opinion, one party has
acted unreasonably in respect of the raising and/or the conduct of the relevant
dispute, he shall apportion proportionately his costs and all other costs and
expenses in relation to the determination to that party.

11.6  
Subject to any rule of law or of any regulatory body or any provision of any
contract or arrangement entered into prior to the date of this agreement to the
contrary, the JVCo and the Indemnifying Party shall afford as soon as reasonably
practicable upon request to the other and their respective agents and to the
Expert all facilities and access to their respective premises, personal papers,
books, accounts, records, returns and other documents as may be in their
respective possession or under their respective control as may be required by
the Expert to make his determination.

 

101



--------------------------------------------------------------------------------



 



11.7  
The Expert, and any company, firm, partnership or other organisation with which
the Expert is connected, shall not be eligible to be considered to undertake any
works in connection with the subject matter of the Dispute Notice or in respect
of which the Expert has made a determination, save where both parties expressly
agree otherwise.
  12.  
ACKNOWLEDGEMENT AND INDEMNITY FROM JVCO

12.1  
Without prejudice to paragraph 2 of this schedule (subject to the limitations
therein) and save in respect of Kemira Environmental Losses or Terra
Environmental Losses that are reasonable thereunder and save in respect of the
Kemira Property or Terra Property (as the case may be) which is a Relevant
Property and falls within clause 8 of this agreement, JVCo shall indemnify and
keep Terra and Kemira (as the case may be) indemnified in respect of all and any
actions, judgments, penalties, damages, losses, costs, claims, expenses,
liabilities and demands suffered or incurred by Terra and/or Kemira (as the case
may be) wholly or partly arising from or consequent upon any Hazardous
Substances in, on, at or escaping from or affecting soil, groundwater, surface
water at or under any Terra Property and/or any Kemira Property at any time
including any claims from any third party (including former or current employees
of Terra and Kemira) in relation to exposure to such Hazardous Substances (but
not including any Hazardous Substance within any building or structure on such
property) including without limitation any liability arising out of or
consequent upon any action required or carried out in relation to such Hazardous
Substances at any time by any regulatory authority.

12.2  
The provisions of paragraph 8 of this schedule shall apply in relation to the
indemnity at paragraph 12.1 above save that references in that paragraph 8 to:

    (a)  
paragraph 2 shall refer to paragraph 12.1;
      (b)  
paragraph 8.1(b) shall refer to paragraph 12.2(b);
      (c)  
paragraph 8.1(c) shall refer to paragraph 12.2(c);
      (d)  
Indemnifying Party shall refer to JVCo;
      (e)  
JVCo shall refer to Terra and Kemira (as the case may be); and
      (f)  
Claim shall refer to the circumstances set out in paragraph 12.1 above.

12.3  
The parties agree that save in respect of the Kemira Property or Terra Property
which falls within clause 8 of this agreement the provisions of this schedule 13
are to be treated as an agreement on liabilities both under Part IIA of the
Environmental Protection Act 1990 and generally for the purposes of ensuring
(subject to paragraph 2) that Terra and Kemira shall have no liability in
respect of any Hazardous Substances in, on, at or escaping from or affecting any
Terra Property or any Kemira Property and JVCo shall provide a copy of this
schedule 13 on demand to any regulatory authority when requested so to do by
Terra and Kemira and shall not challenge the application of it as an agreement
on liabilities.

12.4  
If a regulatory authority should disregard any of the provisions within this
schedule 13, the provisions of paragraphs 2 and 12.1 shall apply so as to
restore the financial position of the parties to that which would have prevailed
had the regulatory authority not disregarded any of those provisions.

12.5  
Save in the case of fraud or fraudulent concealment by Terra or Kemira, JVCo
irrevocably waives, releases, discharges and acquits Terra and Kemira from any
and all claims or causes of action by JVCo (whether based on statute, regulation
or common law) in relation to any liability under Environmental Law or otherwise
for Hazardous Substances in, on, at or escaping from or affecting any Terra
Property or Kemira Property except for those rights of claim specifically set
forth in this agreement. Nothing in this agreement shall render Terra liable for
any liability of Kemira under this schedule nor render Kemira liable for any
liability of Terra under this schedule 13.

 

102



--------------------------------------------------------------------------------



 



SCHEDULE 14
Kemira Working Capital and Debt
Part I — Adjustments

1.  
DEFINITIONS
     
“Adjustment Payment” means any amount due pursuant to paragraph 4;
     
“Adjustment Payment Date” means the date which is the later of (i) 30
November 2007 and (ii) the date five Business Days following the agreement or
determination of the Kemira Completion Accounts in accordance with the
provisions of paragraph 2;
     
“Agreed Rate” means one per cent. above the base rate from time to time of
Barclays Bank plc;
     
“Cash” means:

  (a)  
cash in hand or credited to any account with a financial institution on the
basis that full withdrawal may be made at any time on not more than seven days’
notice; and
    (b)  
securities with a maturity of less than one year which are readily convertible
into cash and provided that the value which shall be attributed to such
securities shall be after deduction of any costs (including charges and costs
levied in respect of early redemption), expenses or taxes which would be
incurred on or by such conversion;

“Default Rate” means three per cent. above the base rate from time to time of
Barclays Bank plc;
“firm” shall bear the meaning given to such term in paragraph 2.5;
“JVCo’s Account” means such account in the name of JVCo as JVCo shall notify to
Kemira;
“Kemira Additional Trade Creditors” means any trade and sundry creditors of the
Kemira Companies (excluding Kemira Intra-Group Payables) owed by the Kemira
Companies at close of business on the JVCo Accounts Date to the extent not
included (for whatever reason) in the Kemira Completion Accounts;
“Kemira Completion Accounts” means a document in the format set out in part 2 of
this schedule to be prepared in relation to the Kemira Companies on a
consolidated basis in accordance with paragraph 2 and on the basis of the
accounting policies and procedures set out in part III of this schedule;
“Kemira Completion Working Capital Amount” means:

  •  
the aggregate value of those assets of the Kemira Companies, prepared on a
consolidated basis, comprised in the balance sheet categories set out in part 2
of this schedule; less
    •  
the aggregate value of those liabilities of the Kemira Companies, prepared on a
consolidated basis, comprised in the balance sheet categories set out in part 2
of this schedule,

 

103



--------------------------------------------------------------------------------



 



in each case, as at the close of business on the JVCo Accounts Date and
calculated in accordance with paragraph 2 and on the basis of the accounting
policies and procedures set out in part 3 of this schedule;
“Kemira Estimated Completion Working Capital Amount” means £27,000,000;
“Kemira’s Account” means such account in the name of Kemira as Kemira shall
notify to JVCo;
“Reference Date” means the later of (a) the Business Day first following the
date on which the Kemira Completion Accounts are agreed or determined pursuant
to this schedule and (b) the Business Day first following the date 90 days after
the JVCo Accounts Date; and
“Third Party Kemira Debt” means the aggregate amount of indebtedness of the
Kemira Companies, on a consolidated basis, for borrowed monies, for finance
leases from banks or similar institutions, overdrafts and any guarantee,
counter-indemnity, letter of credit, indemnity, performance bonds or similar
assurance against the financial loss of any other person (excluding Kemira
Intra-Group Payables) as at close of business on the JVCo Accounts Date
(including in each case accrued interest and penalties thereon and including any
break fees required to be incurred in relation to the termination of a
facility), as set out in the Kemira Completion Accounts and calculated in
accordance with paragraph 2 and on the basis of the accounting policies and
procedures set out in part 3 of this schedule.

2.  
KEMIRA COMPLETION ACCOUNTS

2.1  
JVCo shall procure that the Kemira Companies prepare drafts of the Kemira
Completion Accounts on the basis of the accounting policies and procedures set
out in part III of this schedule and shall deliver them to Kemira within 30
Business Days of the JVCo Accounts Date.
  2.2  
Kemira shall notify JVCo in writing within 30 Business Days of receipt of such
draft Kemira Completion Accounts whether or not it accepts the draft Kemira
Completion Accounts for the purposes of this agreement.
  2.3  
If Kemira notifies JVCo that it does not accept such draft Kemira Completion
Accounts:

  (a)  
it shall, at the same time as it notifies JVCo that it does not accept such
draft Kemira Completion Accounts, set out in such notice in writing its reasons
for such non-acceptance and specify the adjustments which, in its opinion,
should be made to the draft Kemira Completion Accounts in order to comply with
the requirements of this agreement; and
    (b)  
JVCo and Kemira shall use all reasonable endeavours to:

  (i)  
meet and discuss the objections of Kemira; and
    (ii)  
try to reach agreement upon the adjustments (if any) required to be made to the
draft Kemira Completion Accounts

in each case, within 20 Business Days of Kemira’s notice of non-acceptance
pursuant to paragraph 2.2 (or such other time as the parties may agree in
writing).

2.4  
If Kemira is satisfied with the draft Kemira Completion Accounts (either as
originally submitted or after adjustments agreed between Kemira and JVCo) or if
Kemira fails to notify JVCo of its non-acceptance of the draft Kemira Completion
Accounts within the 30 Business Day period referred to in paragraph 2.2, then
the draft Kemira Completion Accounts (incorporating any agreed adjustments)
shall constitute the Kemira Completion Accounts for the purposes of this
agreement.

 

104



--------------------------------------------------------------------------------



 



2.5  
If Kemira and JVCo do not reach agreement within the 20 Business Day period
referred to in paragraph 2.3(b) (or such other time as the parties may agree in
writing) then the matters in dispute and in respect of which full details have
been provided by Kemira to JVCo at the time that it notified JVCo that it does
not accept the Kemira Completion Accounts in accordance with paragraph 2.3(a)
(and only those) shall be referred, on the application of either Kemira or JVCo,
for determination by an independent firm of internationally recognised chartered
accountants to be agreed upon by Kemira and JVCo or, failing agreement, to be
selected, on the application of either Kemira or JVCo, by the President for the
time being of the Institute of Chartered Accountants in England and Wales or his
duly appointed deputy (the “firm"). The following provisions shall apply to such
determination:

  (a)  
JVCo and/or JVCo’s accountants and Kemira and/or Kemira’s accountants shall each
promptly (and in any event within such time frame as reasonably enables the firm
to make its decision in accordance with the time frame set down in this
paragraph 2.5) prepare and deliver to the firm a written statement on the
matters in dispute (together with the relevant documents);
    (b)  
the firm shall be requested to give its decision within 20 Business Days (or
such later date as the firm determines) of the confirmation and acknowledgment
by the firm of its appointment hereunder;
    (c)  
in giving such determination, the firm shall state what adjustments (if any) are
necessary to the draft Kemira Completion Accounts in respect of the matters in
dispute in order to comply with the requirements of this agreement and shall
give its reasons therefor;
    (d)  
the firm shall act as an expert (and not as an arbitrator) in making any such
determination which shall be final and binding on the parties (in the absence of
manifest error);
    (e)  
each party shall bear the costs and expenses of all counsel and other advisers,
witnesses and employees retained by it and the costs and the expenses of the
firm shall be borne between Kemira and JVCo in such proportions as the firm
shall in its discretion determine or, in the absence of any such determination,
equally between Kemira and JVCo.

2.6  
When Kemira and JVCo reach (or pursuant to paragraph 2.4 are deemed to reach)
agreement on the Kemira Completion Accounts or when the Kemira Completion
Accounts are finally determined at any stage in accordance with the procedures
set out in this paragraph 2:

  (a)  
the Kemira Completion Accounts as so agreed or determined shall be the Kemira
Completion Accounts for the purposes of this agreement and shall be final and
binding on the parties; and
    (b)  
the Kemira Completion Working Capital Amount shall be as set out in the Kemira
Completion Accounts.

2.7  
Subject to any rule of law or any regulatory body or any provision of any
contract or arrangement entered into prior to the date of this agreement to the
contrary, Kemira shall procure that each member of the Kemira Group shall, and
JVCo shall procure that each Kemira Company shall, promptly provide each other,
their respective advisers, the firm, JVCo’s accountants and Kemira’s accountants
with all information (in their respective possession or control) relating to the
operations of the Kemira Group and/or the Kemira Companies, as the case may be,
including access at all reasonable times to all relevant employees, books,
records, and other relevant information and all co-operation and assistance, as
may in any such case be reasonably required to:

  (a)  
enable the production of the Kemira Completion Accounts; and
    (b)  
enable the firm to determine the Kemira Completion Accounts.

 

105



--------------------------------------------------------------------------------



 



Kemira and JVCo hereby authorise each other, their respective advisers and the
firm to take copies of all information which they have agreed to provide under
this paragraph 2.7.

2.8  
Subject to paragraph 2.5(e), Kemira and JVCo shall each bear their own costs and
expenses arising out of the preparation and review of the Kemira Completion
Accounts.
  3.  
ADDITIONAL TRADE CREDITORS
     
JVCo may prior to the Reference Date notify Kemira of any Kemira Additional
Trade Creditors, setting out reasonable details thereof which demonstrate that
any such amount is an outstanding liability of the Kemira Companies at
Completion, and Kemira shall notify JVCo in writing within 10 Business Days of
receipt of any such notice whether or not it accepts such notice, and if Kemira
notifies JVCo that it does not accept such notice, the procedures set out in
paragraphs 2.3 to 2.8 (inclusive) of this schedule shall apply save that
references therein to Kemira Completion Accounts shall be replaced with
references to the notice of Kemira Additional Trade Creditors and references to
the Kemira Working Capital Amount shall be replaced with the amount of Kemira
Additional Trade Creditors.
  4.  
PAYMENTS AND INTEREST
  4.1  
If the Kemira Completion Working Capital Amount is less than the Kemira
Estimated Completion Working Capital Amount then Kemira shall pay to JVCo the
amount of such shortfall on the Adjustment Payment Date.
  4.2  
If the Kemira Completion Working Capital Amount is more than the Kemira
Estimated Completion Working Capital Amount then JVCo shall pay to Kemira the
amount of such excess on the Adjustment Payment Date.
  4.3  
Kemira shall pay to JVCo a sum equal to the amount of any Kemira Additional
Trade Creditors within five Business Days of the agreement or determination of
such amount.
  4.4  
Any Adjustment Payment shall include interest at the Agreed Rate from 1
October 2007 until the Adjustment Payment Date (inclusive) and interest at the
Default Rate from the day following the Adjustment Payment Date until the date
of actual payment (inclusive).
  4.5  
Any payment due under this paragraph 4 shall be made by way of telegraphic
transfer in immediately available funds to:

  (a)  
in the case of payments to JVCo, JVCo’s Account; and
    (b)  
in the case of payments to Kemira, Kemira’s Account.

 

106



--------------------------------------------------------------------------------



 



Part II – Pro Forma Kemira Completion Accounts

             
Cash
          l
 
            Trade accounts receivable   – from the Kemira Group   l
 
           
 
      – from third parties   l
 
           
Stock
  – Finished Goods       l
 
                – Raw materials and supplies   l
 
           
 
  – Replacement parts       l
 
            Other current assets   l
 
            Total current assets (A)   l
 
            Trade accounts payable   – to the Kemira Group   l
 
           
 
      – to third parties   l
 
            Accrued expenses   l
 
            Bank overdrafts   l
 
            Other current liabilities (including, for the avoidance of doubt,
any Liability to Tax)   l
 
            Total current liabilities   l
 
            Third Party Kemira Debt   l
 
            Total current liabilities and Third Party Kemira Debt (B)   l
 
            Kemira Completion Working Capital Amount (C) (A-B)   l
 
            Kemira Estimated Completion Working Capital Amount (D)   l
 
            Working Capital Amount due to (from) Kemira (C-D)   l

107





--------------------------------------------------------------------------------



 



Part III – Accounting Policies and Procedures for the Kemira Completion Accounts

1.
GENERAL REQUIREMENTS
   
The Kemira Completion Accounts shall:

  (a)  
be prepared using accounting policies consistent with those used in completion
of the Kemira Accounts and in accordance with UK GAAP;
    (b)  
be prepared as if the period beginning with 1 January 2007 and ending on 30
September 2007 was a financial year of each of the Kemira Companies and as if an
accounting period for the purposes of section 12 of the TA had ended at close of
business on the JVCo Accounts Date;
    (c)  
make appropriate provisions for all unprovided pension contributions due by any
of the Kemira Companies in respect of the period up to close of business on the
JVCo Accounts Date at the rate then in force (but, for the avoidance of doubt,
no other provision shall be made for any liabilities under any Disclosed Scheme
or Former Scheme (as defined in paragraph 19 of schedule 6));
    (d)  
exclude any asset or liability of the Kemira Companies which is the subject of
clauses 11.3 and 11.4;
    (e)  
exclude any liability the subject of the release referred to in paragraph 1.12
of schedule 1;
    (f)  
not re-appraise the value of any of the assets of the Kemira Companies solely as
a result of the change in ownership of the share capital of the Kemira Companies
(or any changes in the business of any of the Kemira Companies since Completion
following such change in ownership);
    (g)  
with respect to inventory items, quantities shall be determined as of close of
business on the JVCo Accounts Date pursuant to a physical count of inventory
performed by such of JVCo (or its agents). Representatives from Terra shall have
the right to observe such physical count of inventory; and
    (h)  
include an amount added back that is equal to any Kemira Companies Leakage.

 

108



--------------------------------------------------------------------------------



 



SCHEDULE 15
Terra Working Capital and Debt
Part I – Adjustments

1.  
DEFINITIONS
     
“Adjustment Payment” means any amount due pursuant to paragraph 4;
     
“Adjustment Payment Date” means the date which is the later of (i) 30
November 2007 and (ii) the date five Business Days following the agreement or
determination of the Terra Completion Accounts in accordance with the provisions
of paragraph 2;
     
“Agreed Rate” means one per cent. above the base rate from time to time of
Barclays Bank plc;
     
“Cash” means:

  (a)  
cash in hand or credited to any account with a financial institution on the
basis that full withdrawal may be made at any time on not more than seven days’
notice; and
    (b)  
securities with a maturity of less than one year which are readily convertible
into cash and provided that the value which shall be attributed to such
securities shall be after deduction of any costs (including charges and costs
levied in respect of early redemption), expenses or taxes which would be
incurred on or by such conversion;

“Default Rate” means three per cent. above the base rate from time to time of
Barclays Bank plc;
“firm” shall bear the meaning given to such term in paragraph 2.5;
“JVCo’s Account” means such account in the name of JVCo as JVCo shall notify to
Terra;
“Reference Date” means the later of (a) the Business Day first following the
date on which the Terra Completion Accounts are agreed or determined pursuant to
this schedule and (b) the Business Day first following the date 90 days after
the JVCo Accounts Date;
“Terra Additional Trade Creditors” means any trade and sundry creditors of the
Terra Company (excluding Terra Intra-Group Payables) owed by the Terra Company
at close of business on the JVCo Accounts Date to the extent not included (for
whatever reason) in the Terra Completion Accounts;
“Terra Completion Accounts” means a document in the format set out in part 2 of
this schedule to be prepared in accordance with paragraph 2 and on the basis of
the accounting policies and procedures set out in part III of this schedule;
“Terra Completion Working Capital Amount” means:

  •  
the aggregate value of those assets of the Terra Company comprised in the
balance sheet categories set out in part 2 of this schedule; less
    •  
the aggregate value of those liabilities of the Terra Company comprised in the
balance sheet categories set out in part 2 of this schedule,

in each case, as at the close of business on the JVCo Accounts Date and
calculated in accordance with paragraph 2 and on the basis of the accounting
policies and procedures set out in part 3 of this schedule;

 

109



--------------------------------------------------------------------------------



 



“Terra Estimated Completion Working Capital Amount” means £33,000,000;
“Terra’s Account” means such account in the name of Terra as Terra shall notify
to JVCo; and
“Third Party Terra Debt” means the aggregate amount of indebtedness of the Terra
Company for borrowed monies, for finance leases from banks or similar
institutions, overdrafts and any guarantee, counter-indemnity, letter of credit,
indemnity, performance bonds or similar assurance against the financial loss of
any other person (excluding Terra Intra-Group Payables) as at close of business
on the JVCo Accounts Date (including in each case accrued interest and penalties
thereon and including any break fees required to be incurred in relation to the
termination of a facility), as set out in the Terra Completion Accounts and
calculated on the basis of the accounting policies and procedures set out in
part 3 of this schedule.

2.  
TERRA COMPLETION ACCOUNTS
  2.1  
JVCo shall procure that the Terra Company prepares drafts of the Terra
Completion Accounts, on the basis of the accounting policies and procedures set
out in part III of this schedule and shall deliver them to Terra within 30
Business Days of the JVCo Accounts Date.
  2.2  
Terra shall notify JVCo in writing within 30 Business Days of receipt of such
draft Terra Completion Accounts whether or not it accepts the draft Terra
Completion Accounts for the purposes of this agreement.
  2.3  
If Terra notifies JVCo that it does not accept such draft Terra Completion
Accounts:

  (a)  
it shall, at the same time as it notifies JVCo that it does not accept such
draft Terra Completion Accounts, set out in such notice in writing its reasons
for such non-acceptance and specify the adjustments which, in its opinion,
should be made to the draft Terra Completion Accounts in order to comply with
the requirements of this agreement; and
    (b)  
JVCo and Terra shall use all reasonable endeavours to:

  (i)  
meet and discuss the objections of Terra; and
    (ii)  
try to reach agreement upon the adjustments (if any) required to be made to the
draft Terra Completion Accounts

 
in each case, within 20 Business Days of Terra’s notice of non-acceptance
pursuant to paragraph 2.2 (or such other time as the parties may agree in
writing).

2.4  
If Terra is satisfied with the draft Terra Completion Accounts (either as
originally submitted or after adjustments agreed between Terra and JVCo) or if
Terra fails to notify JVCo of its non-acceptance of the draft Terra Completion
Accounts within the 30 Business Day period referred to in paragraph 2.2, then
the draft Terra Completion Accounts (incorporating any agreed adjustments) shall
constitute the Terra Completion Accounts for the purposes of this agreement.
  2.5  
If Terra and JVCo do not reach agreement within the 20 Business Day period
referred to in paragraph 2.3(b) (or such other time as the parties may agree in
writing) then the matters in dispute and in respect of which full details have
been provided by Terra to JVCo at the time that it notified JVCo that it does
not accept the Terra Completion Accounts in accordance with paragraph 2.3(a)
(and only those) shall be referred, on the application of either Terra or JVCo,
for determination by an independent firm of internationally recognised chartered
accountants to be agreed upon by Terra and JVCo or, failing agreement, to be
selected, on the application of either Terra or JVCo, by the President for the
time being of the Institute of Chartered Accountants in England and Wales or his
duly appointed deputy (the “firm”). The following provisions shall apply to such
determination:

 

110



--------------------------------------------------------------------------------



 



  (a)  
JVCo and/or JVCo’s accountants and Terra and/or Terra’s accountants shall each
promptly (and in any event within such time frame as reasonably enables the firm
to make its decision in accordance with the time frame set down in this
paragraph 2.5) prepare and deliver to the firm a written statement on the
matters in dispute (together with the relevant documents);
    (b)  
the firm shall be requested to give its decision within 20 Business Days (or
such later date as the firm determines) of the confirmation and acknowledgment
by the firm of its appointment hereunder;
    (c)  
in giving such determination, the firm shall state what adjustments (if any) are
necessary to the draft Terra Completion Accounts in respect of the matters in
dispute in order to comply with the requirements of this agreement and shall
give its reasons therefor;
    (d)  
the firm shall act as an expert (and not as an arbitrator) in making any such
determination which shall be final and binding on the parties (in the absence of
manifest error);
    (e)  
each party shall bear the costs and expenses of all counsel and other advisers,
witnesses and employees retained by it and the costs and the expenses of the
firm shall be borne between Terra and JVCo in such proportions as the firm shall
in its discretion determine or, in the absence of any such determination,
equally between Terra and JVCo.

2.6  
When Terra and JVCo reach (or pursuant to paragraph 2.4 are deemed to reach)
agreement on the Terra Completion Accounts or when the Terra Completion Accounts
are finally determined at any stage in accordance with the procedures set out in
this paragraph 2:

  (a)  
the Terra Completion Accounts as so agreed or determined shall be the Terra
Completion Accounts for the purposes of this agreement and shall be final and
binding on the parties; and
    (b)  
the Terra Completion Working Capital Amount shall be as set out in the Terra
Completion Accounts.

2.7  
Subject to any rule of law or any regulatory body or any provision of any
contract or arrangement entered into prior to the date of this agreement to the
contrary, Terra shall procure that each member of the Terra Group shall, and
JVCo shall procure that each Terra Company shall, promptly provide each other,
their respective advisers, the firm, JVCo’s accountants and Terra’s accountants
with all information (in their respective possession or control) relating to the
operations of the Terra Group and/or the Terra Company, as the case may be,
including access at all reasonable times to all relevant employees, books,
records, and other relevant information and all co-operation and assistance, as
may in any such case be reasonably required to:

  (a)  
enable the production of the Terra Completion Accounts; and
    (b)  
enable the firm to determine the Terra Completion Accounts.

Terra and JVCo hereby authorise each other, their respective advisers and the
firm to take copies of all information which they have agreed to provide under
this paragraph 2.7.

 

111



--------------------------------------------------------------------------------



 



2.8  
Subject to paragraph 2.5(e), Terra and JVCo shall each bear their own costs and
expenses arising out of the preparation and review of the Terra Completion
Accounts.
  3.  
ADDITIONAL TRADE CREDITORS
     
JVCo may prior to the Reference Date notify Terra of any Terra Additional Trade
Creditors, setting out reasonable details thereof which demonstrate that any
such amount is an outstanding liability of the Terra Company at close of
business on the JVCo Accounts Date, and Terra shall notify JVCo in writing
within 10 Business Days of receipt of any such notice whether or not it accepts
such notice, and if Terra notifies JVCo that it does not accept such notice, the
procedures set out in paragraphs 2.3 to 2.8 (inclusive) of this schedule shall
apply save that references therein to Terra Completion Accounts shall be
replaced with references to the notice of Terra Additional Trade Creditors and
references to the Terra Working Capital Amount shall be replaced with the amount
of Terra Additional Trade Creditors.
  4.  
PAYMENTS AND INTEREST
  4.1  
If the Terra Completion Working Capital Amount is less than the Terra Estimated
Completion Working Capital Amount then Terra shall pay to JVCo the amount of
such shortfall on the Adjustment Payment Date.
  4.2  
If the Terra Completion Working Capital Amount is more than the Terra Estimated
Completion Working Capital Amount then JVCo shall pay to Terra the amount of
such excess on the Adjustment Payment Date.
  4.3  
Terra shall pay to JVCo a sum equal to the amount of any Terra Additional Trade
Creditors within five Business Days of the agreement or determination of such
amount.
  4.4  
Any Adjustment Payment shall include interest at the Agreed Rate from 1
October 2007 until the Adjustment Payment Date (inclusive) and interest at the
Default Rate from the day following the Adjustment Payment Date until the date
of actual payment (inclusive).
  4.5  
Any payment due under this paragraph 4 shall be made by way of telegraphic
transfer in immediately available funds to:

  (a)  
in the case of payments to JVCo, JVCo’s Account; and
    (b)  
in the case of payments to Terra, Terra’s Account.

 

112



--------------------------------------------------------------------------------



 



Part II – Pro Forma Terra Completion Accounts

             
Cash
          l   Trade accounts receivable   – from the Terra Group   l  
 
      – from third parties   l   Stock   – Finished Goods   l       – Raw
materials and supplies   l       – Replacement parts   l   Other current assets
  l   Total current assets (A)   l   Trade accounts payable   – to the Terra
Group   l  
 
      – to third parties   l   Accrued expenses   l   Bank overdrafts   l  
Other current liabilities (including, for the avoidance of doubt, any Liability
to Tax)   l   Total current liabilities   l   Third Party Terra Debt   l   Total
current liabilities and Third Party Terra Debt (B)   l   Terra Completion
Working Capital Amount (C) (A-B)   l   Terra Estimated Completion Working
Capital Amount (D)   l   Working Capital Amount due to (from) Terra (C-D)   l

 

113



--------------------------------------------------------------------------------



 



Part III – Accounting Policies and Procedures for the Terra Completion Accounts

1.  
GENERAL REQUIREMENTS

The Terra Completion Accounts shall:

  (a)  
be prepared using accounting policies consistent with those used in completion
of the Terra Accounts and in accordance with UK GAAP;
    (b)  
be prepared as if the period beginning with 1 January 2007 and ending on 30
September 2007 was a financial year of each of the Terra Company and as if an
accounting period for the purposes of section 12 of the TA had ended on
Completion;
    (c)  
make appropriate provisions for all unprovided pension contributions due by the
Terra Company in respect of the period up to close of business on the JVCo
Accounts Date at the rate then in force (but, for the avoidance of doubt, no
other provision shall be made for any liabilities under any Disclosed Schemes or
Former Scheme (as defined in paragraph 19 of schedule 7));
    (d)  
exclude any asset or liability of the Terra Company which is the subject of
clauses 12.3 and 12.4;
    (e)  
exclude any liability the subject of the release referred to in paragraph 1.12
of schedule 2;
    (f)  
not re-appraise the value of any of the assets of the Terra Company solely as a
result of the change in ownership of the share capital of the Terra Company (or
any changes in the business of the Terra Company since Completion following such
change in ownership);
    (g)  
with respect to inventory items, quantities shall be determined as of close of
business on the JVCo Accounts Date pursuant to a physical count of inventory
performed by such of JVCo (or its agents). Representatives from Kemira shall
have the right to observe such physical count of inventory;
    (h)  
include an amount added back that is equal to any Terra Company Leakage; and
    (i)  
include an amount added back that is equal to any amount paid, or any provision
made or other liability accounted for, in connection with any redundancies or
proposed redundancies of any employees of the Terra Company announced or
proposed on or after the date of this agreement.

 

114



--------------------------------------------------------------------------------



 



SCHEDULE 16
Documents in Agreed Terms

1.  
Shareholders’ Agreement
  2.  
Business Plan
  3.  
Kemira deed of release (schedule 1)
  4.  
Terra deed of release (schedule 2)
  5.  
GrowHow Trade Mark Licence Agreement
  6.  
Terra Trade Mark Licence Agreement
  7.  
Kemira Parental Services Agreement
  8.  
Terra Parental Services Agreement
  9.  
Kemira director resignations
  10.  
Terra director and secretary resignations
  11.  
JVCo board resolutions (clause 3.5)
  12.  
Budget
  13.  
Press Announcement
  14.  
Kemira Disclosure Letter and Terra Disclosure Letter
  15.  
Kemira IT Separation Agreement

 

115



--------------------------------------------------------------------------------



 



SCHEDULE 17
Kemira Tax Deed

1.  
INTERPRETATION
  1.1  
Subject to paragraph 1.2 below and unless the context otherwise indicates,
words, expressions and abbreviations defined in clause 1.1 of the agreement
shall have the same meanings in this schedule.
  1.2  
The following words, expressions and abbreviations used in this schedule shall,
unless the context otherwise requires, have the following meanings:
     
“Actual Tax Liability” includes any liability of the Company to make an actual
payment of Tax, or in respect of Tax (including in relation to a group payment
arrangement entered into in accordance with section 36 of the FA 1998), in which
case the amount of the Tax Liability shall be the amount of the actual payment;
     
“Buyer” means JVCo;
     
“Buyer’s Group” means the Buyer, the Kemira Companies and the Terra Company;
     
“Buyer’s Relief” means any Kemira Completion Accounts Relief;
     
“Claim for Tax” means:

  (a)  
any claim, assessment, demand, notice, determination or other document issued or
action taken by or on behalf of any Taxation Authority or any other person by
virtue of which the Company has or may have a Tax Liability; and/or
    (b)  
any self-assessment made by the Company in respect of any Tax Liability which it
considers that it is or may become liable to pay;

   
“Company” means any one of the Kemira Companies;
     
“Covenantor” means Kemira;
     
“Covenantor’s Group” means Kemira, its holding companies and other subsidiary
undertakings and associated companies from time to time of such holding
companies (but excluding the Company), all of them and each of them as the
context admits;
     
“Deemed Tax Liability” includes:

  (a)  
the loss, non-availability or reduction of any Kemira Completion Accounts Relief
other than a right to a repayment of Tax, in which case the amount of the Deemed
Tax Liability shall be the amount of Tax paid by the Company which would not
have been paid but for such loss, non-availability or reduction;
    (b)  
the loss, non-availability or reduction of any Kemira Completion Accounts Relief
which is a right to a repayment of Tax, in which case the amount of the Deemed
Tax Liability shall be the amount shown in the Kemira Completion Accounts as the
value of such repayment; and
    (c)  
the utilisation or set-off of a Buyer’s Relief available to the Company against
any Actual Tax Liability or against any income, profits or gains where, but for
such setting off, the Buyer would have been entitled to make a claim under this
schedule (ignoring for these purposes any financial limitations), in which case
the amount of the Deemed Tax Liability shall be equal to the amount which would
have been payable in the absence of that or any other Buyer’s Relief;

 

116



--------------------------------------------------------------------------------



 



   
“income, profits or gains” includes any other measure by reference to which Tax
is computed;
     
“Kemira Completion Accounts Relief” means any Relief to the extent that the same
has either been shown as an asset of the Company in the Kemira Completion
Accounts or been taken into account in computing, and so reducing or
extinguishing any provision for Tax which appears, or would otherwise have
appeared, in the Kemira Completion Accounts;
     
“Relevant Event” means every event, act, omission, default, occurrence,
circumstance, transaction, dealing or arrangement of any kind whatsoever done or
omitted to be done by the Covenantor or the Company or which in any way concerns
or affects the Company whether or not done or omitted to be done by the Company
or the Covenantor;
     
“Relief” means any allowance, credit, exemption, deduction or relief from, in
computing, against or in respect of Tax or any right to the repayment of Tax;
and
     
“Tax Liability” means an Actual Tax Liability or a Deemed Tax Liability.
  1.3  
References to income, profits or gains being earned, accrued or received before
a particular date shall include income, profits or gains deemed or treated as
earned, accrued or received prior thereto.
  1.4  
For the purposes of this schedule, and in particular for determining to what
extent any liability for Tax arises in respect of or by reference to any income,
profits or gains earned, accrued or received on or before Completion or
otherwise relates to the period ending on the date of Completion, the date of
Completion shall be deemed to be an actual accounting date of the Company for
the purposes of section 12 of the TA (or its equivalent in any other
jurisdiction) and without prejudice to the generality of the foregoing:

  (a)  
any Relief which would on that basis arise after the date of Completion shall be
deemed for the purposes of this schedule to be a Relief which arises in respect
of a period after Completion or in respect of any Relevant Event occurring after
Completion;
    (b)  
any income, profits or gains which would on that basis accrue after the date of
Completion shall be deemed for the purposes of this schedule to be income,
profits or gains earned, accrued or received after Completion;
    (c)  
any Relief which would on that basis arise on or before the date of Completion
shall be deemed for the purposes of this schedule to be a Relief which arises in
respect of a period on or before Completion or in respect of any Relevant Event
occurring on or before Completion; and
    (d)  
any income, profits or gains which would on that basis accrue on or before the
date of Completion shall be deemed for the purposes of this schedule to be
income, profits or gains earned, accrued or received on or before Completion.

2.  
INDEMNITY
  2.1  
Subject to paragraph 2.2, the Covenantor hereby covenants with the Buyer to pay
from time to time to the Buyer an amount equal to:

  (a)  
any Actual Tax Liability which arises:

  (i)  
as a consequence of one or more Relevant Events occurring or entered into on or
before Completion; or

 

117



--------------------------------------------------------------------------------



 



  (ii)  
in respect of any income, profits or gains earned, accrued or received on or
before Completion,

     
whether or not the tax is primarily chargeable against or attributable to any
other Person;
    (b)  
any Deemed Tax Liability; and
    (c)  
any costs and expenses reasonably and properly incurred or payable in connection
with any Tax Liability which is the subject of a successful claim under this
schedule.

2.2  
The covenant contained in paragraph 2.1 shall not apply to any Tax Liability to
the extent that:

  (a)  
it has been paid on or before Completion or that provision or reserve for the
liability to which the same relates has been made in the Kemira Completion
Accounts;
    (b)  
it shall have arisen in consequence of any act, omission or transaction of the
Company and/or the Buyer’s Group after Completion otherwise than in the ordinary
and proper course of the business of the Company as at present carried on;
    (c)  
it arises as a result of or by reference to income, profits or gains actually
earned or received by or actually accrued to the Company on or before Completion
and not reflected in the Kemira Completion Accounts;
    (d)  
it would not have arisen or is increased as a result of any failure by the
Company or the Buyer to comply with its obligations under this schedule;
    (e)  
it would not have arisen but for the passing of or any change in, after the date
of this agreement, any law, rule, regulation, interpretation of the law or
administrative practice of any government, governmental department, agency or
regulatory body or an increase in the rate of Tax or any imposition of Tax not
actually or prospectively in force at the date of this agreement or any
withdrawal of any extra-statutory concession after such date;
    (f)  
it would not have arisen but for:

  (i)  
any claim, election, surrender or disclaimer made, or notice or consent given,
or any other thing done after the date of Completion (other than one the making,
giving or doing of which was taken into account in computing any provision or
reserve for Tax in the Kemira Completion Accounts) under or in connection with
the provisions of any taxation statutes by the Buyer, the Company or any other
member of the Buyer’s Group; or
    (ii)  
the failure or omission by the Company to make any claim, election, surrender or
disclaimer, or give any notice or consent or do any other thing the making,
giving or doing of which was taken into account in computing any provision or
reserve for Tax in the Kemira Completion Accounts;

  (g)  
it would not have arisen but for some act, omission, transaction or arrangement
carried out at the written request or with the written approval of the Buyer
prior to Completion or which is expressly authorised by this agreement;
    (h)  
any Relief (other than a Buyer’s Relief) is available to the Company to set
against or otherwise mitigate the Tax Liability in question or would be
available on the making of an appropriate claim;

 

118



--------------------------------------------------------------------------------



 



  (i)  
it arises as a result of any change after Completion in any accounting policy
(including the length of any accounting period for Tax purposes), any Tax or
accounting basis or practice of the Company;
    (j)  
the Company has satisfied such Tax Liability by receiving cash from a person or
persons other than the Buyer or any member of the Buyer’s Group;
    (k)  
any amount in respect of such Tax Liability has been recovered under the Kemira
Warranties or otherwise under this agreement or this schedule (or in either case
would have been so recovered but for a threshold or de minimis provision
limiting liability) or the Covenantor’s Group has made payment in respect of
such Tax Liability pursuant to sections 767A and 767AA of the TA or any other
provision in the United Kingdom or elsewhere imposing liability on the
Covenantor or any member of the Covenantor’s Group for Tax primarily chargeable
against the Company; and
    (l)  
the liability of the Covenantor in respect thereof is limited or restricted
pursuant to the provisions of schedule 8 of this agreement.

3.  
TIMING

3.1  
Where the Covenantor becomes liable to make any payment pursuant to paragraph 2,
the due date for the making of that payment shall be the later of seven days
after the date of demand therefor and:

  (a)  
insofar as the claim relates to an Actual Tax Liability, three days before the
last day on which a payment of that Tax may be made by the Company without
incurring any liability to interest and/or penalties;
    (b)  
insofar as the claim arises in respect of a Deemed Tax Liability:

  (i)  
which relates to the loss, non-availability or reduction of a repayment of Tax,
three days before the day on which such repayment (or increased repayment) of
Tax would have been due;
    (ii)  
which relates to the loss, non-availability or reduction of any Kemira
Completion Accounts Relief other than a repayment of Tax, three days before the
last date on which the Company must (to avoid any charge to interest/penalties)
pay any Tax which it would not, but for such loss, non-availability or reduction
have had to pay; and
    (iii)  
which relates to the utilisation or set-off of a Buyer’s Relief against any
Actual Tax Liability, three days before the last date on which the Company
would, but for such utilisation or set-off, have been liable to pay such Actual
Tax Liability to avoid any charge to interest/penalties;

  (c)  
insofar as the claim arises pursuant to paragraph 2.1(c), three days before the
day on which the costs and expenses fall due for payment.

3.2  
If any sum due under paragraph 2 is not paid by the Covenantor by the Due Date
(and save to the extent that the Buyer is compensated for such late payment by
reason of its claim under this schedule extending to penalties and interest),
the same shall carry interest (from such later date until the date of payment)
at the rate of two per cent. over base rate for the time being of Barclays Bank
Plc (or in the absence of such rate at such equivalent rate as the Buyer shall
select).

 

119



--------------------------------------------------------------------------------



 



4.  
RIGHT TO REIMBURSEMENTS AND CREDITS

4.1  
If the Buyer or the Company is or becomes entitled to recover from some other
person any amount as a result of or by reference to any Tax Liability which is
likely to result or has resulted in a payment by the Covenantor to the Buyer
under this schedule, then the Buyer shall promptly notify the Covenantor of the
said entitlement and, if so required by the Covenantor and if the Covenantor
undertakes to pay all reasonable costs and expenses properly incurred by the
Buyer and the Company, shall and shall procure that the Company shall enforce
that recovery (keeping the Covenantor fully informed of progress) and shall
apply the same in accordance with paragraph 4.2.

4.2  
If the Buyer or the Company receives a recovery as mentioned in paragraph 4.1 or
a Relief or other benefit as a result of a Tax Liability which gives rise to a
claim by the Buyer under the terms of this schedule, then:

  (a)  
where the Covenantor has previously paid any amount in respect of such Tax
Liability under this schedule, the Buyer shall promptly pay to the Covenantor an
amount equal to so much of the recovery or Relief or other benefit received
(less any Tax paid by the recipient in respect thereof) as does not exceed the
amount which the Covenantor has previously paid under this schedule (together
with so much of any interest or repayment supplement paid to the recipient of
the recovery or Relief or benefit in respect thereof as corresponds to the
proportion of the recovery or Relief or benefit accounted for under this
paragraph); and
    (b)  
where the Covenantor has not yet paid any amount in respect of such Tax
Liability, the amount of such recovery, Relief or other benefit (less any Tax
paid by the recipient in respect thereof, but together with any interest or
repayment supplement received) shall be offset against any subsequent payment
which the Covenantor would otherwise have been liable to make.

4.3  
To the extent the sum recovered or Relief or benefit received (less any Tax paid
by the recipient in respect thereof, but together with any interest or repayment
supplement received) exceeds the amount which the Covenantor has previously paid
under this schedule or the amount of any subsequent payment which would
otherwise have been made in respect of that Tax Liability, then such excess
shall be carried forward and set off against any future claims made against the
Covenantor under this schedule.

5.  
OVERPROVISIONS

5.1  
The Covenantor may require the auditors for the time being of the Company to
certify (at the Covenantor’s expense) the existence and amount of any
overprovision and the Buyer shall provide, or procure that the Company provides,
any information or assistance reasonably required for the purpose of production
by the auditors of a certificate to that effect.

5.2  
If any liability contingency or provision in the Kemira Completion Accounts has
proved to be an overprovision, then the amount of such overprovision shall be
dealt with in accordance with paragraph 5.3.

5.3  
Where it is provided under paragraph 5.2 that any amount is to be dealt with in
accordance with this paragraph 5.3:

  (a)  
the amount of the overprovision shall first be set against any payment then due
from the Covenantor under this schedule or other provision of this agreement;
    (b)  
to the extent there is an excess, a refund shall be made to the Covenantor of
any previous payment or payments made by the Covenantor under this schedule or
other provision of this agreement (and not previously refunded) up to the amount
of the excess; and

 

120



--------------------------------------------------------------------------------



 



  (c)  
to the extent that the excess referred to in paragraph 5.3(b) is not exhausted
under that paragraph, the remainder of that excess shall be carried forward and
set against any future payment or payments which become due from the Covenantor
to the Buyer under this schedule or other provision of this agreement.

5.4  
For the purposes of this paragraph an overprovision exists if:

  (a)  
any liability in respect of Tax has been overstated in the Kemira Completion
Accounts, or such liability has been discharged or satisfied below the amount
attributed thereto in the Kemira Completion Accounts; or
    (b)  
any contingency or provision in respect of Tax in the Kemira Completion Accounts
proves to be overstated.

6.  
REFUNDS

6.1  
The Buyer shall promptly notify the Covenantor of any repayment or right to a
repayment of Tax which the Company is or becomes entitled to or receives in
respect of a Relevant Event occurring or period prior to Completion, where or to
the extent that such right or repayment was not included in the Kemira
Completion Accounts as an asset (a “Refund”).

6.2  
Any Refund obtained (less any reasonable costs of obtaining it) shall be
promptly paid by the Buyer to the Covenantor.

7.  
RESISTANCE OF CLAIMS

7.1  
If the Buyer or the Company becomes aware of any Claim for Tax which may result
in the Buyer having a claim against the Covenantor under this schedule (or which
would so result in any such case but for the provisions of paragraph 2.2), the
Buyer shall give notice to the Covenantor in the manner provided in this
agreement and in any event at least 21 days prior to the expiry of any time
limit in which an appeal against the Claim for Tax has to be made and the
Covenantor shall be entitled at its sole discretion (but after consultation with
the Buyer) to resist such Claim for Tax in the name of the Buyer or the Company
or any of them but at the expense of the Covenantor and to have the conduct of
any appeal or incidental negotiations PROVIDED THAT:

  (a)  
the Buyer shall be kept informed of all relevant material matters pertaining to
the Claim for Tax; and
    (b)  
no material written communication pertaining to the Claim for Tax (and in
particular no proposal for or consent to any settlement or compromise thereof)
shall be transmitted to HMRC or other Taxation Authority or governmental body or
authority without the same having been submitted to and approved by the Buyer,
such approval not to be unreasonably withheld or delayed.

7.2  
The Buyer shall give and shall procure that the Company gives the Covenantor all
reasonable co-operation, access and assistance, technical or otherwise, for the
purpose of resisting such Claim for Tax.

8.  
COUNTER INDEMNITY

8.1  
The Buyer covenants with the Covenantor to pay to the Covenantor any liability
to Tax for which the Covenantor or any member of the Covenantor’s Group becomes
liable as a result of the failure by the Company or any member of the Buyer’s
Group to discharge the same.

8.2  
The covenant contained in paragraph 8.1 shall:

 

121



--------------------------------------------------------------------------------



 



  (a)  
extend to all costs reasonably and properly incurred by the Covenantor or such
other person in connection with such liability to Tax under paragraph 8.1;
    (b)  
not apply to any liability to Tax to the extent that the Buyer could claim
payment in respect of it under paragraph 2; and
    (c)  
apply to any such liability to Tax arising in any jurisdiction.

8.3  
Paragraphs 3 and 7 of this schedule shall apply to the covenants contained in
this paragraph 8 as they apply to the covenants contained in paragraph 2,
replacing references to the Covenantor by the Buyer (and vice versa) and making
any other necessary modifications.

 

122



--------------------------------------------------------------------------------



 



SCHEDULE 18
Terra Tax Deed

1.  
INTERPRETATION

1.1  
Subject to paragraph 1.2 below and unless the context otherwise indicates,
words, expressions and abbreviations defined in clause 1.1 of this agreement
shall have the same meanings in this schedule.

1.2  
The following words, expressions and abbreviations used in this schedule shall,
unless the context otherwise requires, have the following meanings:

   
“Actual Tax Liability” includes any liability of the Company to make an actual
payment of Tax, or in respect of Tax (including in relation to a group payment
arrangement entered into in accordance with section 36 of the FA 1998), in which
case the amount of the Tax Liability shall be the amount of the actual payment;
     
“Buyer” means JVCo;
     
“Buyer’s Group” means the Buyer, the Kemira Companies and the Terra Company;
     
“Buyer’s Relief” means any Terra Completion Accounts Relief;
     
“Claim for Tax” means:

  (a)  
any claim, assessment, demand, notice, determination or other document issued or
action taken by or on behalf of any Taxation Authority or any other person by
virtue of which the Company has or may have a Tax Liability; and/or
    (b)  
any self-assessment made by the Company in respect of any Tax Liability which it
considers that it is or may become liable to pay;

   
“Company” means Terra Industries Nitrogen (UK) Limited;
     
“Covenantor” means Terra;
     
“Covenantor’s Group” means Terra, its holding companies and other subsidiary
undertakings and associated companies from time to time of such holding
companies (but excluding the Company), all of them and each of them as the
context admits;
     
“Deemed Tax Liability” includes:

  (a)  
the loss, non-availability or reduction of any Completion Accounts Relief other
than a right to a repayment of Tax, in which case the amount of the Deemed Tax
Liability shall be the amount of Tax paid by the Company which would not have
been paid but for such loss, non-availability or reduction;
    (b)  
the loss, non-availability or reduction of any Completion Accounts Relief which
is a right to a repayment of Tax, in which case the amount of the Deemed Tax
Liability shall be the amount shown in the Terra Completion Accounts as the
value of such repayment; and
    (c)  
the utilisation or set-off of a Buyer’s Relief available to the Company against
any Actual Tax Liability or against any income, profits or gains where, but for
such setting off, the Buyer would have been entitled to make a claim under this
schedule (ignoring for these purposes any financial limitations), in which case
the amount of the Deemed Tax Liability shall be equal to the amount which would
have been payable in the absence of that or any other Buyer’s Relief;

 

123



--------------------------------------------------------------------------------



 



   
“income, profits or gains” includes any other measure by reference to which Tax
is computed;
     
“Relevant Event” means every event, act, omission, default, occurrence,
circumstance, transaction, dealing or arrangement of any kind whatsoever done or
omitted to be done by the Covenantor or the Company or which in any way concerns
or affects the Company whether or not done or omitted to be done by the Company
or the Covenantor;
     
“Relief” means any allowance, credit, exemption, deduction or relief from, in
computing, against or in respect of Tax or any right to the repayment of Tax;
     
“Tax Liability” means an Actual Tax Liability or a Deemed Tax Liability; and
     
“Terra Completion Accounts Relief” means any Relief to the extent that the same
has either been shown as an asset of the Company in the Terra Completion
Accounts or been taken into account in computing, and so reducing or
extinguishing any provision for Tax which appears, or would otherwise have
appeared, in the Terra Completion Accounts.
  1.3  
References to income, profits or gains being earned, accrued or received before
a particular date shall include income, profits or gains deemed or treated as
earned, accrued or received prior thereto.
  1.4  
For the purposes of this schedule, and in particular for determining to what
extent any liability for Tax arises in respect of or by reference to any income,
profits or gains earned, accrued or received on or before Completion or
otherwise relates to the period ending on the date of Completion, the date of
Completion shall be deemed to be an actual accounting date of the Company for
the purposes of section 12 of the TA (or its equivalent in any other
jurisdiction) and without prejudice to the generality of the foregoing:

  (a)  
any Relief which would on that basis arise after the date of Completion shall be
deemed for the purposes of this schedule to be a Relief which arises in respect
of a period after Completion or in respect of any Relevant Event occurring after
Completion;
    (b)  
any income, profits or gains which would on that basis accrue after the date of
Completion shall be deemed for the purposes of this schedule to be income,
profits or gains earned, accrued or received after Completion;
    (c)  
any Relief which would on that basis arise on or before the date of Completion
shall be deemed for the purposes of this schedule to be a Relief which arises in
respect of a period on or before Completion or in respect of any Relevant Event
occurring on or before Completion; and
    (d)  
any income, profits or gains which would on that basis accrue on or before the
date of Completion shall be deemed for the purposes of this schedule to be
income, profits or gains earned, accrued or received on or before Completion.

2.  
INDEMNITY

2.1  
Subject to paragraph 2.2, the Covenantor hereby covenants with the Buyer to pay
from time to time to the Buyer an amount equal to:

  (a)  
any Actual Tax Liability which arises:

  (i)  
as a consequence of one or more Relevant Events occurring or entered into on or
before Completion; or
    (ii)  
in respect of any income, profits or gains earned, accrued or received on or
before Completion, whether or not the tax is primarily chargeable against or
attributable to any other Person;

 

124



--------------------------------------------------------------------------------



 



  (b)  
any Deemed Tax Liability; and
    (c)  
any costs and expenses reasonably and properly incurred or payable in connection
with any Tax Liability which is the subject of a successful claim under this
schedule.

2.2  
The covenant contained in paragraph 2.1 shall not apply to any Tax Liability to
the extent that:

  (a)  
it has been paid on or before Completion or that provision or reserve for the
liability to which the same relates has been made in the Terra Completion
Accounts;
    (b)  
it shall have arisen in consequence of any act, omission or transaction of the
Company and/or the Buyer’s Group after Completion otherwise than in the ordinary
and proper course of the business of the Company as at present carried on;
    (c)  
it arises as a result of or by reference to income, profits or gains actually
earned or received by or actually accrued to the Company on or before Completion
and not reflected in the Terra Completion Accounts;
    (d)  
it would not have arisen or is increased as a result of any failure by the
Company or the Buyer to comply with its obligations under this schedule;
    (e)  
it would not have arisen but for the passing of or any change in, after the date
of this agreement, any law, rule, regulation, interpretation of the law or
administrative practice of any government, governmental department, agency or
regulatory body or an increase in the rate of Tax or any imposition of Tax not
actually or prospectively in force at the date of this agreement or any
withdrawal of any extra-statutory concession after such date;
    (f)  
it would not have arisen but for:

  (i)  
any claim, election, surrender or disclaimer made, or notice or consent given,
or any other thing done after the date of Completion (other than one the making,
giving or doing of which was taken into account in computing any provision or
reserve for Tax in the Terra Completion Accounts) under or in connection with
the provisions of any taxation statutes by the Buyer, the Company or any other
member of the Buyer’s Group; or
    (ii)  
the failure or omission by the Company to make any claim, election, surrender or
disclaimer, or give any notice or consent or do any other thing the making,
giving or doing of which was taken into account in computing any provision or
reserve for Tax in the Terra Completion Accounts;

  (g)  
it would not have arisen but for some act, omission, transaction or arrangement
carried out at the written request or with the written approval of the Buyer
prior to Completion or which is expressly authorised by this agreement;
    (h)  
any Relief (other than a Buyer’s Relief) is available to the Company to set
against or otherwise mitigate the Tax Liability in question or would be
available on the making of an appropriate claim;
    (i)  
it arises as a result of any change after Completion in any accounting policy
(including the length of any accounting period for Tax purposes), any Tax or
accounting basis or practice of the Company;

 

125



--------------------------------------------------------------------------------



 



  (j)  
the Company has satisfied such Tax Liability by receiving cash from a person or
persons other than the Buyer or any member of the Buyer’s Group;
    (k)  
any amount in respect of such Tax Liability has been recovered under the Terra
Warranties or otherwise under this agreement or this schedule (or in either case
would have been so recovered but for a threshold or de minimis provision
limiting liability) or the Covenantor’s Group has made payment in respect of
such Tax Liability pursuant to sections 767A and 767AA of the TA or any other
provision in the United Kingdom or elsewhere imposing liability on the
Covenantor or any member of the Covenantor’s Group for Tax primarily chargeable
against the Company; and
    (l)  
the liability of the Covenantor in respect thereof is limited or restricted
pursuant to the provisions of schedule 9 of this agreement.

3.  
TIMING

3.1  
Where the Covenantor becomes liable to make any payment pursuant to paragraph 2,
the due date for the making of that payment shall be the later of seven days
after the date of demand therefor and:

  (a)  
insofar as the claim relates to an Actual Tax Liability, three days before the
last day on which a payment of that Tax may be made by the Company without
incurring any liability to interest and/or penalties;
    (b)  
insofar as the claim arises in respect of a Deemed Tax Liability:

  (i)  
which relates to the loss, non-availability or reduction of a repayment of Tax,
three days before the day on which such repayment (or increased repayment) of
Tax would have been due;
    (ii)  
which relates to the loss, non-availability or reduction of any Terra Completion
Accounts Relief other than a repayment of Tax, three days before the last date
on which the Company must (to avoid any charge to interest/penalties) pay any
Tax which it would not, but for such loss, non-availability or reduction have
had to pay; and
    (iii)  
which relates to the utilisation or set-off of a Buyer’s Relief against any
Actual Tax Liability, three days before the last date on which the Company
would, but for such utilisation or set-off, have been liable to pay such Actual
Tax Liability to avoid any charge to interest/penalties;

  (c)  
insofar as the claim arises pursuant to paragraph 2.1(c), three days before the
day on which the costs and expenses fall due for payment.

3.2  
If any sum due under paragraph 2 is not paid by the Covenantor by the Due Date
(and save to the extent that the Buyer is compensated for such late payment by
reason of its claim under this schedule extending to penalties and interest),
the same shall carry interest (from such later date until the date of payment)
at the rate of two per cent. over base rate for the time being of Barclays Bank
Plc (or in the absence of such rate at such equivalent rate as the Buyer shall
select).

4.  
RIGHT TO REIMBURSEMENTS AND CREDITS

4.1  
If the Buyer or the Company is or becomes entitled to recover from some other
person any amount as a result of or by reference to any Tax Liability which is
likely to result or has resulted in a payment by the Covenantor to the Buyer
under this schedule, then the Buyer shall promptly notify the Covenantor of the
said entitlement and, if so required by the Covenantor and if the Covenantor
undertakes to pay all reasonable costs and expenses properly incurred by the
Buyer and the Company, shall and shall procure that the Company shall enforce
that recovery (keeping the Covenantor fully informed of progress) and shall
apply the same in accordance with paragraph 4.2.

 

126



--------------------------------------------------------------------------------



 



4.2  
If the Buyer or the Company receives a recovery as mentioned in paragraph 4.1 or
a Relief or other benefit as a result of a Tax Liability which gives rise to a
claim by the Buyer under the terms of this schedule, then:

  (a)  
where the Covenantor has previously paid any amount in respect of such Tax
Liability under this schedule, the Buyer shall promptly pay to the Covenantor an
amount equal to so much of the recovery or Relief or other benefit received
(less any Tax paid by the recipient in respect thereof) as does not exceed the
amount which the Covenantor has previously paid under this schedule (together
with so much of any interest or repayment supplement paid to the recipient of
the recovery or Relief or benefit in respect thereof as corresponds to the
proportion of the recovery or Relief or benefit accounted for under this
paragraph); and
    (b)  
where the Covenantor has not yet paid any amount in respect of such Tax
Liability, the amount of such recovery, Relief or other benefit (less any Tax
paid by the recipient in respect thereof, but together with any interest or
repayment supplement received) shall be offset against any subsequent payment
which the Covenantor would otherwise have been liable to make.

4.3  
To the extent the sum recovered or Relief or benefit received (less any Tax paid
by the recipient in respect thereof, but together with any interest or repayment
supplement received) exceeds the amount which the Covenantor has previously paid
under this schedule or the amount of any subsequent payment which would
otherwise have been made in respect of that Tax Liability, then such excess
shall be carried forward and set off against any future claims made against the
Covenantor under this schedule.

5.  
OVERPROVISIONS

5.1  
The Covenantor may require the auditors for the time being of the Company to
certify (at the Covenantor’s expense) the existence and amount of any
overprovision and the Buyer shall provide, or procure that the Company provides,
any information or assistance reasonably required for the purpose of production
by the auditors of a certificate to that effect.

5.2  
If any liability contingency or provision in the Terra Completion Accounts has
proved to be an overprovision, then the amount of such overprovision shall be
dealt with in accordance with paragraph 5.3.

5.3  
Where it is provided under paragraph 5.2 that any amount is to be dealt with in
accordance with this paragraph 5.3:

  (a)  
the amount of the overprovision shall first be set against any payment then due
from the Covenantor under this schedule or other provision of this agreement;
    (b)  
to the extent there is an excess, a refund shall be made to the Covenantor of
any previous payment or payments made by the Covenantor under this schedule or
other provision of this agreement (and not previously refunded) up to the amount
of the excess; and
    (c)  
to the extent that the excess referred to in paragraph 5.3(b) is not exhausted
under that paragraph, the remainder of that excess shall be carried forward and
set against any future payment or payments which become due from the Covenantor
to the Buyer under this schedule or other provision of this agreement.

 

127



--------------------------------------------------------------------------------



 



5.4  
For the purposes of this paragraph an overprovision exists if:

  (a)  
any liability in respect of Tax has been overstated in the Terra Completion
Accounts, or such liability has been discharged or satisfied below the amount
attributed thereto in the Terra Completion Accounts; or
    (b)  
any contingency or provision in respect of Tax in the Terra Completion Accounts
proves to be overstated.

6.  
REFUNDS

6.1  
The Buyer shall promptly notify the Covenantor of any repayment or right to a
repayment of Tax which the Company is or becomes entitled to or receives in
respect of a Relevant Event occurring or period prior to Completion, where or to
the extent that such right or repayment was not included in the Terra Completion
Accounts as an asset (a “Refund”).

6.2  
Any Refund obtained (less any reasonable costs of obtaining it) shall be
promptly paid by the Buyer to the Covenantor.

7.  
RESISTANCE OF CLAIMS

7.1  
If the Buyer or the Company becomes aware of any Claim for Tax which may result
in the Buyer having a claim against the Covenantor under this schedule (or which
would so result in any such case but for the provisions of paragraph 2.2), the
Buyer shall give notice to the Covenantor in the manner provided by this
agreement and in any event at least 21 days prior to the expiry of any time
limit in which an appeal against the Claim for Tax has to be made and the
Covenantor shall be entitled at its sole discretion (but after consultation with
the Buyer) to resist such Claim for Tax in the name of the Buyer or the Company
or any of them but at the expense of the Covenantor and to have the conduct of
any appeal or incidental negotiations PROVIDED THAT:

  (a)  
the Buyer shall be kept informed of all relevant material matters pertaining to
the Claim for Tax; and
    (b)  
no material written communication pertaining to the Claim for Tax (and in
particular no proposal for or consent to any settlement or compromise thereof)
shall be transmitted to HMRC or other Taxation Authority or governmental body or
authority without the same having been submitted to and approved by the Buyer,
such approval not to be unreasonably withheld or delayed.

7.2  
The Buyer shall give and shall procure that the Company gives the Covenantor all
reasonable co-operation, access and assistance, technical or otherwise, for the
purpose of resisting such Claim for Tax.

8.  
COUNTER INDEMNITY

8.1  
The Buyer covenants with the Covenantor to pay to the Covenantor any liability
to Tax for which the Covenantor or any member of the Covenantor’s Group becomes
liable as a result of the failure by the Company or any member of the Buyer’s
Group to discharge the same.

8.2 The covenant contained in paragraph 8.1 shall:

  (a)  
extend to all costs reasonably and properly incurred by the Covenantor or such
other person in connection with such liability to Tax under paragraph 8.1;
    (b)  
not apply to any liability to Tax to the extent that the Buyer could claim
payment in respect of it under paragraph 2; and
    (c)  
apply to any such liability to Tax arising in any jurisdiction.

 

128



--------------------------------------------------------------------------------



 



8.3  
Paragraphs 3 and 7 of this schedule shall apply to the covenants contained in
this paragraph 8 as they apply to the covenants contained in paragraph 2,
replacing references to the Covenantor by the Buyer (and vice versa) and making
any other necessary modifications.

 

129



--------------------------------------------------------------------------------



 



             
Executed as a deed
    )      
for and on behalf of GROWHOW UK
    )      
LIMITED acting by two directors or one
    )      
director and the secretary:
    )      
 
           
Director
          /s/ Heikki Sirvio
 
           
Director/Secretary
          /s/ Richard S. Sanders Jr.
 
           
Executed as a deed
    )      
for and on behalf of TERRA INTERNATIONAL
    )      
(CANADA), INC. acting by two authorised
    )      
signatories:
           
 
           
Authorised signatory
          /s/ Michael L. Bennett
 
           
Authorised signatory
          /s/ John W. Huey
 
           
Executed as a deed
    )      
for and on behalf of KEMIRA GROWHOW OYJ acting
    )      
by its authorised signatory:
    )      
 
           
Authorised signatory
          /s/ Heikki Sirvio
 
           
Executed as a deed
    )      
for and on behalf of TERRA INDUSTRIES INC.
    )      
acting by two authorised signatories:
    )      
 
           
Authorised signatory
          /s/ Michael L. Bennett
 
           
Authorised signatory
          /s/ John W. Huey

 

130